 DECISIONS OF NATIONAL LABOR RELATIONS BOARODeister Concentrator Company, Inc. and Interna-tional Union of Electrical, Radio and MachineWorkers, AFL-CIO and International Union ofElectrical, Radio and Machine Workers, Iocal998, AFL-CIO. Cases 25-CA-8803, 25-CA-10026, and 25-CA-9580November 19, 1980BY CHAIRMAN FANNING AND MEMBERSJE.NKINS AND PENELI.ODECISION AND ORDEROn December 26, 1979, Administrative LawJudge Thomas R. Wilks issued the attached Deci-sion in this proceeding. Thereafter, Respondent andthe General Counsel filed exceptions and support-ing briefs, and Respondent filed an answering briefto the General Counsel's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative Lawi Resptonidet Iand culnsel for te (icencral CounTerlse haxc c e Ipt d ticertalin credibility finlditngs made hy the Adlliistrativc I.a Judge It isthe Hioard's established pli iil lot to overrule a admilllstrativc ltijudg's resliutiotlls t ith respect t credibility unless the clear preplotidcrante of all of the relevanl evidence convd e inces us that tile resoluitions areincllrrect. Stlandrd )rv I'al// Protducr. Inc.. 1I NI.Rl 544 (1'50). citfd188 1 2d 362 (3d1 (C' 1951) We have carefullt; examined the record andfitnd nto basis fir ren ersing his findillgsIn the seltion i if hits )ecision entitled "Request filr Resumptiton of Ilar-gainlig'" the Adminlstratice Ilai Judge inadvertently referred to the lastmeeting between Rspnildtllt and the Union as the May (l rIleetingHlowever, as he finds el scwhere i his D)ecisitln, the record idicates th latthe last meeting btleenl Ihl prties tooik place )nt NoicIther 17II the section of his Deciioln elltitled "Analysis f t')Ist-Seltlcnlet8(a)(5) Violations" the Adniiutsraltive Law Judge referred tot the rioticeRespnmdent posted iplying thit the extra hiolidays had been ,lst becauseiof Respondenlt's bargaiing piglion He fiund this hnot to be the case."inasmuch its ino agrcemtlent had as yet been reached with tilt Uln il andthereirte n impasse existed" (Emphasis supplied.) We wiould strike thewotrd "therefore" Lack of a agreemelit des itot niecessarily lIcad teo conclusion that nol imnpasse existedWe agree with the Adilinistratie Lai Judge's findinlg that employeeMatSot vwas % rot a sipervisr. hut ic d not rely upron his cmnlellnts Iothe effect that, eel if Maton l were a supervisor, he .'as at a nery tinelevel and was nly expressing his own topinion as to the dlsilrabil l obringing back the shoip committeeIn finding that Respotdent viotlated Sec 8(a)(3}1 f tihe Act b i fail-ure to granllt a bonus to its unlrecalled economic strikers o11 Jalnuar 13I1978, Memhber P'ccilo does not rely on Borden, Inc. Borden ('heiui I)D-tviion, 235 NlRH 982 (1978), enforcement denied ad rmanded ill perti-nent part 6(]X) F 2d 311 (lt .1979) a case wherein he disseilledMember l'enello agrees ith his colleagues that Respoiidetil villatedSec. 8(a)(l) f the Act bhy issuing a written reprimand Io ernploecCharles Schnobicl after he complained to Plant Manager DI)onald I)alisand Supervisor Joe Andersonl ahout he and his coworkers being requiredto work alongside an enlployee afflicted with either hepalilt or venerealdisease Mernhber Penellio does rot, htowever, rely oit .4Arot General lr Mctld,-cal (enter, 232 NlIRB 920, 927 (1977), cited by the Adnmilstrai,!e awJudge. tiI the extent that Akrton General relies tin Al'lula (uhion (,Inc., 221 NI RB 999 (19751 Member Pciclti finds that Repolndenlt ito-253 NLRB No. 40Judge, as modified herein, and to adopt his recom-mended Order.21. We agree with the Administrative LawJudge's conclusion that Respondent violated Sec-tion 8(a)(5) of the Act by entering into post-settle-ment negotiations on November 2 and November17. 1977, with a fixed intent to avoid agreement. Inso finding, however, we do not rely upon Re-spondent's initial opposition, promptly withdrawn,to the Union's having an unrecalled striker as oneof its bargaining representatives at grievance meet-ings.Although the Administrative Law Judge did not.in his summary of factors indicating Respondent'sbad-faith bargaining at the November meetings,specifically include Respondent's November 17offer of a 3-1/2-month contract, we find this pro-posal another indication of Respondent's fixedintent to avoid reaching an agreement at that time.The Administrative Law Judge's discussion of theproblem reflects the view that the short term dura-tion clause was an indication of bad faith althoughother "substantive" proposals at the two post-set-tlement meetings did not constitute bad-faith bar-gaining. That the Union would be justifiablyalarmed at the sudden shift from contract proposalscovering a 3-year period to one for a 3-1/2-monthperiod is patent. he explanations offered by Re-spondent, that a coal strike was expected in Febru-ary and that March 1 was the "historic" date ofpast contract expirations. do not persuade us thatIlted See 8(ai)(1) hrciln based oll the record e\Ldllent sho,. lig thatSchnotihel lII spoken Aithl Ills cl\,krs ithoult Iti afflhcctd cnIlphlycct'presence ait the lrkpacc.e prllt to pproac hiig ldIIItageIheitt. Ild IlhalSchlhcel apprised Rcspond it II II lic 1t llth haliad hlic eI(d tIo allo1 Responidenl's criplloy cc I l addti .ll. record tte- t hait Rsponild-ciii kN of Schllhl' c-n critnltln tilih his co,, rker clncrlerlllng thihlallth lhazard. silec Schottb'l' i, rlitil Tcprilmald at reference i,"Lauslinggl urest arlltig the CoIIIpanl.l ri[lpIeCes" 1 t rpe l tl thilslatltcWe agree nilh tie Admllliitraliln I s Jdge' rl nlllendatioll thatRespondent he tirdered to bargailln il tle I ilion I'l a 2-ninth period.leIc the initial nllth (plnt citllncnilenl dJiiiieg ,shlc the TlniirTi madeIIn specific request for hairgaiilnig l)uring ith. iit plrod ot illollihs i,qtietiol clltcernliig the tnionall M.llwrtI i ttfI lS Catni ti C i alld IbtI1isitlicL ciOll c Uote that ReplideCt oblihgalon dlei cx frol t settle-mrlet aigreenrelt wheril1 ii greed lt hbargill purlarilt t,) lthe lard'swell-established rule set orth l fa l u-Jut 'ouri (r oipanr Ini. I 6NI RBH 785 787 liht2) tI the effect that a nltiol in entitled to -a periodlf at least I ear of actual hargainllilg fromli 11 dalle of th- CtlIITltiltiagreement C ntr:ar) Io tile Adtnlilllnratine .as Judge ill Ill dinc.'uoilof his issue. e sal bargaining lperind does it dierise t fro t coOl-plaint av irlg alleged a ctusal to bh.rgatill Or rlr ahboul te dalte of certlfi-caltllo par i iularly II i a cae i lc h is 1 1i i lere tlie Atdrnir lllslr.tlnc I.aJudge has founrd that Rcponldelt ha engagcd Il "hard" hut good-lfailthhargallliig ill the prenttlnlent period S also ilutrun le/tter (C(rpora-in, 2tl Nl.RBI 114. 115 (1 I771. htr te settlmeunt agrecnielt as apri iltCe onl mad h i tie part ies, ratlier Ihan I ard- ptnl orcd .and asciIstrue h the Itoard a; extentding the certificatioin ear ad givilng theparties at least t11 oiths ili ichli to bargaill Sete alsi (itir t'/laites.Int., 234 NR B I ()11 f 4 (1'78). hrhert Ihi Balrdl approned tIhereimedL iof a Adtltillnlr;lale I.aw Judge that gasle a full near of bargain-llg ii1 circuimstalltcc whtte the repontildetli had bargalilct In hal aid llh,,old: dutrinig the lalt 2 I/2 riloiths it te origilial crtifltla till) s.ar35X DEISTER C()NCENTRATOR COMPANYRespondent was acting in good faith in the circum-stances of this case.2. The General Counsel contends that the Ad-ministrative Law Judge erred in reinstating the set-tlement agreement pertaining to the complaint inCase 25-CA-X8803 in light of Respondent's subse-quent unfair labor practices. The Regional Directorapproved the agreement on August 5, 1977, but va-cated and set it aside approximately 7 months lateron March 13, 1978, reinstating the complaint andconsolidating it with that in Case 25-CA-9580, be-cause of Respondent's alleged refusal to bargain inNovember 1977 and other subsequent conduct al-leged as violations of Section 8(a)(1) and (3) of theAct. The Administrative Law Judge recommendedthat the settlement agreement be reinstated eventhough he found Respondent bargained in bad faithat the November meetings and committed certainpost-settlement unfair labor practices. We agreewith the Administrative Law Judge's recommenda-tion and his reasons therefor. However, the onlyauthority he cited in support of his recommenda-tion was Utrad Corporation,:a case not directly onpoint, as there the post-settlement violations oc-curred 5 years later.In deciding whether or not to give effect to orrescind settlement agreements, the Board has longheld the issue "cannot be determined by a mechani-cal application of rigid a priori rules but must bedetermined by the exercise of a sound judgmentbased upon all the circumstances of each case."The Ohio Calcium Company.4In this case the pre-settlement conduct consisted of massive 8(a)(l) and(3) allegations connected with the Union's organiz-ing campaign and interference with employeerights to engage in union activities, including dis-criminatory layoffs and terminations. The Adminis-trative Law Judge viewed the 8(a)(5) activity earli-er alleged as simply hard bargaining rather thansurface bargaining or bargaining with a fixed intentnot to reach agreement such as the post-settlement8(a)(5) activity. Thus, the subsequent violationsfound by the Administrative Law Judge vary con-siderably from those alleged to have occurred priorto the agreement, and, as he found, were "tangen-tial to the real issue in this case, i.e., the bad-faithbargaining."In addition to posting the usual notice,5Re-spondent took various actions to comply with the:' 185 NLRB 434 (1970)' 34 NI.RB 917, 935 (1941). Rathbun M.olding Corporation 76 NL.RI1019, 1030 (1948) See also Superior lxl & D)i (., 132 NRBH 1373,1397 (1961)Ts he General Counsel alslO urge, that the settlement agreement he setaside because Respondent po,sed. next to the Board's notice selling forththe terms of the settlement agreement. tih flloswing noticeIn agreeing to the settlement we specifically deny hasing committedany unfair labor practice, and here was no finding on the part of thesettlement agreement, including: paying more than$25,000 in backpay to alleged discriminatees,making employees whole for 6-1/2 hours of holi-day pay, offering five strikers who had not been re-instated immediate and full reinstatement to theirformer jobs, placing other employees on a prefer-ential hiring list to be offered the first available po-sitions for which they were qualified, offering fouremployees immediate and full reinstatement to theirjobs, and placing six strikers on a preferentialhiring list subject to Respondent's right to denytheir reinstatement if it were subsequently ascer-tained that they had engaged in serious picket linemisconduct. Also, Respondent recalled, accordingto seniority, all those on the preferential hiring listwho had not quit, with the exception of two em-ployees whom it deemed (and whom the Adminis-trative Law Judge later found) guilty of seriousstrike misconduct. Respondent also reinstated thenine employees it had agreed to reinstate immedi-ately. In view of Respondent's substantial compli-ance with the settlement agreement and the essen-tially unrelated nature of the post-settlement viola-tions, we agree with the Administrative Law Judgethat it is unnecessary to rescind the settlementagreement in order to effectuate the policies of theAct. Accordingly, we adopt his recommendationthat the agreement be reinstated.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Deister Con-centrator Company, Inc., Fort Wayne, Indiana, itsNational I.abor Relations Board hat we have ever comnmittd unfairlabor practicesThe purpose of this settlement w as simply to save the Compans timeand money It would have cost us a great deal more n atorne'sfees and loss of productivity for witnesses' time than it would cost toaccept the settlement terms offered by the National Labor RelationsBoardThe Board has found such notices sufficiently offensive to set aside settle-ment agreements because they tend "to minimize the effect of the Board'snotice [and uggestl to employees that the Board's notice is beingposted as a mere formality and that Respondent's true sentiments are libe fund in its own notice, not the Borard's" Bngor Plastic. Inc. IShNlRB 1165, 1 167 (1966); Bingham-Uilliamnette CnrpUny, a Dlision ol'Guy F 4iAkinson Company, 199 NlRB 1280 (1972) Such action h acharged party defeats the very purpose of the Board's notice ie , "toassure employees that their statutory rights shall be respected " Blngham-Wil/iamete Co.. supra at 1281 Charged parties. accordingly, risk has irg aseltlement agreement set aside if they post their owkn ominllrelits alongdclan official oard noticeHoiweCer. unlike the situatilon in Blanior Plasti. Inc. uprua, andhingham-Wiillianette Co, vprua, where tile psting If the notice was theonlyI affirmali sactron the respondelnt was required to take. Respondernthere has aken significant renmedial actirlis iii colipliaicL ith hec telte-menl agreement. hus illustrating in a nmalnnrr meaningful o cilpl chsthat it is abiding hy the settlement agreement359 I)ECISIONS OF NATIONAL. LABOR RELATIONS BOARDofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.6'c h\ave mo lifitcd h Ad nlllsliItralivc aI Judge', rilliCC II crlitormto his rcornmendcd ()rderAPPENDIXNoTItc!E To EMPLOYEESPOSTED BY ORDER OF THENATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an op-portunity to present evidence and state theirpositions, the National Labor Relations Boardfound that we have violated the NationalLabor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT threaten employees with lossof employment or other reprisals in the eventthat they associate with union advocates, orotherwise discourage their union membershipand union activities.WE WILL NOT reprimand employees becausethey have engaged in concerted activities con-cerning wages, hours, or other terms and con-ditions of employment, or matters concerningtheir mutual aid and protection, as protectedby the Act.WE WILL NOT discriminate against employ-ees by refusing to pay them their share of theannual bonus, or in any other manner, becausethey have engaged in union or other activitiesprotected by the Act.WE WIl.L NOT refuse to bargain in goodfaith with International Union of Electrical,Radio and Machine Workers, AFL-CIO, andits Local 998, including bargaining aboutchanging wages, hours of employment, bene-fits, and vacation pay.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WI.l. rescind the reprimand issued toCharles Schnobel on or about April 18, 1978,and expunge all references to said reprimandfrom our personnel files and other records.WE WIti. make whole all former strikingemployees who were not actively employed inJanuary 1978, but whose names appeared uponthe preferential rehire list, for any loss ofmoneys they may have suffered because of ourdiscriminatory failure to pay them their shareof the annual bonus apportionable to the workperformed by them in the year 1977, with in-terest.WE WI.I L make whole all employees for theloss of any moneys suffered by them becauseof the change in the method of computing va-cation pay in or about May 1978, which wasdone unilaterally and without bargaining withthe Union, with interest.WE WIL., upon request, bargain with Inter-national Union of Electrical, Radio and Ma-chine Workers, AFL-CIO, and its Local 998,as the exclusive collective-bargaining repre-sentative of the employees in the appropriatebargaining unit with respect to wages, hours ofemployment, benefits, and other terms andconditions of employment for at least 9 monthsfrom the date we resume bargaining with saidUnion, and embody any understandingreached in a signed, written agreement. Theappropriate unit is:All production and maintenance employ-ees, including regular part-time employees,of the Deister Concentrator Company, Inc.,employed at its Fort Wayne, Indiana, plant,exclusive of all office clerical employees,laboratory employees, technical employees,salesmen, professional employees, manageri-al employees, and guards and supervisors asdefined in the Act.DEISTER CONCENTRATOR COMPANY,INC.DECISIONS-TTM.NI' 01 THIE CASETHOMAS R. WII.Ks, Administrative Law Judge: Pursu-ant to unfair labor practice charges filed by InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO, and International Union of Electrical, Radio andMachine Workers, Local 998, AFL-CIO (herein calledthe Union), and a consolidated amended complaintwhich issued by the Regional Director for Region 25,36) DF'ISTFIR CONCENTRATOR COMP'ANY3and an answer filed by Deister Concentrator Compay,Inc. (herein called the Respondent or Company), a hear-ing was held in this matter in Ft. Wayrne, Indiana, whichcommenced on September 18. 1978, and which w\as heldon various dates thereafter. The hearing was closed pur-suant to my order issued on March 30(), 1979. The firstcomplaint which issued in Case 25-CA-8803 alleged nu-merous violations of Section 8(a)(I) of the Act consistingof interference with employees' rights, and violations ofSection 8(a)(3) of the Act by discrimination against em-ployees because of their union activities in the form ofindividual and mass layoffs of employees. Those viola-tions occurred within the context of an organizing camrn-paign by the Union. That complaint also alleged bad-faith bargaining by the Respondent following the Union'scertification of exclusive bargaining represenltative of theRespondent's production and maintenance employees.On August 5, 1977. the Regional Director approcd asettlement agreement purportedly disposing of the issuesraised in complaint in Case 25-CA-8803. On or aboutMarch 13, 1978. the Regional Director vacated and setaside the settlement agreement.On March 13, 1978. the Regional Director issued anorder consolidating cases, and consolidated complaintand notice of hearing in Cases 25-CA-8803 and 25-CA9580, wherein the allegations of the prior complaint inCase 25-CA-8803 were reinstated and wherein the Re-spondent was accused of engaging in postsettlement vio-lations of Section 8(a)(l), (2) (3). and (5) of the Act. Es-sentially, the second complaint alleges that the Respond-ent bargained in bad faith with the Union. instigated andencouraged an effort by employees to decertify theUnion and to seek representation by the Deister Concen-trator Company. Inc., employees' shop committee,' aswell as additional violations of Section 8(a)(1) and (3) ofthe Act.On August 22, 1978, the Regional Director issued acomplaint and notice of hearing in Case 25-CA-10026which alleged, inter alia, violations of Section 8(a)(5) ofthe Act in the nature of a unilateral change in workingconditions made by the Respondent in breach of its bar-gaining obligations.The complaints were further amended shortly beforeand during the course of the hearing.Briefs were submitted by the counsel for the GeneralCounsel and the Respondent on or about September 5,1979.On the entire record in this case, including my obser-vation of the witnesses, their demeanor, and in considera-tion of briefs, I make the following:2m The entity which had particpated in the ttoard-clIoducted elecioiiwhich led to the certification of the Ulnion2 The findings of fact herein are based o(n the credibility resolutionsresulting from my evaluation of the demeanor of all the Aitnesses whichincluded all factors such as the w.itne.ses' ability to recall cclts ithcertitude and to te ify with responsi ciessl alld lack if apparent r fi r tal-Ity and to testify with a candor i a c nnlsviing arid coherent mianll.erThe entire testimny of all witnesses , a cnsidered ill light f conitn-cy and inherent probhahility Due consideratirn wilas gl en to tIh effect ofthe lapse of time from the occurrence of the events to the time iof thetestimony given hby the itnesses as well ai t the natural teulsions tis-played hby witnesses due to their unfamiliarit to the courtroom setlingFINDIN(s o- F( rI. IHI. BUt;SINISS Ot- IH l RSPONI) INTThe Respondent is and has been at all times materialherein, a corporation duly organized under, and existingby virtue of the laws of the State of Delaware. and hasmaintained its principal office and place of business atWilmington. Delaware, and at a mining machinery andequipment manufacturing plant located in Ft. Wayne, In-dianla, and has been at all times material herein engagedat said plant and location in the manufacture, sale, anddistribution of mining machinery and equipment and re-lated products. The vast preponderance of the Respond-ent's products are related directly to the manufacturinganid maintenance of equipment necessary for the prepara-tion and cleaning of coal.During the calendar year preceding the issuance of thecomplaints, which is a representative period. the Re-spondernt in the course and conduct of its business oper-ations purchased, transferred, and delivered to its Ft.Wayne plant, goods and materials valued in excess of50(),(XX) hich were transported to said plant directlyfrom States other than the State of Indiana. During thesame period of time the Respondent in the course andconduct of its business operations mantcactured, sold,and distributed at said plant, products valued in excess of$50,000 which were shipped from said facility directly toStates other than the State of Indiana.It is admitted and I find that the Respondent has beenat all times material herein an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. IlHE I ABOR OR(6ANIZAINONIt is admitted and I find that International Union ofElectrical, Radio and Machine Workers, AFL-CIO, andits Local 998 are labor organizations within the meaningof Section 2(5) of the Act.I11. IHI: UNI-AIR ABOR 'PRACICILSThe Respondent has operated the Ft. Wayne, Indiana,plant for more than 20 years. In 1970 the business of theRespondent was acquired by International Metals andMachines, which entity controls the operations of severalenterprises in various States of the United States. In thecourse of its operations, i.e., the production of machinerywhich is used for the cleaning and processing of coal,the Respondent operates a plant at Ft. Wayne, which in-cludes a structural steel shop. a machine shop, a carpen-ter shop, and a maintenance department. The overall su-pervision of the production and maintenance operationsat all times material was the responsibility of ProductionSuperintendent Donald Davis. In each of the four de-partments the Respondent employed as working forementhe following individuals: Joseph Anderson, Karl Huff.Robert Wafer, and Guy Matson. The supervisory statusof these individuals is denied by the Respondent. Superi-or to Davis is Carlos Tiernon, the president, and RonaldPufahl. the vice president-secretary-treasurer. The Re-spondent during negotiations with the Union was repre-senited by Plufahl and by Attorney Warren Furst.361 I)l CISI()NS ()F NAII()NAI. L.AI()R RELI ATI()NS Hi()ARi)For many years the Respondent has recognlized theDeister Concentrator Company. Inc.. employees' shopcomii1ittee as the collective-hargaining representati e forits production and maintenance enlployees and has mail-tained a series of written agreements purportedly cover-ing terms and conditions of employment.The Union began its organizational efforts among em-ployees of the Respondent in the fall of 1976. On Sep-tember 24, 1976. a group of employees manifested to theRespondent their desire for union representation and dis-closed their efforts on behalf of organizing a union.During the union organizing campaign the Respondentstrenuously resisted the efforts of the Union, and variousof its acts and conduct were alleged to have constitutedviolations of Section X(a)( I) and (3) of the Act in the firstcomplaint which issued in this matter. During the orga-nizing effort a petition was filed by the Union which ledto a representation hearing on October 22, 1976. and aBoard-conducted election was held on or about Decem-ber 16, 1976, among the production and maintenance em-ployees at the Ft. Wayne plant, during which electionthe employees were afforded the opportunity of choos-irig representation for purposes of collective bargainingby either the Union or the Deister Concentrator Compa-ny, Inc., employees' shop committee. The employeesdesignated the Union as their bargaining representativehy a vote o 21-to-14. On or about December 28, the Re-gional Director certified the Union as the exclusive bar-gaining representative of the Respondent's productionand maintenance employees.The Respondent contends that the settlement agree-merit in Case 25-CA-8XX03 fully remedied the violationsof Section 8(a)(1), (3). and (5), alleged therein, and thatits postsettlemeint conduct was inot violative of the Actand therefore the Regional Director erroneously rescind-ed the settlement agreement. The complaint, which sub-sequently issued, alleged violations of Section 8(a)(5).inter alia, in that the Respondent purportedly entered ne-gotiations with a fixed intent not to reach an agreementand bargained in bad faith with respect to the issue ofunion security. However, whether or riot the RegionalDirector was correct in rescinding the settlement agree-mert, it is necessary for me to evaluate the Respondent'sconduct in collective bargaining prior to the settlementagreement in order that I can properly evaluate the alle-gations of surface bargaining which was raised in thesubsequent complaint and which occurred after the set-tlement agreement. Vorthern California District Council oJfHodcurriers and Common Laborers of America, AIL-CIO.Construction and General Laborers Union Local VNo. 185,AF'L-CIO (Joseph PMohamed, Sr.. an Individual. d/b/a Jo-seph'i Landscaping Service, 154 NLRB 1384 (1965), 389F.2d 721 (9th Cir. 1968). Moreover, an initial, overall indepth evaluation of the bargaining history between theUnion and the Respondent is the most efficaciousmanner of resolving the many related issues in this case.Accordingly, our examination of the facts in this casewill center about these negotiations.13. Collective-Barguting .Negotiationv and RelatedI. P'reiegotiation events()n December 31. 1976, New Year's Eve. the Re-spondenit failed to provide its employees ith either auvhole or a half a day holiday. The Respondent' s agree-menit with the Deistcr Colcentrator Conipany, Inc., ei-ployes' shop committee i prior years had providedseven holidays" No explicit reference as made to aholiday either on Christmas Eve or New Year's E e.The grai.ling of a holiday of ither a whole day or a halfa day on Christmas Eve arind New Year's I1:e was invari-ably granted to employces bh the Respondent's board ofdirectors on a discretionary basis i past years. It was arare occasion for such holida)s not to have been granted.As testified to by V ice President Ronald ufahl, someanioiunt of time had al, ays heen gisven in the past. Nocogent basis was advanced by the Respondent as to whyNew Year's Ive v as niot granted at the end ot 1976Cleariv t he newly certified urion was rlOt consulted nornotified wilh respect to te failure to grant any time offon New Year's Eve 1976.In January 1977. Internatioinal Represenati e TedNolan, by letter, requested certain data from the Re-spondeit. ()n January 24, 1977, Pufahl, by letter, for-warded a response containing the data relevant to namesanid seniority dates, status. elrplonilct location, wagerates, Iiistory of kage increiases, joh classification, andgross earnings for erlployees, ari abstract of the benefitshistorically pros, idedl to erIplC ee uLider the existinglue Cross-liluc Shieldt group employee medical policyand under the dental plan, arid the life aid disability in-surance plan as prexiousl? provided to employees, a de-scription of the fringic henletils provided. hich included,therein, i description of the variable annual shop bonuspaid in January based partially on longe ity aid partiallyon subjective management criteria." Also referred to inthe letter was mention of funeral pas, a profit-sharingplan, jury duty pay, military leave program. and otherdata. Subsequently at points during the negotiations, acopy of the profit-sharinig plan and more detailed infor-mation under the medical health insurance program wasprovided. The delay was nriot due to the fault of the Re-spondent, but was in part due to a review of both pro-grams including a review of the pension plan as to itsconformance with requirements under recent Federallegislation. No contention is made by the General Court-sel that the Respondent failed to respond timely to re-quests for information by the Union at any point in nego-tiations. Numerous requests were made throughout thecourse of negotiations for data hichi was subsequentlytimely provided.:' Ihe Regional )ircOiltr Itnd hal the rest reccill agreement did notc(11ntitute a "clllrlact har" to he cle(tiCoo3h2 1)1 IS I IR C()NtINIRA I )R C() IPANY2. 1 he rle otti;lll sa. 1/c first mucelm/g-I'Chrujr IThrough mutual agreemenl the irst ncgottiatioln sessionbetween the parties as held o Fehruar 1 )77. hcris no evidence or allegationi that the Respondent i anway sought to delay this first meeting. he meeting ;1sattenided h Nolan, tile chief negotiator foi tIhe Union,and employee bargaining committee menmbers: ThomrasNev housce Jeff Thom;las, Waldrep ad kMosshailer Rep-resenting the Fnployer ere its chief negoliator, Allor-ney Warren Furst Pufahl, arid Plant SuperintendentDonald Davis. The composition of the negoliating Icanisremained virtually the samle throughout negotiations Ata subsequent point ill negotiations Federal mediator. TedKiefel. joined the parties The firt meeting '.'as held onthe Emploer's premises and commenced ahout 5:15 pl.Furst indicated that he would like to adjourn the nimeecct-ing early that evening. Nolan testified that he ,,,as agree-able to adjourning the meeting e;arly that e ening bh-cause he needed inme to digest the information that hadbeen pre iously uhrbmitlted by the Respondent to theUnion. In light of Furst's undispnutedly heavv businessschedule. which included sex eral other negotiations ithtother plants including those of the conglomierate towhich the Respondent belonged. i.e., the so-called "Car-roll" group, Furst suggested that bargaining take placeon a weekly basis on ex er -'Tuesday Nolan conceded inhis testirmlony that he did inot object to weekls meetlingsin the early sages of tile negotiations because e neededthe time to ev aluate data submitted to hinm hb the Re-spondent to firmulate his proposal. Hovwever, Nolan tes-tified that he indicated to urst that as negoiatiatois pro-gressed the parties ought to meet more frequently, butFurst, however. respond(led that his time would permithim only to he available on each Tuesday. hus, theearly stages of negotiations started off oIn a eekly hasiswithout any severe objection by the Union.At the irst meeting Nolan had not yet formulated an)questions with respect to the data presented to him priorto negotiations. However, certain matters were discussedwhich included the disciplining and discharge of certainemployees prior to negotiations which led into a discus-sion of the Employer's disciplinary system. Nolan testi-fied on cross-examination that the Union requested theRespondent at this meeting to provide thereafter writtencopies of "all warnings" with respect to disciplinaryaction toward employees and that the Respondentagreed and thereafter provided such information. Atother points in his testimony. Nolan insisted that hemerely asked the Respondent to provide the Union withall copies of written warnings that had been issued t em-ployees, that is to say he did not request the Respondenitto reduce to writing all warnings that had previouslybeen issued to employees on an oral basis.Furst and Pufahl testified that Nolan complained aboutthe high degree of warnings that employees had receivedrecently and made a request that all warnings he reducedto writing aid that a copy be provided to the Union. inorder that the Union have documentary records of alldisciplinary action. Accordingly, the Respondent agreedto, henceforth, reduce all oral warnings to wkritten formpursuanlt to thce request o the Unrion. Based on my ohser-valion of the deieanior of Nolan. which includes hislclldente to testify in generalities, his vagueness and un-cerlairll y alid his conitradictiolls in areas of mutual testi-itonl, of enlploce Motsshailmer. a union sl itless. ad ilthe I;ace of the far more certainl definitive, detailed, andcoini icing testinion of P'ufahl ad urst, I concludethat Nolan is the less reliable \ilriess, and I thereforecredit tile testimony of urst and l ufahl xwith regard toanli inconsistenieis with respect to the negotiations a(nd,hat occurred t hereaterlhe Respondcnt subhntted additional information tothi lt niol il the job status of certain employees aid theRespordeitnt's use of college studenits, aid its trainiiiigprograin'heC Unicion requested that bargainiing take place during\%orking hours ad hat tl cplo'e., be paid for teir at-tenldaiice at the negotiating e ssions. 'he Responident re-jected the proposal that emiploees be paid for negoiat-inlg tirmle.ihe meeting ended about 7:45 prm alid throughmutual agreelentl. tle parties agreed to meet againl thefollo iiig week ou February S.hb. Sconld mneling-t'hruar 8The meetirng commenllerced at ahout 5:15 p.mn and endedat 1() 35 p..At. this meeting. Nolan and the Respornd-cit's bargaining team rc ised the data that had been sup-plied prior to ncgotiatimns Pufalhl. Eighteen differentitems relatilig to that data were then discussed b thetwo Ilegotialtlg teallls, including holidays. vacations,shop bontus rest periods, funeral lca.e, Christmas hams,fellowship club donations historically contributed b theResponldent, the providinlg of birthday cakes to the em-ployees, the grantiing of discounlit prchasing privileges tothe eilployees at national chain tctores, the loaning ofclmnpa;ry tools for personal use, the accessihility of eri-plio ees to scrap steel at the plant, the providing hs theImployer of safety equipment, the providing by the Em-ployer of car mileage and travel allowance to employeesand a shift differential in wages. military leave, and tihereceipt by employees of telephone calls at work.The Respondent agreed to continue providing hamsand contributions to the fellowship club, which in factdid continue thereafter. The fellowship club provides forsuch matters as employee parties, baseball uniforms, etc.,and is financed with proceeds from vending machines inthe plant The Respondent agreed further to continue theloaning of company tools to employees and the provid-ing of scrap materials to employees and to continue fur-nishing glo es but not safety shoes, as well as to contin-ue the shift pay differential, ad military leave. TheUnion was willing to forgo the continued provisio ofbirthday cakes and discournts on purchases of employeesat chain stores.The Union and the Respondent discussed the sevenholidays enumerated in the ritten agreement with tilhel)cister Concentrator Company, Inc., employees' shopcommniniltee, Nolan asserted that the Respondent had. infact, as a polic. provided Nes' Year's Eve and Christ-nmas EIe as well as the lday after Th;aksgiving in the I)IECISIONS ()OF NAII()NAI. I.ABO()R REl.A'IONS O()AkI)past, The Respondent retorted that that was a matter ofdiscretion and that there were occasions when such holi-day was not provided. However, according to the esti-mony of Pufhal. the Respondent invariably gave someleave on each of those occasions, more so with respectto Christmas Eve and Thanksgiving Eve.The Respondent proposed that the employees' right toincoming telephone calls he circumscribed in that nics-sages merely be taken for them rather than providingthem with the right to leave their work station to re-spond to personal telephone calls. The Respondentagreed however that the employees would be permittedto respond to emergency telephone calls.Neither party exchanged any written or oral collec-tive-bargaining proposals. Nolan conceded that he gaveno contract proposal nor did he ask for one hut that itwas his intent merely to engage in a clarification discus-sion of wages, hours, and conditions of employment ingeneral. Nolan testified that as late as February 8 he didnot have a complete "picture" of the working conditionsand benefits of the Respondent's employees. He testifiedthat the information that had been provided to him onJanuary 24 was not of any practical use, unless he couldask the Respondent specific questions concerring thatdata. Thus, he explained that the mere number of holi-days was insufficient for him to formulate language onthe eligibility of an employee for holiday pay and that heneeded more information as to how that eligibility wasdetermined. He testified that it was, in his opinion, moreproductive to get together and discuss information beforeeither side gave a proposal. Thus, Nolan took the posi-tion that it was agreeable to him to spread out the earlymeetings on a weekly basis in order that he would havetime to evaluate the data submitted to him by Pufahl yetincongruously, he testified that such data was of little useunless he could specifically ask questions of the Respond-ent concerning that data. Nolan testified that Furst sug-gested that the next negotiation meeting be held the sub-sequent Tuesday, on February 15. Nolan testified that hisresponse was that the parties needed more frequent meet-ings in order to arrive at a collective-bargaining agree-ment. Furst responded that, instead, he was willing tomeet on company time, but that the employees on thenegotiating committee would have to clock out. Thus,Furst's response was not receptive to more frequentmeetings, but he was receptive to longer meetings on aweekly basis. Nolan testified that he persisted in his de-mands at that time that the Respondent meet more fre-quently. He did so at a point in time when he concededthat he was still in the embryonic stage of digesting theinformation that had been submitted to him by the Re-spondent on January 24. In any event, Furst insisted thatin light of his numerous other contract negotiations andarbitration proceedings, he could meet only on weeklybasis. There is no indication that the Respondent at anytime refused to meet as early, as long, and as late as theunion requested. Nor is there any dispute as to the placeof the meeting; i.e., the conference room on the employ-er's premises.c. 'he third negotiating meeting--February 15The two negotiating teams again met at 5:15 p.m., themeeting lasted until 10:20 p.m. The union committeeagain raised the subject of holidays and again Nolan as-serted that, in addition to the seven contractual holidays,the employees had informed him of the Employer's pastpractice of granting 1/2 or I whole day the day afterThanksgiving and an extra day or half a day at Christ-mas Eve or New Year's Eve. According to Nolan, theRespondent contended that the granting of such extraholidays in addition to the seven holidays contained inthe shop committee contract was a "hit or miss thing."Nolan requested that Pufahl explain the basis on whichvacation pay was determined. It was pointed out to himthat the employees' vacation pay was determined bytaking the empoyees gross amount of pay as indicated onthe W-2 form and divide that figure by the number ofweeks worked during the preceding year. Thus. theweekly vacation pay of an employee was so determined.Nolan congratulated the Respondent on its past historyof maintaining such a benefit.Nolan's recollection was somewhat obscure as to thebalance of what was discussed at the meeting. However,it is Furst's uncontradicted testimony that many otheritems were discussed. Thus, Nolan informed the Re-spondent of the assignments of various stewards for eachof the Respondent's departments. The Respondent sub-mitted to the union negotiating committee the amountsof the rate increases of the Blue Cross-Blue Shield pro-grams; i.e., 12 percent as of March 1, 1977. Pufahl alsosubmitted to Nolan the employee life insurance coverageinformation, an updated seniority list, and certain wagerates. The parties discussed military leave and, in particu-lar, the Respondent's practice of granting 8 hours paidleave for induction day medical exams. They further dis-cussed the employer's past practice of providing juryduty pay, funeral leave, and the Respondent's practice ofproviding a so-called factory bonus otherwise known asthe annual bonus or Christmas bonus inasmuch as it waspaid shortly after Christmas in early December, on ayearly basis. No formula existed with respect to theannual bonus that was issued yearly pursuant to the dis-cretion of the board of directors based on their review ofthe amount of profits available. Nolan requested that theRespondent supply it with information relating to theamounts of bonuses granted in the past 2 or 3 years. andthe Respondent subsequently replied with such request.Nolan inquired as to the Respondent's past practice ofsubcontracting, and it was explained that the Respondenthad in the past years resorted to subcontracting of workas a supplement to work performed by production andmaintenance employees. The Respondent took the posi-tion that such subcontracting was essential to the methodin which it had engaged in business in the past. That po-sition was never challenged.At the end of the meeting, Nolan presented to the Re-spondeilt its first written contract proposal. Furst an-nounced that the parties would meet again at 5:15 p.m.the following Tuesday, February 22. According toNolan's uncontradicted testimony, the Union objectedand stated that more frequent meetings should be held.364 D}ISTIR C)NCENTRATOR C)1MPANYFurst remained adamant that he was unavailable to meetearlier but that he agreed to commence the next meetingat 3:15 p.m. but that employees must clock out and willnot be paid for negotiating time. The Union agreed tothis proposal and the next negotiation meeting com-menced at 3:15 p.m.d. Fourth mneeting-Februart 22The fourth negotiating meeting commenced at 3:15p.m. At this meeting Nolan again requested that the Re-spondent explain its method for determining vacationpay. Again Pufahl gave the simple explanation of the useof the W-2 form to determine the amount of weekly a-cation pay by dividing the gross amount of pay as dis-closed on the W-2 form by the number of weeks workedby the employee. Nolan concededly made no response tothat explanation.The parties proceeded to discuss the contract proposalas submitted to the Union at the end of the February 15meeting. The proposal on its face is incomplete with re-spect to certain areas; i.e., articles 15 through 21 cover-ing holidays, vacation, group insurance, profit sharing,pension, out of plant assignments, and shift bonus. Alsoincomplete were articles 22 through 23 which pertainedto the wage rates. At this point the Union was merelyrequesting a "substantial wage increase" and an "ade-quate pension program." The Respondent had suggested,however, that negotiations first center on noneconomicareas and, thereafter, negotiations would then pursue theeconomic area. The Union agreed to such plan of attack.The majority of the items not covered or covered onlypartially by the Union's first contract proposal centeredabout the economic area. However, certain areas of non-economic concern were incomplete as well and these in-cluded such items as out-of-plant assignments, bulletinboards, job classifications, reports to the Union, andleaves of absence. At one point Nolan testified that sub-mission of a contract proposal by the Union was delayedbecause of the Union's need to obtain and digest neces-sary information from the Respondent. However, con-cededly little information was required with respect toarticle 2, on recognition; article 3, on management rights,which was a standard proposal utilized in negotiationswith "other employers" article 4, union security, whichcontained standard language and was proposed withoutreference to any specific information; article 5, unionrepresentation which utilized standard language; article6, "antidiscrimination," which utilized standard language,as did also the following articles: Article 7, seniority, ar-ticle 8, health and safety, article 9, grievance procedure,which was based on standard language with the excep-tion that unlike its contracts negotiated with other em-ployers the Union retained the option to strike at thethird step of the grievance procedure;4article 10, hoursof work and overtime, article 11. call in and report inpay, and article 13, death leave.With respect to article 12 regarding washup andcleanup time, the Union incorporated and relied on infor-O eight other colleclise-hargaining agreements serriced h Nolan.only one other has such a similar strike option Nolan conceded that hedid not consider this a standard hargaining demandmation the Respondent had given in its discussions onFebruary I concerning its past practice of rest periodsand washup period times. The Union therefore incorpo-rated the Respondent's existing benefits which variedonly slightly from the standard language it had utilizedin other negotiation contracts. With respect to article 14,Jury duty pay, the Respondent had submitted informa-tion as to its past practice on February 1. The Unionsubmitted what it termed a standard proposal on this ar-ticle.With respect to a blank page covering articles 15-21,the Union contended that it still did not have sufficientinformation citing, for example, "holidays." Nolan con-tended that the Employer had given incomplete informa-tion on February 1, but that sufficient information hadbeen submitted on February 8 and that his only com-plaint was that complete information had not been givenwith respect to the departmental and plant seniority (arti-cle 15 covered holidays). With respect to article 16, con-cerning vacation, Nolan was vague in his testimony andassumed that the parties had discussed the "basics."Clearly on at least two other occasions the method ofdetermining vacation pay, a simple procedure, had beenexplained to Nolan. In regard to article 17, group insur-ance, the Respondent had been unable to provide earlyinformation with respect to Blue Cross-Blue Shield Cov-erage, but that information had been concededly submit-ted at the February 8 meeting. Moreover, the Unionmade its direct contact with Blue Cross, after February 8and obtained the information sought; i.e., a copy of themaster policy. With respect to article 18, profit sharing,Nolan conceded that the Union did receive informationfrom the Respondent, although it had been delayed; i.e.,the entire plan and trust agreement. Pufahl testified thatthe Respondent's delay in submitting information wascaused by his review with respect to the impact of Fed-eral legislation on employer-employee contributoryplans. He was not challenged by Nolan.With respect to article 19, pensions, Nolan concededthat the normal information utilized for such proposals ismerely the birthdate and sex of the employee, which in-formation had been given to the Union for other pur-poses, before February 22. With respect to article 16,holidays, the Union made an oral presentation of thehighlights of its proposal. The Union's first comprehen-sive proposal on holidays was a set of proposals submit-ted on April 5, in writing, which included all normal lan-guage in order to effectuate the proposal.Essentially the Union's position with respect to vaca-tions was a change in the eligibility requirement and achange in the method of calculating the amount of vaca-tion pay; i.e., 2 percent of the gross figure appearing onthe employees' W-2 form, or in the alternative 40 hoursat the employees' hourly rate, whichever was higher.The Union's proposals were presented in the first halfof the meeting. After a recess the parties continued thediscussion, and the Respondent presented the Union withsix written proposals on management rights, union visita-tion rights, a no-strike/no-lockout clause, a grievanceprocedure, hours of work and overtime, and a seniorityprovision.365 I)t'CISI()NS ()F NATIONAL IAB()R REI.ATI()NS BO)ARDI)With respect to management's rights, the Respondentrequested an unlimited right to engage in subcontracting.The Union objected. With respect to union visitationrights, agreement was reached on a tentative basis. Withrespect to the no-strike/no-lockout clause, tile Respond-ent proposed the following language:The Union recognizes that its local officers, stew-ards or committeemen have a greater responsibilityof enforcing and complying with this article andwhen found to be in violation of this article may besubject to more severe discipline than other mem-bers of the bargaining unit.Nolan objected to the language in the employer's no-strike proposal. However, Nolan directed his attentionand discussion to the Union's position that it retain itsoption to strike at the third step of the grievance proce-dure. No discussion took place as to the steward liabilitylanguage.With respect to other areas of the grievance proce-dure, agreement was reached between the parties withrespect to the appeals time period, and in the method ofselection of an arbitrator. Certain concessions were madeby the Respondent as to the grievance procedure.With respect to hours of work and overtime, the Re-spondent resisted proposals by the Union with respect todouble time, and time and a half for weekend work,when the workweek was less than 40 hours per week.With respect to seniority in recall from layoff propos-als, the Union requested that an employee be granted a2-year period during which to retain his seniority rightson a layoff status, whereas the Respondent proposed a 6-month period.The Respondent rejected the Union's proposal with re-spect to call-in pay, rest periods, funeral leave, and juryduty. Other areas of disagreement included out of plantassignments of employees and bulletin boards.With respect to union security, the Respondent tookthe position that in view of the vote which reflected 21votes for the Union and 14 votes for the Deister Concen-trator Company, Inc., employee shop committee, the Re-spondent was opposed to the Union's requested unionshop on the assumption that the shop employee loyalistswere opposed to compulsory union membership. Withrespect to the Union's demand for a checkoff position,Furst took the position that the checkoff proviso was acost item inasmuch as it resulted in inconvenience andexpense for the Employer to check off dues through itsbookkeeping machinery. I credit Furst's testimony thatnot at that time nor at any other time did he make astatement in negotiations that he would never negotiate aunion-security clause nor that he had ever negotiated aunion-security clause. The Union at no time advanced awritten proposal containing a modified union shopduring the course of negotiations. Mosshamer testifiedrather vaguely that at one point in negotiations Nolandid propose or suggest the possibility of the Union agree-ing to a modified shop. He was not effectively corrobo-rated in this by Nolan. I credit the more definitive andpersuasive testimony of Furst that the Union at no timeeven suggested anything less than a union-shop proviso."'The Respondent again refused to pay employees fortime spent in negotiations.The meeting adjourned about 9:30 or 10 p.m.., and pur-suanit to Furst's request the next meeting was scheduledfior March 1.e. Fifih meeting-March IAlthough the Respondent, as indicated earlier, hadagreed to meet at the end of the first shift at about 3 or3:30 p.m., the fifth negotiating meeting commenced at 4p.m. because of Nolan's tardiness. Nolan explained thatan associate was ill. At this meeting the Respondent sub-mitted certain profit-sharing data that had not been sub-mitted to the Union previously. By this meeting or at anearlier meeting, the Union had also obtained the informa-tion it had desired on the individual shop bonuses. TheUnion submitted no new written proposals to the Re-spondent. The Respondent made counterproposals tojury duty, leaves of absence. holidays, and other areasfor a total of six items.With respect to the profit-sharing plan, the Respond-ent offered to eliminate the profit-sharing plan in returnfor a substantial wage increase. Nolan indicated that hewould consider such an offer. The Respondent's positionwas that because of rising costs and the possibility of alower profit margin which would endanger a continuedflow of profit shares to the employees and cause discon-tentment among employees that the employees might bewilling to forgo the profit shares for a guaranteed in-crease in wages. Furthermore, elimination of the profit-sharing plan would prevent the Employer from beingput into a position of having to disclose its financial re-cords in a possible grievance concerning failure to grantan adequate share at the end of the year. Furst also sug-gested that the Respondent would be willing to buy backthe shop bonus as well. Nolan responded that the Re-spondent should make an offer, and the Union wouldconsider it.With respect to the Company's proposal on plantrules, the Union raised no specific objection. The Unionagreed to the Company's proposal to continue the dis-bursement of Christmas hams and to its proposal ontravel pay. Either at this meeting or at subsequent meet-ings, agreement was also reached as to out-of-plant as-signments.The Respondent agreed to continue its practice of con-tributing to the social club at the historical level of itspast contributions. There is no evidence that it failed todo so. The Respondent agreed to present at the nextmeeting a proposed wage schedule. It should be notedthat up to this point the Union was merely asking for "asubstantial wage increase."The Union requested that the contract be retroactiveto March 1. Furst was opposed to retroactivity on thethe preponderance of cmtracts ncgotiated h Furst, incluling thoseoil hchalf if Ihe Carrotl cllngimcrale, do lot conltain unionl-shop prolVi-Sos. ltoscver he has in fact inegotiated conlracts ciintalinlng m dilfediliionu-shop prvisos, including malnlallnce of membership or agenc,hops366 I)tIStIER CONCENTRATO( R C()MP'ANYgrounds that absence of retroactivity of improved ene-fits under a new contract would be a lever or pressureon the Union to come to a agreement. In the course ofthat discussion, Furst indicated that the date March 1had no particular significance even though it was the his-torical date for expiration of the shop commitltee con-tracts. A plethora of other subjects were discussed in-cluding incoming calls to employees, time spent b fore-men in unit work, claims of the Union that locker roomand lunchroomn facilities ,here inadequate, training pro-grams, the Union's request for improved or expandedbenefits in the health/mcdical insurance program (towhich the Respondent insisted that it retain the 131ueCross-Blue Shield program as the best possible cover-age), the manner and means of handling first aid situa-tions the rotation of employee members of the company,and employee safety committee. Some discussion seasheld with respect to job descriptions. The Respondentdid not in fact maintain detailed job descriptions andagreed that pursuant to the Union's request at this meet-ing it would comtie nce immediately to compose suchdescriptions.At this meeting Nolan also raised the subject matter ofa contemporaneous increase in the number of writtenwarnings issued to employees. Furst responded that ofcourse there was an increase in written warnings inas-much as the Respondent was complying with theUnion's request at a prior meeting to reduce all verbalwarnings to written form. Nolan testified that indeed hehad received copies of written warnings after the firstmeeting, where he made such request. Nolan testifiedthat he had not in fact requested a change in procedure.As indicated above, I discredited this testimony. Nolandid not contradict Furst's testimony that on giving theexplanation on March 1, Furst was not explicitly contra-dicted at that meeting nor did Nolan pursue the matter.Nolan complained of the Respondent's refusal to payemployee members of his negotiating team for time spentin negotiation during working hours. Nolan's concurrentcomplaint was that he wanted more time spent in eachbargaining session. Therefore Furst agreed that for everyother bargaining session the Respondent would be will-ing to pay employee members of the union negotiatingteam for bargaining time spent in negotiations up to alimit of 2 hours. Thus, the Union thereupon agreed tocommence bargaining at 1:30 p.m. in the afternoon in-stead of 3:30 p.m., i.e., the shift change. It is thus clearthat up to this time Nolan's position had been that theUnion preferred to have more frequent meetings ratherthan to spend more extensive time in one weekly meet-ing, inasmuch as employees 'would have to forfeit someof their working hours at a loss to themselves.Furst and Nolan agreed that the State mediator,Kiefer, would attend the next bargaining session. Nolantestified that he could recall no request of the Union thatthe next session was to be scheduled any earlier thanMarch 8. Presumably, therefore. he was satisfied andagreeable with the Respondent's proposal to spend moretime in each individual weekly meeting, now that someof the lost time of the employees would be compensatedby the Respondent.f. Sixth ,retang-tarch 8, 1977Both negotiation teamis were joined by the mediator.The Conmpany presented a nearly complete written con-tractual proposal to the Union ( C. Exh. 30). The con-tract as to be effective on ratification by the employ-ces. It provided for a term of 3 years, during which theemployees would receive a 5-percent raise every year, a9-cent-per-hour raise buy back of the plant bonus. a 25-cent-per-hour raise buy back for the profit-sharing plan.and additional guaranteed holidays the day after Thanks-giving."' Nolan testified that the nion had not initiatedthe idea of eliminating the bonus or profit sharing inreturn for a buy hack. but that they did express interestin it if the "price was right." The Union's original posi-tion sas to retain the profit-sharing plan and to institutea penlsion plan. However, lie testified that he was not un-willing to discuss the Employer's suggestion of eliminat-ing the profit-sharing plan in return for a substantial pen-sion benefit. The specific proposals with respect to thebuy back of the profit sharing and bonus were rejectedby the Union at this meeting.Nolan again inexplicably asked or an explanation forhow, the acation pay was determined and again he wasinformed that the gross figure on the \V-2 form dividedby the actual number of weeks was the historical methodfor determining an employee's vacation pay. The Unionresponded to the Company's written contractual propos-al by stating that it would agree to reviews the proposalwith the membership after the meeting and to discuss itat the next negotiation session. In fact, subsequent to thismeeting, the union negotiating committee presented theproposal and the employees turned it down.The Respondent's subcontracting proposal was dis-cussed. Nolan indicated that he would agree to a subcon-tracting provision that would accommodate the employ-ees' past practice of subcontracting, and if subcontractingwas conditioned on economic motivations.Certain other areas were discussed, one of which wasthe Respondent's past practice of adhering to strict de-partmental seniority with respect to layoffs. The Unionproposed the implementation of a plantwide senioritysystem. Subsequently, in negotiations, the Companyagreed to modify its practice by applying plantwide se-niority to the lower or unskilled labor grades but toretain departmental seniority for the upper or skilledclassification. The Union agreed to this modificationWith respect to the Union's rejection of the buy backsuggestions, it considered the 9-cent-per-hour and 25-cent-per-hour offer as inadequate not because those fig-ures fail to accurately reflect the cost factor to the em-ployer but rather because Nolan felt that the employeeshould be entitled to more compensation. Additionally.Nolan counteroffered with a suggestion that the Re-spondent provide for five personal paid holidays for eachemployee. With respect to its decision on the buy-backproposal. Nolan conceded that the Union had sufficientfacts and information provided from the Company onwhich it could make its decision as to whether the fig-I C(r ill minor iarea, oef ,h, contracl r i noi complete for cxailrplith rsp ¶c t 1- ctIll-in pil! I)DECISI()NS OF NATIONAL. I.AB()R R .ATIONS BO)ARDures were accurate. His reasons as indicated for rejectingthe buy back-proposal were not that the Company's rep-resentation as to the cost factor was inaccurate, butrather that the Union anticipated that the Company'seconomic situation would improve, thus making the buy-back offer inadequate in light of future profits.The subject matter of retention of seniority while onlayoff status by employees was also discussed. The Com-pany took an initial position that a 3-month period oftime was the maximum it would agree to, but eventuallyit changed its position to a 12-month period of time.With respect to overtime compensation that area wasalso discussed as well as vacations, funeral leave, holi-day, jury duty, and rest periods. Eventually the Re-spondent agreed to a time and a half pay on Saturday re-gardless of whether the employee worked less than 40hours per week.During the meeting, the Respondent complied withUnion's request to supply it with birthdates with respectto pension data.During the meeting the Union did not submit a com-plete contractual proposal to the Employer, nor did it in-dicate when it would do so. Furst testified that the par-ties agreed to meet again on March 15. Although Nolantestified in general that he "always" asked for more fre-quent meetings, his testimony with respect to this partic-ular meeting failed to disclose an explicit demand tomeet sooner than March 15.g. Seventh meeting-March 15Again the parties, in the presence of the Federal medi-ator, met and resumed negotiations. Apparently themeeting commenced according to their past agreement,early in the afternoon and adjourned about 7:30 p.m.At this meeting Nolan announced his desire to intro-duce the International Union's pension specialist, JamesCompton, at a meeting that he suggested be held onApril 5 in order for Compton to present the "IUE" pen-sion plan and to discuss it. At this point, of course, theUnion had not presented any pension proposal to the Re-spondent. In any event, the parties agreed. Again theUnion discussed the rather simple vacation pay formulathat the Employer had historically utilized. According toNolan, he asked Furst some questions about the profit-sharing plan. Nolan did not detail exactly what he asked,but Furst responded that he felt constrained to seek legaladvice from a Chicago attorney in order to answer thequestions. According to Nolan, he suggested that Furstshould arrange to have the Chicago attorney present atthe April 5 meeting in order to speak directly withCompton. In the meeting, the Union was told that itspension specialists should call Pufahl directly with spe-cific questions concerning the profit-sharing plan. Nolanconcluded that there was no purpose in discussing thatparticular matter any further, and he dropped the matter.The parties engaged in a discussion of premium pay forweekends, overtime pay on holidays, and according toNolan, the "outer edges" of the union-security clauseissue was discussed, whereupon Furst again alluded tothe Board-election vote. Nolan testified, rather vaguely,that he had the impression that the Respondent's positionwith respect to this issue was to "protect the minorityvote" at the Board election.Further discussion ensued with respect to manage-ment's rights, the payment of union representatives forattendance at negotiating meetings for subsequent con-tracts, seniority, recall rights, payment for employee pre-scription lenses as proposed by the Union, grievances rel-ative to the determination by the Company as to the rateof pay of an individual employee, overtime, job descrip-tions, and status or part-time employees. The Union tookthe position that a ratio should he worked out betweenfull-time and part-time employees. The Union proposedthat two or three employees as a maximum he employedas part-time employees in a ratio to approximately 35full-time employees. The Union took an adverse positionto the employment by the Employer of part-time em-ployees. This position was taken in the context of thegeneral layoff, which preceded the election after whichfull-time employees were on layoff status despite reten-tion of part-time employees. Nolan testified that an ex-tensive discussion took place with respect to the subjectmatter. The Company took the position that it had apractice of hiring students, some of whom were attend-ing a technical school, and it desired to adhere to thatpractice and to retain these students.Up to this point the Respondent had not submitted therequested detailed job classifications for employees. Fursttestified that the meeting adjourned, and the partiesagreed to meet again on March 22. According to Nolan,Furst suggested that the next meeting take place again onthe following Tuesday. However, Nolan had no recollec-tion of making any objection to that suggestion, and con-ceded that his notes of this particular meeting were silentas to any objection or request to meet earlier. I, there-fore, conclude that he made no explicit objection.h. Eighth meeting-March 22The negotiating teams met this time in the absence ofthe Federal mediator. The meeting commenced at 3:15p.m., according to Nolan. There is no explanation as towhy the parties did not meet earlier pursuant to the pastoffer of the Respondent to commence earlier meetings.The Respondent presented the Union with a writtencounterproposal (G.C. Exh. 38), which contained revisedlanguage in 10 areas of its proposed contract. Variousnoneconomic areas were covered under the revisions.Additionally, the Respondent submitted a revised eco-nomic offer to the Union. The Company raised its wageoffer to provide for a 5-percent raise the first year' a 6-percent raise the second year; and a 7-percent raise thethird year. The buy back of the profit sharing was raisedto 30-cents per hour, and the buy back of the annualbonus was raised to 9-cents per hour. With respect to theholidays, the Respondent offered eight holidays the firstyear, i.e., including the day after Thanksgiving, and fur-ther proposed to add a 9th holiday in the second yearand a 10th holiday in the third year, i.e., New Year'sEve and Thanksgiving Eve. Its offer with respect to a 2-week paid vacation, as proposed in the last offer, was im-proved by changing the eligibility period from 3 years'service to a 2-year service.368 DEISTER CONCEN'RATO)R CO()MPANYThe Union rejected the Company's offer. The Unionsubmitted no written offers or counteroffers. Nolan testi-fied that the Union made an oral response to the Compa-ny's counterproposal in the manner of making "sugges-tions" of different "approaches."No witness had a clear recollection of when theMarch 22 meeting adjourned. Furst again testified thatthe parties mutually agreed to meet again on March 29.Nolan's testimony in regards to the scheduling of thenext meeting was again vague and uncertain. His noteswere silent as to any discussion as to when the nextmeeting should be scheduled. He testified generally andunconvincingly that he had routinely asked the Respond-ent to meet more frequently. In view of his lack of spe-cific recollection of the discussion of this issue and thefailure of his notes to reflect such an issue I concludethat the failure of the Respondent to agree to more fre-quent meetings was not perceived as a critical problemby Nolan at this point in time.i. inth meeting-March 29The meeting commenced at 3:15 p.m. according toNolan's recollection, and with the presence of the Feder-al mediator. The mediator announced that he was notavailable for a meeting during the week of April 17.Furst announced that he was not able to meet the fol-lowing Tuesday, but would be available on Wednesday.The Respondent announced the layoff of one full-timeemployee and the termination of three temporary em-ployees. The Union took the position that rather than layoff any more full-time employees that more part-timeemployees should be laid off. Furst responded that theEmployer valued the services of part-time employees asmuch as a full-time employee.For some reason the parties again discussed the fellow-ship fund contributions, and both Furst and Nolan testi-fied that again the Respondent agreed to continue itspast practice of contributing to that fund. Again the par-ties discussed job descriptions and the Respondent reiter-ated its promise to draw them up. (There is no conten-tion by the Union that the Respondent purposely delayedits efforts in this regard.)The Respondent presented the Union a set of proposedcompany rules. According to Furst the Union took a po-sition subsequently that the rules were unclear with re-spect to conduct outside the plant premises and that theRespondent thereafter accommodated the Union's objec-tion by changing the rules. Nolan's testimony concerningthese rules is vague and uncertain. He testified that hedid not recall giving a tentative agreement to the rules,and that he "didn't believe" that he did so but rather thathe took exception to "some rules" either at this meeting"or later." He did not recall whether the Union engagedin the discussion of those rules then or at a point in timelater. He did have some specific recollection to an excep-tion that the Union took to rule number 19; i.e., employ-ee conduct off the employers' premises. According to hisnotes, the Union also took exception to certain rules con-cerning the asportation of company property from theplant. At other points in Nolan's testimony, he testifiedthat there was discussion concerning the revised rules onabsenteeism, in particular what constitutes excessive ab-senteeism.At one point in this meeting, the Union unsuccessfullysuggested that the Company expunge the disciplinary re-cords of all employees of all reprimands as a "good will"gesture.Thereafter the Union referred to a specific complaintby employee Mosshamer with respect to his being senthome because he refused to work wearing a hard shoe inview of the fact that he had a blister on his foot whichrequired him to wear a tennis shoe. The Union contend-ed that other employees were entitled to wear soft shoes.the Respondent took a position that if such were the casethat employees did wear soft shoes they were doing socontrary to company policy which required, for safetyreasons, that hard shoes be worn. The Union suggestedtaking the matter to arbitration but the Respondent re-fused. 7It is Furst's uncontradicted testimony that Nolanopened the meeting by stating that the Union could notrespond to the Respondent's last counterproposal, butthat the Union would file unfair labor practice chargesalleging bad-faith bargaining, harassment, and surveil-lance. Furst testified that Nolan only explained the basisfor the charge of harassment by referring to the increasein warning notices whereupon Furst reminded him thatall warnings were reduced to written form pursuant tothe request of the Union. No explanation was given forthe surveillance accusation. Subsequently an unfair laborpractice charge was indeed filed. Nolan gave no re-sponse to Furst's explanation with respect to the writtenwarnings.The meeting adjourned at 6:55 p.m. Nolan testifiedthat the Union never took a position that the meetingshould adjourn at any particular time. He testified thatthe only position that the Union took in negotiationswith respect to the time and length of meetings was thatthe meeting should be held more frequently. Again, hisrecollection and notes were silent as to any specific dis-cussion as to the next meeting. He testified that he did,however consistently, plead for more frequent meetings.In view of the lack of any specific testimony as to anyspecific discussion in this regard after the initial subjectmatter was raised early in negotiations, I am constrainedto discredit his generalized testimony and conclude thathe acquiesced willingly in Furst's suggested pattern ofweekly meetings.The next meeting was scheduled on April 5 at 1 p.m.to accommodate the union representative, Compton,who was to make a presentation on the IUE pensionplan. The Respondent agreed on April 5, as the date fornext meeting. In view of the fact that the Union selectedApril 5 as the date of Compton's presentation and in thecontext of such a suggestion it is unlikely that Nolanwould have asked to have met any earlier. Nolan testi-fied that the parties agreed to meet again on April 13 fol-lowing Compton's presentation.Intiall. Mlh.shatmr r diunid knou ledge if a;l 'iafft r pr-hihiilngilrl shtr ., hl h t adini lltd orin cros-examillltn that ftlkv rmpllotftc.arnedl hllnl agalrltlt Ihc a carillg of ,,ofi .hoc36h9 I)1 CISI()NS ()F NA I()NAI I.AIBO()R REL.ATIO)NS ItO() \RDj. lent/h mneeting-,-lpril 5'The two negotiating teams, whho were joinled by theFederal mediator and by International Union Representa-live Compton, met at the Employer's premises. Comptonmade a presentation of the IUE pension plan. This oc-curred during the first phase of the meeting, whichlasted froni 1:30 p.m. to 3:05 pm. According to Nolanthe parties agreed to meet again at 7:30 p.m.. but themeeting did not resume until 8:05 p.m.. because theunion representatives were tardy.During the presentation of the pension plan and thefirst phase of the meeting, the Respondent took the posi-tion that the pension plan was indeed a good one. How-ever, it was opposed to the plan because of the inherentcost involved in the plan, and because the Respondentconsidered that in view of the young age of many of itsemployees that they would be more interested in imme-diate higher wages than in a benefit that would not inureuntil 30 years hence.Nolan testified on direct examination that he couldrecall no discussion of other matters of substance. It isFurst's uncontradicted and credible testimony that Nolanstated at the preceeding March 29 meeting that theUnion would give a written counterproposal to the Re-spondent on April 5. On cross-examination Nolan's testi-mony was extremely uncertain and vague as to what ref-erence he made to the unpreparedness of the Union topresent a counterproposal on March 29. He merelyshrugged off the injury by stating that "apparently" theUnion made no counterproposal on March 29. Again, ac-cording to Furst's credible and uncontradicted testimony,after Compton had left and the parties resumed discus-sions, Nolan stated that because of secretarial problemshe was unable to give a complete written contractualproposal on April 5, and he did not indicate when hewould be able to do so. However, he submitted a partialproposal. In further cross-examination, Nolan's memorywas somewhat improved. He conceded that at the April5 meeting Pufahl gave an explanation of the Respond-ent's profit-sharing program "in great detail." He re-called that there was a discussion of the Respondent's 30-cent-per-hour buy-back offer of the profit-sharing pro-gram. He also recalled that he did, thereafter, indeedsubmit a third set of union proposals, which he concededto be "partial" counterproposals because it did not pos-sess all the language which would be necessary for fullimplementation concerning the subject matters.The Respondent submitted the requested newly com-posed job descriptions of individual employees' jobs andNolan indicated that he was satisfied. According toFurst's credible and uncontradicted testimony, Nolanalso suggested that the Respondent make its wage offerin terms of cents per hour rather than a percentage refer-ence in future counterproposals. According to Furst, theparties agreed to meet again on April 13. Nolan testifiedthat he commended the Respondent for its effort in pro-viding the job descriptions. On recourse to Nolan's pre-trial affidavit, he changed his testimony to indicate thatthe Union's counterproposals were presented on April13, but unsure as to whether he did in fact give any par-tial proposals on April 5. Neither party was explicit as tothe time of termination of the April 5 meeting. It is clear,however. that the Union made no suggestion that theparties continued negotiating at that date, and that theRespondent did niot resist any effort to engage in furtherdiscussion or negotiations on the day of April 5.k. Eleventh inectitg-pril 13Nolan testified that the parties met on April 13 at 3p.m. No explanation is given as to why the Union didnot avail itself of the Respondent's past offer to meet,earlier in the day. At this meeting Nolan presented sev-eral counterproposals. The parties discussed seniority,telephone calls to employees, and supervisors' perform-ance of unit work. They also discussed the status of tem-porary and part-time employees, and the subcontractingclause. The Union accepted the Company's offer with re-spect to the employees' retention of seniority rights for amaximum period of 12 months after their layoff. Theunion-security clause was discussed. The Respondentagain refused to agree to a union shop but offered toagree to a checkoff pro ision in return for the Union'sacceptance of a buy back in return for the elimination ofthe profit-sharing plan. Nolan accused the Respondent ofengaging in a selffulfilling prediction in that during thepreelection campaign the Respondent referred to theprospect of bargaining "from scratch," wherein the em-ployees might in negotiations lose what benefits they en-joyed prior to the election of the Union. HoweverNolan did not change the position of the Union that itwould consider such a buy back if the price was right.Nolan was particularly evasive with respect to wheth-er the buy-back offer of the Company represented an ac-curate ad fair return A first Nolan testified that hecontested the buy-back figure, and asked for informationconcerning profit-sharing for the preceeding 3 to 5 years.Then he testified that the Respondent did indeed providethe information to the Union in order for it to determineif the 30-cent-buy-back figure was fair. His testimony isunclear as to what evaluation the Union made of such in-formation. Nolan failed to testify that he made any coun-teroffer with respect to a modified union shop. Mos-shamer who was called to testify in limited corroborationof Nolan in certain isolated areas of the negotiations tes-tified for the first time in cross-examination that theUnion indicated that it would accept a modified unionshop. However, Nolan was silent as to this offer, andMosshamer's notes failed to reveal that any such offerwas made to the Respondent. I credit Furst that nothingless than a full union shop was proposed or suggested bythe Union.The Respondent offercd to pay employee negotiators 2hours for every other negotiating meeting with respectto negotiation of the next collective-bargaining agree-ment. The Respondent agreed to several union proposalswith respect to minor matters such as safety glasses; i.e.,the cost to employees of prescription lenses would beoffset by the cost of safety glasses. Certain grievance lan-guage of the Union's proposals was accepted by the Re-spondent. The Respondent still maintained objection tothe Union's continuing demand that it retain a strikeoption at the third step of the grievance procedure. TheRespondent submitted to the Union a counterproposal on37) DlIlISItR C()N('INI'RATO(R ('()MI'ANY report-in-pay, v hich was similar to that w hich Furst hadnegotiated in other IUEI collective-bargaining agree-ments. Nolan rejected it outl of hand. Further discussionsensued with respect to rest periods, holidays, leaves ofabsence, and job descriptions. The Employe, agreed toprovide a lunchroom facility within 18X months.About I a.m. in the morning, the Respondent offeredthe Union a 3-year collective-bargaining agreement effec-tive on ratification, containing a 25-cent-per-hour raisefor the first year, a 7-percent raise the second year, and a7-percent raise the third year; a 30-cent-per-hour buyback of the profit-sharing plan: a 9-cent-per-hour buyback for the production bonus; as well as the additionalholidays for Friday, Christmas Eve, and New Year'sEve. as previously offered. Additionally, the Respondentimproved its position with respect to the eligibility forvacations and agreed that an employee would he entitledto 2 weeks' vacation after 2 years' employment.Agreement was reached between the parties with re-spect to article 14 of the contract concerning jury duty.With respect to seniority the parties had engaged in ex-tensive discussions during the course of the meeting andthe Union agreed to finalize its proposal at some timefollowing this negotiation meeting. The parties also dis-cussed the ratio of part-time employees versus full-timeemployees, but agreement was not reached on April 13.Nolan testified sonimewhat confusedly as to just howthe subject of strikes or a possible strike arose at this ne-gotiating meeting. At one point. he testified that Furst,during negotiations, continually referred to a strike.However, he could not recall any specific dates whenthis occurred. Furst testified that he raised the subject ofa possible strike at the April 13 meeting after hearingrumors in the plant that the employees had intended toengage in a strike. On cross-examination Nolan testifiedthat Furst did refer to "scuttlebut" in the plant regardinga possible union strike. Mosshamer vaguely testified ini-tially that Furst had made references to a possible strikeduring negotiations. However, his notes were silent as toany reference by Furst concerning a strike. Rather Mos-shamer's notes revealed that it was Nolan who referredto a strike in that Nolan made the statement to Furst onApril 13 that "if bargaining does not pick up," or "ifthings did not come together a little more" that the em-ployees would engage in a strike. I find the testimony ofFurst more confident, certain, and convincing. I credithis testimony that he learned through the grapevine ofthe possibility of a strike and that he told Nolan that ifthe employees engaged in a strike then the Respondent'soffer with respect to 30-cents and 9-cents buy back ofthe profit sharing and bonus might be affected by a re-duction in profits which would necessarily be caused byan employee strike. Nolan's testimony on this point wasuncertain and confused. Nolan's affidavit is silent withrespect to any statement by Furst as to his purported al-legation in negotiation that all that the employees wantedto do was engage in a strike. Rather, the affidavit merelyreflects that Furst told Nolan that the employees' en-gagement in a strike might have an impact on the Re-spondent's buy-back offer on the bonus and the profit-sharing plan.Nolan responded that he would advise the employeesof the "bargaining status."However. with respect to the Respondent's late houroffer on April 13 the Union made n counteroffer.Mosshamer testified with uncertainty and ith gener-alit it as to the I11th bargaininig session. Mosshamer con-ceded that at the I Ith meeting Furst claimed that theparties were at an impasse. According to Mosshamer,Nolan denied that an impasse had been reached. Howev-er, Mosshamer's notes are silent as to any such positiontaken by Nolan. and Mosshamer did not recall whetheror not Nolan made a statement as to where the Unionithought that there was room for movement. His testimo-ny in this regard is extremely uncertain. Nolan's owni tes-timony is silent as to any denial by him of an impasse.The meeting of the 13th concluded then on Nolan's indi-cation that the Company's contract proposal ouldl bepresented to the membership.According to the uncontradicted, credible testimonyof Furst the parties had not agreed to the date of thenext meeting, and the Federal mediator had at somepoint prior to this assumed the responsibility of settingthe negotiation meeting dates.1. 7/he strike vote mnt'ting-.-April 15On April 15 the Union conducted a meeting of theunit employees. Nolan's testimony is starkly divergentfrom that of Mosshamer as to what was reported to theemployees at this meeting. Nolan testified in a cryptic,vague, conclusionary, uncertain manner as to the factthat the union negotiating committee conducted an em-ployee meeting, and that the committee informed the em-ployees of the status of bargaining. Variously, Nolan tes-tified that "we" informed the employees, etc. Whenpressed as to whether it was he or another person whomade the report to the employees, Nolan insisted that hemade the report to the employees. and thereafter the em-ployees voted to engage in a strike. It is Mosshamer'smore certain and convincing testimony that the employ-ee committee presented the report to the employees as tothe status of bargaining and that the employees engagedin two ballots, the end result of which was to engage ina strike. It is Mosshamer's testimony, which I credit, thatNolan did not appear at the meeting until after the con-clusion of the strike vote. Thus, I conclude that Nolan'stestimony as to what was presented to employees priorto the strike vote was contrived.The meeting of employees commenced about 7 or7:30. Mosshamer conducted the meeting. Nolan \wasabsent. Mosshaner reviewed the bargaining positions ofthe Union and the Employer with respect to economicand noneconomic contractual issues Mosshamer gave anestimate of how far he considered the Respondent mightmove, and how far the Union might move on majorissues. The employees reacted with an assumption thatthe parties were too far apart on the major issues tocome to an agreement. Mosshamer told the employeesthat the Respondent was willing to continue to meet andnegotiate, and furthermore that the union negotiatingcommittee was seeking areas of possible compromise.Mosshamer testified that he told the employees that it171 DECISI()NS OF NAI()ONAL L.ABOR RELATIONS BOARDwas his opinion that the Respondent might be willing tomove in certain areas. However he reported to the em-ployees that the Respondent would not change its posi-tion with respect to union shop, the pension plan, thenumber of holidays offered, the vacation pay, and theelimination of the shop bonus, as well as certain othercontractual issues. Mosshamer testified that he identified10 specific areas of disagreement, i.e., union security,health and safety, hours of work and overtime, rest peri-ods, death in the family, vacations, wage rates, strikesand lockouts, grievance procedure (i.e., right to strike atstep 3), and group insurance. These were the main areasof disagreement. He had no recollection that any otherissues were discussed. At one point on redirect examina-tion by the General Counsel, lie testified pursuant to aleading question that he "believed" that the November1976 layoff was discussed. He was clearly uncertainabout this topic and appeared to be speculating. Certain-ly that issue did not stand out in his recollection as amajor issue. When called to testify again he failed torefer to it in his enumeration of issues discussed at thestrike vote meeting. I conclude that if it was mentionedat all it was only a peripheral reference, and not a matterof importance as of April 15.Mosshamer reported to the employees that in refer-ence to the union-security clause, the Union might bewilling to accept a modified union shop in the form of amaintenance of a membership clause.8He further report-ed to the employees that the Union negotiating commit-tee felt that the union might have room to make counter-offers in the form of concessions as to what it was re-questing with respect to the amount of contributions tothe proposed pension plan, reimbursements under thehealth and safety clause, and furthermore the Unionmight make concessions with respect to the amount ofvacation time due to employees, elimination of the bo-nuses, holiday pay, the wage progression schedule, eligi-bility for funeral leave, group health insurance coverage,and the number of issues over which the Union wouldretain the right to strike at the third step of the grievanceprocedure. Mosshamer reported to the employees thecommittee's opinion that the union negotiating commit-tee should engage in two or three more negotiatingmeetings before the employees engaged in a strike. Fur-thermore Mosshamer told the employees that the Em-ployer was willing to meet and negotiate. The employ-ees, however, first voted to authorize strike authority;and secondly, voted to actually engage in a strike; and,thus, vetoed the committee's recommendations for anyfurther concessions in its bargaining posture.It is clear that the strike, as voted by the employees atthat meeting, was taken for the purpose of supportingthe Union's position at the bargaining table. No referenceor any discussion ensued during that meeting with re-spect to any alleged unfair labor practices by the Re-spondent-Employer except as to the union-securityclause. No reference was made to the employers' prebar-gaining or precertification conduct, no reference wasmade to the preelection layoffs. No reference was mades It is unlikely that he would have made this suggestion, if at any timeFurst had rejected ant union suggestion for a modified union shop.to reprimands. No reference was made to any allegedunilateral actions taken by the Respondent with respectto any terms or conditions of employment. No referencewas made to any alleged harassment. Any reference tolaid off employees, if made, was vague and peripheral.There was no reference at that meeting to the employ-ees' refusal to meet more frequently, nor was there anyreference at that meeting to any position of the Unionthat more frequent meetings had been denied. IndeedMosshamer specifically advised the employees that theEmployer was willing to meet, and he further advisedthem that it was the negotiating committee's opinion thattwo or three more meetings might have been fruitful.Clearly the union negotiating committee had not report-ed to the employees its opinion that negotiations hadbroken down because of bad faith bargaining by the Re-spondent. Rather it was Mosshamer's clear report andadvice that some concessions by the Union might effec-tuate a future-Respondent compromise. According to thetestimony of Mosshamer, the only clear reference to anyof the allegations in the complaint concerning unfairlabor practices of the Employer related to the employer'sposition with respect to the union-security clause. In thisregard Mosshamer characterized the union-securityclause issue as an area for possible movement by theUnion; i.e., toward acceptance of a modified unionshop.9Although Mosshamer related to the employees hisopinion of where the union negotiating committee mightmake some movement on the contractual issues, he con-ceded that such area of movement was not presented tothe Employer at the bargaining table. But rather, it wasan internal matter which was put to the membership todecide whether further concessions ought to be made orwhether the employees should engage in a strike, inorder to support and obtain the bargaining position main-tained up to that point in time by the Union. Thus byvirtue of the strike vote, a decision was made by theUnion not to make any further contractual concessions.After the second strike vote was taken Nolan arrived.On Nolan's arrival, the mechanics of setting up a strikewere discussed. Nolan pointed out to the employees theadvantage of characterizing the strike as an unfair laborpractice strike; i.e., enhanced reinstatement rights. Thatsubject had arisen 2 or 3 months earlier when certain ofthe union leaders whom Mosshamer characterized as"radicals" inquired of Nolan as to the prospect of rein-statement after engaging in a strike. Nolan had explainedthe distinction to those few individuals at the earlierpoint in time. However, the subject matter did not comeup on April 15 until after the employees had decided tostrike. After the decisive strike vote, Nolan told the em-ployees that in view of the Respondent's "past experi-' No reference was made by Mosshamer to the Respondent's sugges-tion of greater union steward liability with respect to the breach of theno-strike clause. Indeed Furst's testimony is uncontradicted to the effectthat after Nolan's initial general objection, he did not continue thereafterto object to the stewards' liability Rather, Nolan conceded that his onlycontinuing objection to the Respondent's proposed no-strike clause wasthat it impacted his position that the Union retain an option to strike atthe third step of the grievance procedure Nolan had in quick order ac-cepted the greater liability language372 DFISFLR CO()NCEN'NT'RATOR CO()MP'ANYence" and the "way the Company bargained." the em-ployees could characterize the strike as an unfair laborpractice strike. The meeting occurred on Friday. Astrike was set up on Monday, April 18. and picket signsbearing the legend, "Unfair Labor Practices Etc." werecarried by pickets at the Respondent's premises.There is no evidence that any subsequent conduct ofthe Respondent apart from its bargaining position, hadany effect on the continuation of the strike.m. Twelfth mneeting-April 26Sometime after April 15. through the efforts of theFederal mediator, Furst agreed to submit a new proposalto the Union. By letter dated April 20. Furst forwardeda revised copy of a proposed collective-bargaining agree-ment together with a letter of understanding (G.C. Exh.34). In the letter, Furst indicated that he was agreeableto meet with Nolan on April 26. A meeting was ar-ranged on April 26 by the mediator. The meeting washeld at a hotel near the airport in view of the fact thatthe picket line was set up at the plant. It commenced at1:30 p.m. The mediator and representatives of the partieswere present. The Union had received the Respondent'sproposal on or about April 21. The wage schedule at-tached to the proposed contract contained the ten exist-ing wage rates that the Employer had been paying. Theproposal contained some minor changes with respect tothe progression of increases in wages. The wage offer forthe proposed 3-year contract, effective on ratification,was 25 cents for the first year and 7 percent for thesecond or third year. In the covering letter accompany-ing the contract, Furst pointed out that the Respondent'soffer for the buy back of the bonus and profit-sharingplan of 9 cents per hour and 30 cents per hour was with-drawn in consequence of the commencement of thestrike. Furst pointed out in his letter that "obviously thestrike will reduce both our production and profits,"which requires a reduction in both the above figures.The longer the strike lasts, the less will be the Compa-ny's offer for deletion of the above plans.At the April 26 negotiation meeting, on questioning byNolan, Furst stated that as the strike progressed and asprofits diminished, the amount of the buy back offeredby the Company would lessen. On insistence by Nolan asto an estimated future reduction of the offer, Furst re-sponded that after a month of strike activity the produc-tion bonus buy-back offer could be reduced from 9-centsper hour to 7-cents per hour for the production bonusand the profit-sharing buy back could be reduced from30-cents per hour to 25-cents per hour, and that conceiv-ably the profit-sharing buy-back offer could be reducedat the rate of 5-cents per month during the continuationof the strike as a reflection of loss of profits as the strikecontinued.The parties engaged in the discussion of several otherareas including layoffs, i.e., the point of time on whichthe Respondent would compute the running of the se-niority, i.e., whether it would commence to run from thedate of the layoff or from the date of the collective-bar-gaining agreement ratification. The Respondent took theposition that the seniority retention period of a laid-offemployee should commence from the date of the layoff.Agreement was reached in certain areas, e.g., the defi-nition of the ratio of part-time employees to the totalwork force; i.e., 10 percent of the total work force. Thearea of agreement however was with respect to extreme-ly minor matters. At this meeting Nolan discussed rule19 of the Company's proposed rules and regulations, andagreement was reached to delete rule no. 19. Thus bythis meeting, full agreement was reached as to the Com-pany's proposed rules and regulations.Nolan had presented some revised language with re-spect to vacations which was discussed, but no agree-menrit was reached. Nolan had additionally proposed lan-guage with respect to the seniority and layoff clauses.Ilowc,,er Nolan insisted on the Union's right to strike atthe third stage of the grievance procedure. He further in-sisted on double time for holiday pay and the call-in timefor boiler inspections; i.e., a guarantee of 4 hours whichthe Respondent rejected. As yet, the Union had not re-duced its total contractual proposal to one full and com-plete written document. Nolan agreed however, to pro-pose new language with respect to the seniority clauseand layoff procedures and vacations and to put such pro-posals in writing pursuant to the request of the mediatorthat the Union should put its position, in toto, in writing.The mediator therefore asked the Union to deliver itstotal written contractual proposal to the Respondent.Thereafter Nolan complied with the request of the medi-ator and delivered to the Respondent on Friday, May hits total written contractual proposal except for threeminor corrections which were presented orally at thenext meeting on May 10.n. Thirteenlth meeting-.-M ay 10The May 10 meeting was arranged and scheduled bythe Federal mediator. It took place at a hotel at 1:30p.m., on May 10. Nolan presented a letter dated May 10which set forth three areas of corrections or modifica-tions of the Union's complete written contract proposal(G.C. Exh. 36).1°The parties proceeded to review theUnion's written contract proposal. Furst proceeded to setforth the Respondent's position on an article by articlebasis as to what the Respondent would accept or wouldnot accept. Of the areas of the substance there wasagreement on management rights, as the Union proposedto accept the Company's April 20 proposal. Additionally.as to union representation, agreement was reached withrespect to the structuring of the Union's negotiatingcommittee. However, no agreement was reached withrespect to the pay of union representatives engaged inrepresentational duty, particularly with respect to thepayment of employees in subsequent negotiation meet-ings for succeeding contracts. The Respondent's pro-posed maximum of 2 hours' compensation for everyother meeting was rejected by the Union, which insistedon the compensation for all meetings with a limit of 2 or3 hours per day for each meeting and also compensationfor all meetings to take place outside the Employer'spremises with a maximum of I hour per each meeting.I"l (erldin areas of Ihe c ntitrac inl rpoirllr d hy reference certain ma-terial373 I)ECISI()NS OF NA'I'I()NAL I.ABO()R REL.ATIONS H()ARI)The Respondent conceded with respect to a minor areaunder article 7, section 7, dealing with filling of open jobclassifications, and section 8 regarding the decrease inthe work force. Similarly, the Respondent conceded inan area under article 10, hours of work and overtime,concerning section 4, the scheduling of overtime. Addi-tionally, the Respondent agreed to increase its offer forcompensation to an employee for use of his personaltruck under article 25 of the contract.With regard to matters of more substance, essentiallythe Union did not by its May 10 contract change itsbasic position, except perhaps with respect to the area ofthe vacation pay formula. The Respondent had by itsApril 20 contract adopted one of the alternative methodsof computing the vacation pay as previously proposed bythe Union; i.e., 2 percent of the gross figure as reflectedunder the W-2 form. According to the credible testimo-ny of Furst, Nolan agreed to that formula. Thus accord-ing to Nolan by the end of the May 10 meeting, tile fol-lowing areas witnessed agreement pursuant to proposalsand counterproposals and suggestions by both of the par-ties: (1) the agreement article; (2) recognition; (3) man-agement rights; (4) discrimination; (14) jury duty pay;(19) company rules and regulations; (18) nonbargainingunit employees and part-time employees; (21) telephonecalls to be received by employees. (Respondent acqui-esced on May 10, the Union's proposal); (29) reports tothe Union; (24) overnight assignment to employees; (25)mileage payments to employees (concession of the Re-spondent on May 10); (30) the "general" clause; (31) theduration of agreement clause, and in addition there was aletter of agreement in reference to several minor items,and the Union's May 10 proposal concerning the provid-ing of lunch and locker room facilities. There was noagreement with respect to union security and checkoff.The Union had insisted on a full union-shop clause andhad offered nothing less. The Respondent maintained itsposition that in view of the large percentage of votescast for another labor organization, it was unwilling togrant the Union a union-shop clause. With respect to thecheckoff provision, the Respondent considered that to bea cost item and was willing to agree to a checkoff as partof its economic package relating to the buy back of theprofit-sharing plan.The Union insisted on the option to engage in a strikeat the third stage of the grievance procedure and accord-ingly would not agree to the Respondent's no-strikeclause.The Union's May 10 proposal set forth language inaccord with the Respondent's language as to the greaterresponsibility of negotiating committee members or stew-ards in complying with the no-strike clause of the con-tract and further agreed that when they are "found to bein violation may be subject to more severe disciplinethan other bargaining unit employees. Any such imposeddiscipline may be subject to the grievance procedure."Indeed Furst's testimony is uncontradicted to the effectthat during preceding negotiations Nolan explicitly con-ceded that shop stewards have such greater responsibili-ty. However, the discussions never got to the point ofdefining what that responsibility entailed. Furst testifiedthat he took the position that union stewards not onlymust not join a wildcat strike but they must take someactive steps in preventing a wildcat strike as employeeswalked out. However Nolan did not object to that dis-tirction and did not distinguish between positive actionand nonaction by a union steward with respect to a wild-cat strike. It clearly was not a matter of concern to theUnion during negotiations.With respect to the balance of the contract, there wasino agreement as to economic and noneconomic matterscovering vast areas. The Union's May 10 contract pro-posal set forth a wage increase of 50-cenlts per hour forthe first year, retroactive to March 1, and a 7-percent in-crease for each of the next 2 years. It provided for 5 per-sonal days' leave. Its pension provision incorporated bythe Union's proposal made during a negotiating meetingof April 5 providing for a contribution of 25-cents perhour by the Respondent. The Union's May 10 proposaldiffers from the Respondent's April proposal with re-spect to vacations as to eligibility of the employees andthe amount. With respect to group insurance, the Re-sponident proposed continuation of its then existing cov-erage for the employees. The Union's proposal sought anexpansion of benefits. On the profit-sharing plan, the lastreference to the profit sharing, apparently, was in thewritten proposal the Union submitted on April 13.Therein the Union indicated in writing that it was agree-able to terminating the profit-sharing plan if it were re-placed with the "IUE Small Plant's Pension Plan." TheUnion indicated that it desired 20 cents of the buy backto be contributed to 'he pension plan and a balance ofthe buy-back figure applied to an increase in hourlywages. The Union proposed a 40-cent buy back for thepension plan.Subsequent to the April 26 negotiation session, the Re-spondent considering the matter of wage increases tohave reached an impasse and instituted a wage increaseof 25-cents per hour in accordance with its last offer tothe Union which had been rejected by the Union.The May 10 meeting ended subject to the call of themediator for a subsequent meeting. In fact the mediatordid not call another negotiating meeting and the strikecontinued. Nolan conceded that following that meeting,and during the course of the strike in July, the mediatorcontacted him and asked him if the Union was willing tomake any changes in its position to which he respondedthat the Union desired to make no changes in its posi-tion. Subsequently the mediator communicated with theRespondent's representatives and advised them that theUnion was inflexible in its position. The Respondent'srepresentatives informed the mediator that they in turnwere inflexible with respect to their position.3. The settlement agreementBy letter dated July 29, Union Representative Nolanmade to Pufahl an unconditional offer to return to workof all 30 striking employees. Concurrently, the Respond-ent and the Union engaged in discussions at the Board'sRegional Office with respect to settlement of the originalunfair labor practice charge in Case 25-CA-8803, whichhad been filed on April 4. 1977. Settlement agreementwas executed by the parties on August 5 and approved374 t)EISltER C()NCENFRAFOR COMPANYby the Regional Director on August 9, 1977. The settle-ment agreement provided for reimbursement of backpayto alleged discriminatecs in Case 25-CA-8803 includingemployees alleged to have been laid off, in paragraph6(a) of the complaint, on or about November 5 and 24,1976. The settlement provided that the Respondent makewhole employees for 6-1/2-hours of holiday pay thatthey would otherwise have received in November 1976.The Respondent paid approximately S25,000 in backpayclaims. The Respondent undertook in a notice to em-ployees a promise not to engage in layoffs or other dis-criminatory conduct with respect to conditions of em-ployment of its employees. It further recited that itwould not engage in various acts of interference of em-ployees' rights; e.g., interrogation, promise of benefits.creation of the impression of surveillance, and threats.etc. The Respondent undertook that it would bargainwith the Union with respect to union security and that itwould meet with the Union at reasonable times andplaces to negotiate and discuss matters with respect torates of pay, wages, hours of employment, or other con-ditions of employment. The Respondent recited that itwould not withdraw or threaten to withdraw proposedbenefits which had been previously offered because itsemployees had engaged in lawful union activity or con-certed activities for the purposes of collective bargainingand mutual aid and protection. It further promised that itwould not unilaterally change existing wage rates, hoursof employment, paid holidays, and contributions to theemployees' social club. The Respondent further offeredfive named strikers who had not previously been reinstat-ed, immediate and full reinstatement to their former jobs.The Respondent further agreed to place on a preferentialhiring list for future employment seven employees whowere to be offered the first available positions to becomeavailable for them for which they were qualified. Fur-ther, the Respondent offered four employees immediateand full reinstatement to their jobs. Finally the Respond-ent reserved the right to place six strikers on the samepreferential hiring list subject to the Respondent's rightto deny their reinstatement if it were subsequently ascer-tained by the Respondent that such strikers had engagedin such misconduct during the course of the strike thatwould "bar reinstatement of an unfair labor practicestriker under the law." Of those last six strikers, onlytwo, Robert Preston and Mark Anderson had not beenrecalled because of alleged misconduct during the strike.The other four had been recalled in order of their senior-ity from the preferential hiring list, or had tendered theirresignations. All strikers whose names appeared on thepreferential hiring list had ultimately been recalled orhad quit. Also all nine employees who were to havebeen immediately reinstated were in fact reinstated. As aconsequence of this, no employee who had been hired asa permanent strike replacement during the strike was laidoff. The Respondent refused to lay off strike replace-ments in order to provide employment for strikers. TheRegional Director and the Charging Party agreed to thisdespite their contention that the strike was an unfairlabor practice strike in order to achieve industrial stabil-ity getting the parties back to the bargaining table. Aswork became aailable all strikers on a preferentialhiring list who had not quit, with the exception of An-derson and Preston were recalled according to their se-niority.4. Post-settlement negotiationsa. -ourteenth meeting-.ovember 2In early October 1977, Nolan communicated withPufahl concerning the arrangement of a collective-bar-gaining meeting. Pursuant to the discussion between thetwo individuals, the first negotiation meeting to be heldfollowing the settlement agreement was set for Novem-ber 2, 1977. Nolan was unable in his testimony to giveany explanation as to the reason for his delay in request-ing an earlier resumption of collective bargaining. In anyevent the 14th meeting was held between the two bar-gaining committees and in the absence of the Federalmediator. However, the Union's bargaining team thistime was headed by IUE Staff Coordinator Rutherford.Rutherford did not testify in this proceeding. RatherNolan testified as to what occurred. Pursuant to Ruther-ford's request, Furst reviewed the past negotiations andtook the position that the parties had previously come toan impasse. Furst stated that he had implemented the lastwage increase that had been offered to the Union. Hestated that subsequently the business of the Respondenthad declined. He related the information that Pufahl hadsubmitted to him that the business had taken a two-thirddownturn. The Union did not challenge that assertion.Nolan inquired as to the status of the profit-sharingplan, and he was informed that the Respondent had stillmaintained the profit-sharing plan and that the paycheckswould proceed as scheduled.Early in this meeting Rutherford had stated that theUnion's position with respect to bargaining was the sameas it had been prior to the strike. Furst exclaimed thatthe only reason he was present at this meeting was be-cause the "law requires it." Furst admitted in his testimo-ny that he made that statement and explained that heharbored resentment towards alleged misconduct on thepicket line. However he did not explain that statement toRutherford who Responded that the law required good-faith bargaining. It was at this point that Furst stated thatthe Union and the Respondent had reached an impasseon 30 bargaining issues. Furst explained that the Re-spondent's position on economics would change becauseof changes in the business, that is, the downturn in busi-ness. The discussion turned to the superseniority clausefor union representatives on which prior agreement hadbeen reached. The Respondent took the position that itdid not view the superseniority clause as having applica-bility to persons on the preferential rehire list; i.e., theRespondent would not agree that should a contract beagreed on a person on the preferential rehire list couldbump a strike replacement by virtue of a subsequentlyagreed contract. The Union requested that the Companyprepare a total contract proposal which the Companywould be prepared to sign assuming that the Unionagreed to it. Rutherford asked when such a proposalcould be made available to it and was told that it couldbe presented on November 17. It should be noted that375 DIECISI()NS OF NATIONAL LABOR RELATIONS BOARDnowhere at this meeting, or previously, did the Unionchallenge the assertion of Furst that an impasse had beenreached on enumerable contractual issues. There is noexplicit statement that the Union would be willing tomake any concessions from its prestrike position.The discussion turned to the grievance procedure.Pufahl raised an objection to the prospect of having anonrecalled striker act in the capacity of a union repre-sentative, i.e., steward, etc., in the grievance procedureand asserted that the function would be more proper toan actively employed person. The Union retorted that ithad complete freedom to designate its representatives.According to Nolan's direct testimony, Furst respondedthat the Respondent would meet at the third step of thegrievance procedure with whomever the Union designat-ed. On cross-examination, Nolan testified that Furst tookthe position that he did not wish to meet at the third stepof the grievance procedure with an unrecalled employeeon company property, but that in any event Furst there-after agreed to meet at the third step of the grievanceprocedure with any union representative without qualifi-cation as to where it would meet or with whom it wouldmeet.Rutherford asked the Respondent to state its positionwith respect to the union-security clause. Furst respond-ed that the parties had reached an impasse. He took theposition that the Respondent was opposed to a unionshop and cited a "New York Times" article that had ref-erence to a national poll and that indicated public senti-ment opposed to union shops. Additionally, Furst citedthe tally of ballots which of course revealed the substan-tial number of votes against representation by the Union.Accordingly, the Respondent's position as against aunion shop was that it was opposed. With respect tocheckoff it repeated its position that the checkoff wasconsidered by it to be a cost item and subject to a tradeoff on economics. Concededly the Union made no fur-ther statements concerning its position with respect tounion security. That is to say the Union gave no indica-tion that it would be willing to accept anything less thana full union-shop-contract provision nor advanced anyarguments on behalf of a union shop. Additionallyamong the proposals reviewed by Furst for the benefit ofRutherford, Furst pointed out that with respect to thegrievance procedure the Respondent's modified positionwas that it would agree to pay employees with respectto time spent in step one but not step two or three.The meeting was rather short. Having commenced at2 p.m., it ended at 3:10 p.m.b. Fifteenth meeting-November 17, 1977Pursuant to mutual agreement, the negotiating teamsagain met on November 17. In accordance with theUnion's request, Furst presented the Union with a com-plete written contract proposal which it was ready to ex-ecute at that time. Furst stated that the contract was sub-stantially the same as its prior proposed contract withsome modifications. Furst explained that the Respondentwas unwilling to accord superseniority rights to employ-ees who were laid off at the time of the execution of thecontract. The contract provided for a continuation of theprofit-sharing plan. With respect to the annual bonus theRespondent proposed a 5-cent-per-hour buy back to beadded to the wage rates.With respect to the profit-sharing plan Nolan testifiedthat he stated that many employees desired to submitmany questions to Pufahl with respect to the profit-shar-ing plan, but that Pufahl rather briskly said that Nolanought to consult his own attorney. \W'ith respect to theprofit-sharing plan of which the Union had received acopy, Nolan failed to testify just what specific questions,if any, he wanted to present to Pufahl at that meeting. Itshould be noted that in an earlier negotiation meetingPufahl explained the profit-sharing plan in detail.Finally the contract had a proposed expiration date ofMarch 1, 1978. Nolan expressed surprise at the shortterm of the contract. " Nolan testified that he asked anexplanation of why the Respondent was now offeringsuch a short-term contract and that Furst merely re-sponded that March 1 was the historic date of past con-tract expirations. Nolan made much of the fact that Re-spondent earlier in negotiations in regarding argumentsas to retroactivity remarked that there was nothing sig-nificant about March 1. However, the context of the ear-lier discussion was clearly different in that such discus-sion did involve retroactivity of the agreed contract. Inany event Nolan's testimony is not corroborated by Mos-shamer. Mosshamer, on direct examination, corroboratedNolan to the extent that reference was made by Furst tothe March 1, historical expiration date. However oncross-examination Mosshamer corroborated Furst's testi-mony that Furst explained that the reason for the shortterminal date was the expectancy in the coal industry ofa strike in February. Thus, I credit Furst who testifiedthat the basis that he advanced to Nolan for the shortterm of the contract was the expectancy of an in-dustrywide strike, and the unknowing impact it wouldhave on the profits of the Respondent of whose products90 percent were tied directly to the coal industry. It wasFurst's position that although the contract had a terminaldate of 4 months, the parties would be in a position tocommence bargaining for a long-term contract within 60or 70 days. At that point the Respondent would be in abetter position to evaluate its immediate economic situa-tion and its ability to commit itself to future pay raises.Furst pointed out that the Respondent had in April insti-tuted the last wage offer of 25 cents per hour that it hadoffered to the Union and that he was not about to nego-tiate another wage increase above and beyond the onethat had been granted. Despite Nolan's surprise at theshort term of the proposed contract the Union did notreject the proposal.The Union directed its attention to an apparent 5-centerror in the computation of the wage rates and requestedthat the Respondent check its calculations and make ad-ditional corrections. In the meantime the Union suggest-ed that on receipt of subsequent information as to the ad-" In iew of the short duration (of the contract proposed, the contractitself incorporated only one additional guaranteed holiday, that of theFriday after Thanksgiving here is no dispute that the Respondent·would offer he additional guaranteed Christmas Eve and New Year'sEve ill the second and third years, assuming that a longer contract wasnegotiated.37h I)EISTER CONCEN'IRATOR COMPANYjustment in the apparent 5-cent calculation, that theUnion would at that time "respond" to the November 2contract proposal. The Respondent did not give any no-tification to the Union that it was about to implementany action with respect to any of its economic proposals.During the course of the meeting. Nolan had inquiredas to whether laid-off employees would be beneficiariesof the allocation of the share of profits forthcoming.Pufahl responded that there was only a certain amountof profits that would be distributed and would he dividedup among the employees, and that if it were to be divid-ed up among all laid-off employees, i.e.. those who wereon a preferential rehire list. then the amount of profitsfor each employee would he diminished. However. Furststated that with respect to the Respondent, it would notbe an added cost because the profit share was a fixedeconomic cost to the Respondent regardless of thenumber of employees who participated in the distribu-tion. Furst stated that he was not certain whether or notthere would be any problem under the recent Federallegislation concerning employee retirement and pensionfunds. That is to say, he was uncertain as to the legalityof including employees not actively employed by the Re-spondent. The Union apparently did not discuss thematter further.The meeting commenced at 5 p.m. and ended at 6:45p.m. 2a. Request fir resumption of bargainingThe Respondent's last contract offer Uwas irtually thesame as the one preceding it with the exception of themodifications previously mentioned. On or about No-vember 30, the Union received the corrected wageschedule. The Union took no further action until byletter to Pufahl, dated December 20, it stated the follow-ing:Dear Mr. Pufahl:The Union has studied the Company's contractproposal which was presented during our last bar-gaining session on November 17, 1977.As you are aware such study was unable to becompleted by the Union until it received a correctcopy of the wage rates and progression schedule(Exh. A) which was presented inaccurately in yourproposal on November 17.The Union has now been able to review yourproposal in its entirety since receipt of the revisedExhibit A on November 30.Accordingly, the Union is now prepared toresume bargaining and is suggesting our next meet-ing with you be set just after the first of the year.Please advise what date would be satisfactory tothe Company.Although the letter did not indicate either approval ordisapproval of the Respondent's last contract offer,Nolan testified that he would not have agreed to the du-ration of the contract; the wage schedule; the eliminationZ2 In the spring of 1977, indeed an indutsir widc coal stIrke did takeplaceof the bonus: the failure to include improvements ingroup insurance; the failure to provide more than eightholidays; the vacation schedule: and the vacation pay. Insummary Nolan testified that he 'as opposed to the eco-nomic substance of the proposed contract regardless ofthe duration of the contract. Nolan further detailed theareas where the parties were still apart, on and after Jan-uary 17. Also unacceptable to the linion was the griev-ance procedure. The Union ould have accepted thegrievance procedure as proposed by the Respondent andwould have waived its strike option if it had receivedagreement on other issues. However, the Union was ada-mantly opposed to Respondent's proposal of processinggrievances in step 2 and, i.e., on nonwork time. TheUnion did not at any of the bargaining sessions explicitlyindicate to the Respondent that it vwould be willing toforgo the strike option at the third stage of the grie\ anceprocedure. With respect to acations, the Union was op-posed to the amount and method of vacations as pro-posed by the Respondent despite the fact that the Re-spondent utilized the method of calculation as one of thealternative methods pre iously suggested by the Union.The Union was opposed to the Respondent's proposalthat funeral leave be limited to a certain number of rela-tives Further. the Union was opposed to the Respond-ent's proposal with respect to the eligibility provisions asto holidays; the Respondent's proposal for departmentaland plantwide seniority accumulation ith respect to thecircumstances for acquiring same the health and safetyprovision regarding the deletion of a precise amount ofpayment for prescription lenses: the group insurance andsurgical coverage which w*as not improved from the pastcoverage; the personal illness and injury leave provisionas to the duration of insurance coverage; the lack of aproviso for workmen's compensation; the wage rates; thedistribution of hams with respect to the failure of clarifi-cation of the receipt of the same by laid-off employeesthe profit-sharing plan which had been reinstated in theEmployer's most recent proposal and w hich had neverbeen opposed by the Union but which without explana-tion Nolan testified the Union was still dissatisfied; thefellowship club with respect to the condition as to theprofitability of the Company's operation of which theUnion felt it was unable to determine whether or not theRespondent's operations were profitable; the lunch andlocker room facility issue which Nolan testified he wasnot certain whether the Respondent would continue toadhere to its side agreement to provide same after the ex-piration of the limited contract that is to say within the 3years previously promised; and finally the failure to in-clude a union shop. Thus the 3-1/2-months term of thecontract was only one of many areas which the Unionwas not in agreement with the Respondent's proposal.Nolan testified that he was well aware that the partieswould have had 70 days in which to engage in negotia-tions for a longer term contract.The Union's continued specific objections to the Re-spondent's proposals, however, were never explicated atthe May 10 meeting or thereafter, as the parties nevermet again. I)ECtISI()NS ()1 NAII ()NAI. IAIt()OR RILA.l IONS II()ARI)5. Failure to grant extra holidays at Christmas E veand New Year's Eve 1977O()n or about November 2, following the November 2negotiations, Pufahl posted or othlerwise distributed anotice to employees. ((iC. xh. 1.) In that notice hemade reference to the union and indicated to the eim-ployees that the Respondent continued to meet with theUnion as required by law, even though it doubted theUnion's majority status inasmuch as "less than one yearhas passed since the election date." Secondly, there is areference to a handout that the employees had received.That particular handout was not adduced into evidence.In any event, l'ufahl set forth an explanation as to a pur-ported misleading statemenit in the handout. Pufahl toldthe employees the following:The law will not (at this time) allow the cornpaniyto take arty one-sided action regarding vacations,holidays, etc. hat would be an unfair LAI()Rpractice. The IUt knows this.Therefore, if the comnpany wanted to give you 3extra holidays at Christmas. New Years anldThanksgiving as they have in most past years, weare precluded from doing so.We are stuck with the last contract offer madeApril 13, 1977. The IUE is aware of this fact. Acopy of the Holiday Article is attached.The notice advised the employees that the profit-shar-ing statement would be issued during the week, and thenmade reference to the amount of time estimated byNolan that various negotiating members spent in discus-sion; i.e., "said nothing" or "said little," etc. 'The noticefinally concluded with a statement that Thursday aridFriday of Thanksgiving week would be paid holidays.The complaint does not allege that the failure to grantan extra holiday at Christmas 1977 and New Year's Day1978 constituted a violation of Section 8(a)(5) of the Act.Rather the complaint alleges such conduct constituteddiscrimination because of employees' union activity. TheGeneral Counsel argues in his brief that, in effect, theRespondent told the employees that they would not bereceiving the extra holiday because the employees haveselected the Union as their representative for purposes ofcollective bargaining. Such characterization is not accu-rate. The Respondent had taken the position that it didnot grant the extra Christmas and New Year's holidaybecause an impasse had been reached in bargaining. Themessage Pufahl had delivered to the employees thereforewas that they were not being punished because the em-ployees were represented by the Union but rather thatthey would not receive their holiday pay because thatwas the last offer that the Respondent had made to theUnion at the bargaining table.Whether or not Pufahl was correct in concluding thatan impasse had reached and whether he accurately rep-resented to employees that the employer was bound toand obliged by law to implement its most recent contractproposal prior to impasse is related to the issue of Re-spondent's good-faith bargaining.6. timployce pettions()n August 16 Pu'ahl rccived petition signed by 27employees, which stated:We tice undersigned elployccs of Deister Concerl-Iractor Co., Inc., request that the Company rccog-nize the [)eister Concenilractor Co., Employees'Shop Committee as representing the majority of theCompany's employees.The Respondent has taken the position that it hadnothing to do with the instigation of such petition. I'hatmatter will be discussed elsewhere.()n January 6, 1978, l'uhahl reccixced a petition signedhy 17 enmployees including the union stewards wshich setforth the following:We the undersigned employees of the l)eister Con-centractor Company are concerned over some ofthe benefits previously granted. The holidays are al-ready passed. laving ito other ay to express ouropinion, we present this petition to request that theCompariy grant the usual bonus as soon as possible.Pufahl consulted with urst who suggested the filingof a representation petition by the Employer. Thereforeon January 13, 1978, the Respotideit filed a petition forrepresentation in Case 25 RM 447. Attached thereto Asasa January I() employee petition, sv hich also requestedrepresentation by the shop conmiiltec.7. Janluary 13 telephone corversation()O Januarv 13, 1978, utahli communicated withNolan by telephone Pufahl told Nolan that it was theRespondent's psitiorn that it desired to pay the annualshop bonus which ordinarily is paid shortly after theChristmnas season .P'ufahl inquired of Nolan as to wheth-er the Union had any objection and Nolan respondedthat the Union was in agreement that it ought to be paid.However, according to Nolan, he told Pufahl that theparties ought to meet arid discuss the bonus arid reducetheir agreement to a written form. Nolan testified that hetook this position in light of the Respondent's past posi-tion in negotiations in favor of eliminating the shopbonus. According to Nolan he asked Pufahl to get backto him with respect to arranging a meeting. But Pufahlresponded that he did not "know about a meeting" inas-much as he was scheduled to he out of his office for thenext 2 weeks. It is unclear as to what Nolan expected toreduce to writing since Pufahl was merely requesting thecontinuation of the Employer's past practice with respectto granting bonuses, and Nolan testified that he agreedthat such should be continued in the same mode andmanner as it had taken place in the past. According toNolan, there was no suggestion by him that the partiesdiscuss anything else at the suggested meeting. Accord-ing to Nolan the conversation ended on the note thatNolan requested that Pufahl get back to him after check-ing with Furst as to an available meeting with respect tothe bonus.378 I)EISIIFR C()NCENFRATOR CO)M'ANYMosshamer, who was secretly listening, on an exten-sion phone, testified that Nolan said that he had nothingagainst the payment of a bonus, but that he would like tosit down and work out all agreement with respect to itand that at that point Pufahl stated that he would be outof town. Mosshamer did not testify that Nolan toldPufahl to contact Furst and thereafter communicateagain with Nolan. Despite the passage of the time afterthe Union's December 20 letter, Nolan, according to histestimony made no allusion in his conversation with re-spect to the scheduling of a contract negotiation meeting.According to the testimony of Pufahl, Nolan statedthat the Union did object to the payment of the shopbonus and then immediately stated that "he and l'ufahlought to get together and meet and discuss all kinds ofthing!;." According to Puflhl, he told Nolan that he wasgoing to proceed to implement the shop bonus in anllyevent. I credit the testimony of Nolan and Mosshamerthat Nolan requested a meeting to discuss the continu-ation of the shop bonus and its memorialization in writ-ten form. Had Nolan requested a meeting to discussother matters such reference would undoubtedly havebeen with respect to continued negotiations and wouldhave been much more explicit. I, therefore. concludethat it is unlikely that Nolan would have made such anobscure reference to a meeting for other purposes: thatin consequence of the telephone conversation the Re-spondent continued its past practice of paying the annualshop bonus; and that the Union did not make a specificrequest to schedule any negotiation meetings.Thus, as of January 16 we have in a state of suspen-sion the Union's almost month old letter suggesting thatthe parties resume bargaining and that the "next meeting.be set just after the first of the year." At no pointhad the Union indicated explicitly that it was not willingto move from its prestrike position. Following the Janu-ary 16 conversation, Pufahl left the plant for a vacationof a 2-week period of time. Prior to his return the Unionfiled the unfair labor practice charge in Case 25-CA-9580, which blocked the processing of the RM petitionpreviously filed by the Respondent.Pufahl testified that he never did respond to theUnion's December 20 letter because of the interventionof the holiday season and the fact that the letter suggest-ed that after the first day of the year a meeting be set.Pufahl testified that as of that time he entertained adoubt in his mind as to the majority status of the Union.The Respondent, however, has taken the position in itsbrief that it did not fail and refuse to recognize and bar-gain with the Union. In its brief the Respondent con-tends that it continued its recognition of the Union asevidenced by Pufahl's initiation of a telephone call toNolan where, because of the employee petition in favorof restoring the shop bonus, the Respondent felt it neces-sary to obtain Nolan's agreement to, in effect, continueits past practice of paying the shop bonus which wouldamount to a deviation from its last contract offer. TheRespondent contends that Pufahl's last communicationwith Nolan gave him notice that Pufahl would not beavailable because of an end of the year vacation untilafter January 30, and that this constituted a "open invita-tion" for the Union to make further contacts with re-spect to resuming negotiations of the contract. The Re-spondent argues that the Union did not thereafter accedeto that invitation. Instead the Union filed an unfair laborpractice charge which "blocked" the Respondent's peti-tion for a representation election.C. .4leged Respondent Invtigation of a Petition onbehalf of the Employees' Shop Con mittee-8(a) (2JAllegationsThe General Counsel argues that the Respondent's po-sition with respect to a short-term contract and its resto-ration of the employees' shop bonus was timed to coin-cide with a petition on behalf of the restoration of repre-sentation by shop employees' committee which the Re-spondent instigated and abetted. The General Counsel'scase in support ot the alleged 8(a)(2) violation is pre-mised upon the testimony of employee Charles Schnobel.Schnobel was first employed by the Respondent in1942 and worked thereafter until 1957. He terminated hisemployment and commenced reemployment in 1965 on apart-time basis until June 1977, when he retired from hisother full-time employment as a police officer. His em-ployment at the Respondent was in the structural steeldepartment which is headed by Working ForemanJoseph Anderson. In the last 3 or 4 months of 1977, heperformed the duties of a leadman and was considered tobe a valued employee. In early 1978 he resigned as aleadman. Schnobel was not a union member. During thefirst 2 months of the picketing by the Union, he did notcross the picket line. However, in June he returned towork prior to the end of the strike and crossed thepicket line.Schnobel testified that commencing in late August orearly September and through late November 1977, he en-gaged in conversations with Foreman Matson of themaintenance department. Superintendent Davis, Pufahl,and to a minor extent his own foreman, Anderson. IfSchnobel were to be credited in his testimony concern-ing conversations with these individuals and, assumingthat I were to find that Matson and Anderson are super-visors within the meaning of the Act, it would appearthat the Respondent instructed Schnobel to circulate adecertification petition on one occasion in late August orearly September, which proved to be premature, and at-tempted to instigate his circulation of a second petition inlate November on behalf of the shop committee, whichsecond petition he did not agree to distribute. Further-more in these purported conversations, Pufahl assuredhim that the Respondent was obliged to submit a pro-posed contract to the Union, but that the Respondentfully expected the Union to reject such proposal on thegrounds that it contained matter which "no self-respect-ing [union] could accept." Schnobel's testimony was con-tradicted by Matson, Anderson. Davis, and Pufahl.These witnesses admitted to certain conversations withSchnobel on or about that period of time, but their ver-sions contradicted the substance of Schnobel's version asto whether the Respondent's agents ordered or instigatedthe filing of the petition, and as to Pufahl's alleged refer-ence to the concurrent contractual negotiations.379 I)[CISIO()NS ()F NA'I()NAI. I.ABO)R REL.ATIONS 1()ARI)The General Counsel argues that Schnoble ought to becredited on the grounds that as a nonunion member whocrossed the picket line and who at the time of the hear-ing was employed by the Respondent and whose jobtenure conceivably might be jeopardized by his testimo-ny could have had no motivation to testify against theRespondent. Moreover, Schnobel's testimony. accordingto the General Counsel, gives seeming explanation to theRespondent's concurrent activity at the bargaining table,and seems to fit into a pattern. I have carefully consid-ered the General Counsel's advanced reasons and argu-ments in support of a favorable credibility finding. How-ever, after a review of Schnobel's testimony and areview of his demeanor I find him neither a credible norreliable witness.Schnobel's testimony on direct examination, cross-ex-amination, and in his pretrial affidavit, which is datedSeptember 6, 1978, is replete with inconsistencies. Ondirect examination, he testified that in late August orearly September Matson provided him with a preparedpetition on behalf of the shop committee. On cross-exam-ination he testified that this occurred on August 16. ()ndirect examination he testified, in a cryptic coiclusionaryfashion, that he and Matson somehow got involved in aconversation and that the conversation turned to the ub-ject of the committee and Matson told them that itwould be a good idea to circulate a petition; that the cir-culation of such a petition had been "cleared" by the Re-spondent's attorney and the "labor board", andt that em-ployees could obtain another election. O()n cross-examina-tion, Schnobel admitted that he could not recall whostarted the conversation. He admitted that he had har-bored an antipathy toward Matson for many years andthat his feelings were well known to others, includingMatson. Although he testified that he had expressed anopinion to other employees including Matson, that theshop committee ought to be reinstated, he denied askingMatson to prepare a petition. Yet he could not recallhow he got involved in a conversation with a personwith whom he had manifested antipathy for many years.There is nothing in Schnobel's testimony that would sug-gest why Matson would approach Schnobel whom hedid not supervise for this task in view of Matson's aware-ness of Schnobel's hostility toward him.On direct examination Schnobel testified that later thatsame day Matson gave him a petition to circulate on aclip board containing the appropriate language, and thatthereafter Schnobel went to Davis and asked him if hewere to distribute the petition on company time or on hisown time and that Davis instructed him to circulate it oncompany time which he did. On cross-examination hewas reminded that his pretrial affidavit contained no ref-erence to this conversation with Davis nor a referencethat Davis instructed him to circulate the petition. He ex-plained this omission by testifying: "I just thought thatwas something that had to be put in there to completemy testimony."'3On direct examination Schnobel testi-fied that after a day and a half he returned the petition,which had been executed by the employees, to Davis,. II should he noted that the affidavit was given in close proximity itothe onset of this hearing and not shortly after the filing of he unfirlabor practice charge.who told him that he would forward the petition toPufahl. On cross-examination he testified that after hehad obtained the signatures of 27 employees he took thepetition to Davis and explained to Davis that the paperhe was handing him "was a petition." And "the fellowshad signed it in order to get the shop committee in or tohave an election," and that Davis had responded that hewould forward the petition to Pufahl. Furthermore,Schnobel testified that had he not explained the petitionto I)avis at that point, Davis would otherwise have notknown what it was. On direct examination he testifiedthat on giving the petition to Davis Davis summonedhim to Pufahl's office where he met Pufahl alone.Schnobel's testimony on direct examination, cross-ex-amination, and in his affidavit, with respect to subsequentmeetings with Pufahl, was inconsistent as to the numberof meetings, the substance of the meetings, and the datesof the meetings. Some of it was highly improbable, i.e.,that Pufahl made references to an event at a point intime before the event occurred, e.g., the Respondent'sagreement to provide the Union with a contract by No-vember 17; or that Pufahl would have so foolishly andbaldly confided in hue erba that the Respondent wouldtender a contract that "no self- respecting union wouldaccept."Finally, Schnobel testified that during the same weekof his final conversation with Pufahl he engaged in aconversation in the plant with his foreman, Anderson, atthe foreman's desk in the basement while they werealone. According to Schnobel, Anderson informed himthat there would be no Christmas bonus but that Ander-son "believed" that there would be a bonus if the peti-tion was circulated for the shop committee. Schnobelpurportedly accused him of blackmail and refused to cir-culate the petition. According to Schnobel, a few dayslater employee Bill Huff of the maintenance departmentwas seen circulating a petition, and thereafter askedSchnobel whether he would sign a petition. Schnobel in-dicated that he would sign a petition if the majority ofthe employees signed it. On that same day, Schnobel tes-tified that he engaged in a conversation with Matson inthe welding department in the presence of his son, DavidSchnobel, and two other welders, all of whom are nolonger employed by the Respondent and did not testifyat the hearing. According to Schnobel, Matson told himthat the employees should sign the petition and that"things would change" if the employees obtain represen-tation by the committee. Other employees purportedlyasked Schnobel whether he would sign the petition, andhe responded that he would not unless the Respondentgranted a shop bonus. At that point Matson accusedSchnobel of engaging in "blackmail." Whereupon em-ployee Huff walked up to him and demonstrated that themajority of the employees had signed the petition.Thereupon, Schnobel also signed the petition. Schnobelhad no idea of who prepared Huffs petition. The peti-tion did not mention a shop bonus. A separate bonus pe-tition was circulated by another employee. According toSchnobel, that petition had been circulated prior toHuffs petition sometime in early' December. EmployeeWilliam Huff did not testify.3 0 I)AtISTER C()NCENTRATOR C(f)MI'ANYSchnobel's testimony, particularly with respect tomeetings with Pufahl. was inconsistent and shifting. Al-though it is true that in his testimony at the hearingSchnobel was consistent with respect to the fact thatthere were four meetings with Pufahl this was inconsist-ent with the testimony of his relatively recent pretrial af-fidavit of September 1978. On direct examination hecame up with a second conversation in October whichprovided an opportunity for him to fill in the gaps leftby his failure to refer to the subject matter of the em-ployee petition as alluded to in his affidavit which re-ferred to only one October meeting. However, on cross-examination when the stark improbability of a referenceto a proposed company contract at an October meetingbecame apparent the witness then shifted and testifiedthat there were two meetings in November and only onein October. That version also contradicted his pretrial af-fidavit.Schnobel's demeanor was alternately confused, uncer-tain, hesitant, and hostile. The General Counsel suggeststhat any nervousness displayed by the witness ought tobe attributed to understandable fear of testifying in thepresence of the Respondent's representative Pufahl whowas present in the hearing room. I do not agree. Schno-bel, a retired police officer, did not display any nervous-ness or tension when assuming the witness stand. He ini-tially launched into his testimony with assuredness andfluency. Defiantly, with full composure, he proceeded totestify as to the meeting with Matson and the first twomeetings with Pufahl. When he insisted that there wasno reference to the employees' shop committee petitionat a meeting with Pufahl in October his self-confidencedisintegrated. The witness became tense and tremulous.His discomfort appeared to come not from the presenceof Pufahl in the hearing room, or circumstances whichhad existed at the outset of his testimony, but rather wascaused by his inability to respond to the apparent satis-faction of counsel for the General Counsel, who attempt-ed to elicit from him some testimony as to further refer-ences by Pufahl to the petition at that meeting (as he hadtestified in his pretrial affidavit). At that point, and there-after, when he created a second meeting in October, notreferred to in his affidavit, and then in cross-examinationcreated a second meeting in November, not referred toin his affidavit, his demeanor and uncertainty was suchas to preclude me from having any confidence in hisability to recall and testify with any degree of accuracy.Finally, I do not perceive the witness as one having acomplete and unbiased position such as would constrainme to credit his inconsistent and disconcerting testimony.The witness admitted to a long abiding hostility toMatson which had been expressed to others and ofwhich Matson was well aware. It is questionable wheth-er Matson would have selected him as the Respondent'svehicle for the circulation of a decertification petition.The improbabilities of his October meetings during theinitial phase of his testimony, wherein he referred toevents not yet transpired, have been noted above. Logi-cal incongruities that were resolved by the creation of asecond meeting in November appeared to have been tes-tified to only after a realization by the witness of patentimprobabilities. At all points in his cross-examination, thewvitness manifested a hostility and a confusion which wasunwarranted in light of a cross-examination which, al-though penetrating and dogged. was rendered withoutaggressiveness. Furthermore, the witness had been thesubject of a reprimand by the Respondent in April 1978.(This will be discussed in more detail with respect to an-other allegation of the complaint.) Although counsel forthe General Counsel makes light of Pufahl's testimonyconcerning the witness' resignation of his leadman posi-tion and his acquisition of a reclusive and antisocial be-havior habits manifested toward managerial and supervi-sory personnel, e.g., weeping seizures, such testimonywas left uncontradicted in the record. Accordingly, Iconclude that the witness was not the purportedly neu-tral and unbiased one as contended by the GeneralCounsel, but, rather, did harbor a deep seated antipathytoward the Respondent.In view of my conclusion as to the unreliability ofSchnobel as a witness and in view of the coherent, con-sistent testimony of witnesses Matson, Davis, Pufahl. andAnderson wJich was rendered in a demeanor of certi-tude, confidence, and a spontaneity indicative of candor,I credit their testimony wherever it conflicts with that ofSchnobel. Accordingly, I find that the following eventstranspired in the fall of 1977.Several times during August 1977, Schnobel ap-proached Matson. Schnobel suggested that a petitionshould be circulated on behalf of reinstating the employ-ees' shop committee. He asked Matson to draft the peti-tion because Matson had had previous employee shopcommittee experience. Matson served on the shop com-mittee's negotiating committee. (Matson did not assumethe duties of a foreman until September 1976.) Matsontold Schnobel that he did not wish to be involved andthat in any event a petition would be premature. Matsontold Schnobel that the Union was the representative ofthe employees, and he suggested that Schnobel forgo theidea. Subsequently, within a few days, Schnobel againapproached Matson with a request for assistance in draft-ing a petition. Matson deferred, claiming he was toobusy. Schnobel contacted him again and suggested thatMatson write an introductory paragraph to a petition forreinstatement of the shop committee. Finally Matsonagreed and drafted an introductory paragraph. He deniedinitiating the idea of the petition and he denied partici-pating in the solicitation of signatures of the petition.Indeed Schnobel's own testimony indicates that he didnot disclose to fellow employees any of his discussionwith Matson prior to the solicitation of the August 16petition. Matson did not engage in any conversationswith the Respondent's attorney nor make any representa-tions to any employees concerning the Respondent attor-ney's opinions concerning the petition and the Board.Schnobel gave Davis the petition, dated August 16, onor about August 18 about breaktime in Davis' office.Schnobel presented the petition to Davis as a matter thathe requested the Respondent to consider. Davis merelyresponded that he would take the petition to Pufahl.Davis did not see the petition before this time and didnot converse with Schnobel with respect to its prepara-tion or its circulation. Schnobel did not ask Davis for381 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDprior permission to circulate the petition. Thereafter inearly September 1977, Schnobel engaged in another con-versation with Davis. Schnobel went to Davis' office andtold him that several of the "older' employees who werenot members of the Union were in a "no man's land,"and they wanted to know what they can do to obtainrepresentation. Davis responded that the employees wereall represented by the Union regardless of actual mem-bership in the Union. Schnobel was not satisfied and re-quested a meeting with Pufahl. Subsequently Davis con-veyed Schnobel's request to Pufahl and suggested thatPufahl meet with them. Pufahl had on occasions in thepast met with employees concerning their individualproblems. Davis did tell Pufahl that Schnobel desired in-formation with respect to representation. SubsequentlyPufahl on the same date met with Schnobel in the con-ference room in the plant office area.The conversation between Schnobel and Pufahl in theconference room occurred late in the afternoon. Schno-bel indicated that he was concerned about his future em-ployment and what would happen to him s an employ-ee. He specifically asked about representation by theUnion. Pufahl responded that Schnobel was representedby the Union. Schnobel responded that he was not amember of the Union and he was bothered by the factthat he might have to become a member. He indicatedthat he wanted to do something about it. He did not indi-cate anything specific. Pufahl did not advise him as toany specifics. Pufahl did tell him that all employees wererepresented by the Union including himself. No refer-ence was made to a petition at that time.A subsequent meeting was arranged in similar fashionbetween Pufahl and Schnobel in mid-November. Davishad told Pufahl that Schnobel had been an excellent em-ployee and was presently disturbed. A week or so priorto that he had been promoted to leadman status. He hadreceived a raise of 10 cents per hour. However, Davistold Pufahl that Schnobel had made certain inquiries ofwhich Davis was not certain. Prior to that Schnobel hadapproached Davis in Davis' office and asked him whatcould be done to gain representation for the employeeshop committee. Davis responded that he was notknowledgeable enough to give an appropriate answer,and promised to set up a second meeting with Pufahl.Accordingly, Pufahl again met with Schnobel in theafternoon in mid-November.Pufahl told Schnobel that he was represented by theUnion and that a petition at that time would be futile.Schnobel inquired about whether the Respondent wasgoing to provide lunchroom and locker facilities. Pufahlresponded that he had agreed with the Union to providesuch facilities within 18 months after the contractualagreement. Pufahl explained to Schnobel that AttorneyFurst had told Pufahl that no new election could be con-ducted until I year and I day after the certification ofthe Union in December 1976, and therefore a petitionwould be unavailing. Schnobel expressed disappointmentand appeared upset. Schnobel did not request Pufahl tomake any further contact with Furst. The meeting lasted5 to 10 minutes, and Schnobel left.A third meeting transpired between Pufahl and Schno-bel and was held in mid-November. Schnobel referred toPufahl's past comments about the futility and untimeli-ness of a representation petition on behalf of the shopcommittee. He again raised the question of initiating thepetition at that time. He stated that he wished to dosomething. Pufahl again told them that the petitionwould be premature. Schnobel again said that he wasupset and that the "old timers" were also upset. This lastmeeting had been set up pursuant to Schnobel's requestof Davis early in the day in Davis' office wherein Schno-bel requested assistance of Davis in the preparation of apetition. Davis had responded that that was not his "bai-liwick," and he could not help Schnobel but respondedto Schnobel's request for a meeting with Pufahl. At notime did Davis arrange a meeting between Schnobel andPufahl at the initiation of Pufahl.With respect to the purported conversation betweenForeman Anderson and Schnobel, Anderson deniedhaving any conversation with Schnobel concerning theproduction bonus. Although Anderson was not as fluentand confident a witness as Matson, Pufahl, and to alesser extent Davis, I found his testimony overall, and hisdemeanor in general, to be more convincing than that ofSchnobel. I therefore credit his denial. Finally, with re-spect to the conversation that Schnobel had engaged inwith Matson, in the presence of three other employees,as at the time that employee William Huff was circulat-ing the petition, which was ultimately to be dated Janu-ary 10, Matson did not contradict Schnobel's uncorro-borated testimony. I therefore credit Schnobel that theconversation did occur.'4However, in that conversationSchnobel testified, in very general terms, that Matsontold the employees that they "ought to sign the petition,that things would change if we could get the shop com-mittee back in." He did not explain how things wouldchange, nor made any explicit reference to a promise ofany specific improvement or reward. In fact, whenSchnobel suggested that he would sign the petition oncondition that the Respondent reinstitute the annualbonus, Matson responded that Schnobel was resorting to"blackmail" against the Respondent; i.e., "well you'retrying to blackmail the Company." Such a reactionseems to negate any implication in Matson's foregoingremark that the Respondent had a preconceived intent toreinstate the shop bonus if the employees signed the peti-tion. In any event Schnobel signed the petition because amajority of the employees had signed it, and not becauseany explicit promise was made by Matson to reinstatethe annual bonus.In view of this conduct by Matson, analysis must bemade as to whether he occupied a supervisory positionwithin the meaning of the Act. Matson held the positionof foreman, or as he was characterized by the Respond-ent, "working foreman." There is no evidence that hehad the authority to hire or fire employees or to effec-tively recommend their hiring or firing. The vast prepon-derance of his time was spent in physical labor. He per-formed maintenance duties in the plant with respect torepair and maintenance of machines, the boilers, and thegrounds. He did these physical labors with the assistance4 Several other emploees estified without contradiction that Matsonencouraged them to sign the petition on other ccasions382 DEISTER CONCENTRATOR COMPANYof two other employees. His daily chores were laid outfor him pursuant to daily conversations with the plantsupervisor, Davis. There is no evidence that he used in-dependent judgment and discretion in making assign-ments to employees in the maintenance department. Thework of employees in the maintenance department wasroutine. New employees were trained by Matson, and,by virtue of his greater experience, he gave them instruc-tions on how to perform their jobs, and on occasionwould tell an employee to redo a job. This occurredwithin the context of a training situation.One of Matson's assistants, Stephen Huff (not to beconfused with employee William Huff or with ForemanKarl Huff) was engaged in the washing and cleaning ofmachines in preparation for repairs. He also obtainedvarious materials such as gasoline for the forklift, andwas known as a "go-for." He was still in the process oflearning his work. Another employee D. Hudson com-menced to work in the maintenance department in 1973and assisted Matson in making repairs and performingmenial chores as the care of fire extinguishers and themaintenance of OSHA logs and other records. He alsotended the boilers by loading coal, cleaning out clinkers,and preparation of chemicals necessary for the boilerwater, which function was taught him by Matson, andwhich he performed on a routine basis. As Hudson ad-vanced and learned the techniques of operating tools, healso replaced lightbulbs, washed windows, replaced win-dowpanes, and assisted Matson in making repairs in 1976.About that time, and thereafter, he assisted in the mainte-nance and repairs of various lathes and radial drills.Matson's wages as a foreman were subject to thewages negotiated by the shop committee. He spent 85percent of his time on the maintenance of machinery.Ten percent of his time was spent in maintaining records.There is very little evidence that Matson had any author-ity to affect the work status of his assistants. With re-spect to the warning notices maintained by the Respond-ent, a space for the foreman's signature appears thereonat the place designated for the person who prepared thewarning. The warnings are countersigned by Davis.Matson was involved in only two disciplinary actions,with respect to verbal warnings. On one occasion whena certain assistant first started his employment, he hadthe habit of utilizing tools belonging to other employees.Matson informed Davis who ordered Matson to instructthat assistant to obtain his own tools. Davis accompaniedMatson when Matson delivered this instruction toHudson. On the second occasion an assistant appearedfor work smelling of alcohol. Matson informed Davisand asked Davis whether he should insist that the assist-ant continue his work duties or whether he should bepermitted to go home. Davis decided that the assistantshould be permitted to go home. The assistant willinglycomplied with the suggestion as conveyed by Matson.On those occasions when his assistants asked for timeoff Matson consulted Davis, pursuant to Davis' outstand-ing instruction that he always wanted to be informed ofsuch request. Matson always consulted Davis with re-spect to such request for time off and on occasions theemployee was present with Matson when such requestswere conveyed.All work performed by Matson and his assistants waschecked periodically and daily by Davis.On one occasion Matson observed an employee in thecarpentry shop transporting some of the Respondent'smaterials from the plant. Matson informed Davis andDavis proceeded to investigate the matter and Matsonhad no further involvement.Based on the record evidence there is insufficient basisfor a conclusion that Matson exercised any of the statu-tory supervisory indicia on a discretionary basis suffi-ciently to render him a supervisor within the meaning ofthe Act. At the most he was a conduit for the instruc-tions of Davis. Any instructions as to the work per-formed by his assistants flowed from his superior knowl-edge, skill, and experience. The nature of work to beperformed by his assistants was determined by the natureof repairs to be performed for that particular day, whichin turn is determined on the judgment and decision ofDavis. Matson has exercised no authority which palpablyaffected the work status of his two assistants. Underthese circumstances, I conclude that he was not a super-visor within the meaning of the Act, at times materialherein.In any event, had Matson exercised sufficient discre-tion to have rendered him a supervisor at the time of hisconversation with Schnobel it is clear that his supervi-sory status would have obviously been at a very low linelevel. Moreover his conversation with Schnobel andother employees clearly indicates that he was expressinghis own opinion as to the desirability of obtaining repre-sentation again by the shop committee.The General Counsel has adduced no other evidenceof the Respondent's instigation or assistance of employ-ees' efforts to obtain representation by the shop commit-tee. I see no basis for counsel for the General Counsel'ssuggestion that I draw an adverse inference for the fail-ure of of the Respondent to adduce testimony from em-ployee William Huff. The Respondent did not adduceHuff's testimony but neither did counsel for the GeneralCounsel, who has the burden of proof in this proceeding.It is Davis' uncontradicted and credible testimony thatwith respect to the petition signed by employees request-ing reinstitution of the annual bonus, that employee Pro-cise presented the petition to Davis who in turn present-ed it to Pufahl. Davis had no foreknowledge of the peti-tion nor its circulation and did not give permission forthe circulation of the petition. The petition incidentallywas signed on page 2 by Timothy Carboni, the Union'sshop steward. With respect to the Huff petition, Davistestified that Huff presented the petition to him, and heescorted Huff to Pufahl, and that Huff stated to Pufahlthat the employees desired representation by the shopcommittee, and Pufahl responded that he would investi-gate "the proper channels for hi[m]s."I conclude that the Respondent did not instigate or en-courage the Deister Concentractor Company, Inc., em-ployee shop committee petition.D. Schnobel's ReprimandOn April 19, 1978, Schnobel was presented with a rep-rimand which was attached to his personnel file. The383 I)ECISI)NS ()0 NATIONAL LAB()R RELATIONS H()ARDreprimand set forth three areas of complaint. The firststated that "on April 18 you concerned yourself [with]the health problems of a fellow employee and stated thatthe Company should send him home. Your conductcaused unrest among the company employees. Of late,you have been frequently guilty of similar misconduct."Secondly, it accused him of harassing the company' presi-dent. Thirdly, it alleged that he "repeatedly" concernedhimself "in matters that are not within the realm of yourresponsibility." It stated that he had been an excellentemployee but during his recent tenure he had exhibited alack of emotional self-control and had been observedcrying on several occasions .'' The reprimand instructedSchnobel that if he has a grievance he should file itthrough the "prescribed grievance procedure." The rep-rimand offered to grant him leave of absence to over-come "whatever problem is causing the striking changein your behavior." And concluded that "[t]he Companywill not allow further disruptive activities by you."Pufahl and Davis testified in rather general and con-clusionary terms as to certain unspecified harassment ofthe company president by Schnobel. Essentially it is con-tended that Schnobel harangued the president and de-tained him in the plant. Schnobel's testimony of his con-versation with former President Stone is uncontradicted.Nothing in that incident as described by Schnobel's un-contradicted testimony suggests that the company presi-dent was harangued or harrassed in any manner. OnFebruary 20, 1978, Schnobel resigned from his positionas leadman, "for personal reasons." This followed aperiod of reclusiveness and periods of open weeping bySchnobel in the plant.Essentially the reason that the reprimand was dictatedand issued by Pufahl, according to Pufhal's own testimo-ny, was Schnobel's behavior on or about April 18. On orabout that time, Schnobel became concerned with thehealth problems of a certain fellow employee workerwhom it was suspected, for good cause, had either asocial disease or possibly infectious hepatitis. Schnobelhad protested to his supervisors that he and his cowork-ers not be compelled to work with the afflicted employ-ee in order to allay a potential health problem among hisfellow employees. According to the uncontradicted testi-mony of Schnobel, he had talked to other employeesconcerning this situation, and they expressed their mutualconcern. According to Pufahl, Plant Manager Davis hadreported that Schnobel threatened to lead a walkout ofemployees unless the ailing coworker was sent home.That is the predominant reason for Pufahl's issuance ofthe reprimand. Davis was silent on this issue. Thus.Schnobel's version of the event is uncontradicted. Icredit him and conclude that although he made a com-plaint concerning the Respondent's failure to segregatethe coworkers, he did not threaten to lead a walkout tocompel the afflicted employee to be sent home.The General Counsel at the hearing moved to amendthe complaint to allege that the Respondent violated Sec-tion 8(a)(l) and (3) of the Act by reprimanding Schnobelbecause of his participation in concerted protected activi-ties, i.e., concertedly engaging in a complaint concerning"' Pufahl' tesilmony in this regard is uncontradcluedmutual working conditions. The motion was made subse-quent to the full litigation of the incident. Accordingly Igranted the motion. I am in accord with the GeneralCounsel's position that by such conduct that the Re-spondent violated Section 8(a)(l) of the Act. Health con-ditions in the plant are manifestly a matter of mutualconcern of employees. Schnobel, who in the absence ofany disavowal by coworkers of his complaint, was en-gaged in a protected concerted activity in making hiscomplaint. Akron General Medical Center, 232 NLRB920, 927 (1977). At the time there was no contract thathad been agreed to, and obviously there had been nogrievance procedure in effect. There is no evidence inthe record that Schnobel's activity created any disrup-tion of order in the plant other than some generalizedtestimony that his conduct was characterized by Davis'report to Pufahl as creating a "ruckus." Finally the rightof employees to engage in concerted activities concern-ing the mutual welfare of coworkers is not conditionedon whether or not the employees' perception of the areaof concern is accurate. ..L.R.B v. Washington AluminumCo., 370 U.S. 9 (1962). Accordingly, I conclude that theissuance of the April 19 reprimand to Schnobel constitut-ed a violation of Section 8(a)(l) of the Act. I see no basisfor a finding of an 8(a)(3) violation as there is an absenceof any relationship of the Respondent's conduct to anyunion activity by Schnobel.E. Postsettlement Conduct by the RespondentAff'cting Working Conditions1. Holidays-vacationsIn addition to the Respondent's decision and imple-nientation of the decision to refuse to grant employees aholiday in whole or in part on Christmas Eve or NewYear's Eve 1977, on or about Ma, 21, 1978, the Re-spondent changed the historical method of computingvacation pay by implementing the formula last proposedto the Union in the most recent contract proposal of No-vember 17, 1977; i.e. 2 percent of gross wages appearingon the W-2 form as was originally proposed by theUnion in a prior union as one of two alternative meth-ods. The historical method of calculating the vacationpay was to take the gross pay earned by the employee,excluding the annual bonus, and divide it by the actualnumber of weeks worked. The General Counsel con-tends that the Respondent's conduct was discriminatorilymotivated in that it adversely affected the striking em-ployees. That is to say had the old method been utilized,i.e., the division by the actual number of weeks worked,their vacation pay would necessarily have been higherbecause the gross figure would not have been diminishedby virtue of their participation in a strike. The GeneralCounsel also alleges that such conduct constituted a uni-lateral action and was also violative of Section 8(a)(5) ofthe Act.It is quite true that the natural consequence of suchaction was to put the employees who had engaged in thestrike at an economic disadvantage, because of the neces-sary reduction in their gross pay. However, the Re-spondent's action was not something that it had con-384 DEISTER C()NCENIRAITOR CO()MPANYtrived subsequent to the employees engaging in thestrike. The Union itself had suggested and proposed thatthe Respondent abandon its historical formula of calcu-lating vacation pay. In consequence, the Respondent. asearly as March 1, 1977, proposed the 2-percent grossearnings formula pursuant to the Union's alternative pro-posals. That is to say it chose one of the two new meth-ods proposed by the Union. The Respondent consistentlythereafter retained that proposal throughout negotiationsto which there obviously was no specific objection bythe Union. The Respondent therefore subsequent to thestrike did nothing more than implement a contract pro-posal which was based in part on a prior proposal by theUnion itself. It clearly formed part of its proposed eco-nomic package which encompassed among other thingsan increase in wages. Under such circumstances at nopoint prior to the strike did the Union complain norcould it logically complain of such proposed conduct asdiscriminatory. Accordingly, I cannot conclude that theRespondent was discriminatorily motivated by imple-menting its last contract proposal with respect to the for-mula on which vacation pay was calculated. The Re-spondent contends that it effectuated the change in for-mula after the parties were at an impasse in negotiations,and therefore such action did not constitute unilateralconduct. Whether or not an impasse existed of course de-pends on a conclusion as to whether or not bargaining ingood faith had taken place subsequent to the settlementagreement. That issue will be discussed elsewhere.With respect to the allegation that the failure to grantthe employees Christmas Eve and New Year's Eve 1977as a vacation constituted discriminatory conduct viola-tive of Section 8(a)(3) of the Act, as indicated above, Ido not interpret the Respondent's notice to employeessubsequent to the November 2 negotiating meeting ashaving constituted a statement to the employees thatthey would not receive those holidays because of theirsupport of the Union. Assuming that the Respondent hadengaged in alleged violations of Section 8(a)( ) of theAct, as set forth in the complaint in the period preceed-ing the Union's certification, and recognizing that theRespondent conducted a vigorous campaign to preventthe Union's election, I still am unable to conclude thatthe Respondent was discriminatorily motivated by itsconduct in December 1977. The Respondent's position,with respect to its economic package from the outset ofnegotiations, was that it would not grant a holiday in thecontract for the day after Thanksgiving and for Christ-mas Eve and New Year's Eve. In return it made conces-sions; e.g., a wage increase. It subsequently modified itsposition during the course of negotiations. It subsequent-ly agreed to grant the day after Thanksgiving and thatthe Christmas Eve and New Year's Eve holiday wouldbe included in the contract for the second and third year.It also raised its wage increase offer, and raised its offeron the pension and bonus buy back. The holiday propos-al was part of its economic position albeit that it depart-ed from its traditional practice. This position was not al-leged nor contended to have been motivated by badfaith, nor alleged to have been part of a course of bad-faith bargaining in the presettlement period. Indeed therewas no argument that the Respondent's substantive posi-tions during negotiations other than the union-securityclause, and the union steward's liability clause, constitut-ed evidence of bad faith at the bargaining table. The par-ties had negotiated and bargained at length concerningthe extra holiday issue. An employer is not bound toretain all existing benefits and automatically incorporatedthem into a new collective-bargaining agreement, but in-stead it may trade off existing benefits during negotia-tions in return for other economic concessions such aswage increases. 4can Cable West. a Diviiion of A.lcanAluninun Corporation, 214 NLRB 236,h 243 (1974): po-service Corporation, 203 NLRB 1180, 1189 (1973). Itcannot be presumed that every economic proposal whichis disadvantageous to the employees is the product of adiscriminatory motivation merely because the contractnegotiations were preceded by an aggressive, even un-lawful, campaign by an employer. Whatever had beenthe Respondent's past practice of granting extra holidays,its proposal to eliminate the New Year's Eve and Christ-mas Eve holidays during the first year of a 3-year con-tract was part of its consistent economic proposal andpackage. There is no allegation nor does the evidencedisclose that the Respondent in the presettlement negoti-ations took a bargaining stance on economic issues basedon discriminatory motivations or that the Respondentwas motivated by vindictiveness rather than economicself interest. Indeed, the Union was willing to negotiatethe elimination of past benefits, i.e., the bonus and profit-drawn plan, if the "price was right."Accordingly, I conclude that the failure to grant aChristmas Eve and New Year's Eve holiday in 1977 wasnot discriminatorily motivated.The Respondent contends that in December 1977, itwas privileged on reaching a bargaining impasse with theUnion to implement its most recent contract holiday pro-posal, i.e., that of November 17, which of course con-tained no Christmas Eve and New Year's Eve holiday.The complaint does not allege that such conduct consti-tuted unilateral conduct violative of Section 8(a)(5) ofthe Act. However, the manner in which the Respondentacted, as indicative of its attitude toward bargaining, willbe discussed elsewhere.2. January 1978 bonusesO()n or about January 13, 1978, the Respondent conced-edly did not pay the annual shop bonus to those employ-ees who had been on the preferential rehire list, but whohad not been recalled to the active payroll as of thatdate. The amount of money provided by the Respondentfor the annual bonus had in the past been determined bythe Respondent's board of directors at the end of theyear after an analysis by them of various factors includ-ing profits and sales, etc. Thus, the payment and amountof bonuses was a discretionary matter. Pufahl initiallytestified that the Respondent had not in the past paid bo-nuses to employees on laid-off status but that such occa-sions had been extremely rare in view of the fact thatlayoffs had been virtually unprecedented until the fall of1976. He testified that those employees on layoff status in1976. who continued to be on layoff status in January1977, were not paid the shop bonus because of the Re-385 DECISIONS OF NATIONAl. LABOR RELATIONS 13()ARDspondent's "policy." However, Pufahl retracted this testi-mony voluntarily and pursuant to a review of the Re-spondent's records, testified that employees on layoffstatus in 1977 did indeed receive a bonus apportioned tothe work they had performed during 1976. His explana-tion as to why employees on the recall list pursuant tothe settlement agreement in 1978 did not receive a bonusfor work performed in 1977 was uncertain and general-ized. These employees, of course, were former strikingemployees, either economic or unfair labor practicesstrikers. Essentially, Pufahl testified that they did not re-ceive the bonus because they were, somehow in hisview, disconnected from employment. In any event, heconceded that this was an unprecedented situation.There is some testimonial reference to the subjectmatter at the bargaining table. The complaint does notallege that the Respondent violated its obligation to bar-gain with the Union concerning the distribution of the1978 bonus, but alleges only that it violated Section8(a)(3) of the Act.I conclude that the foreclosure of employees on thepreferential recall list from a portion of the 1978 bonusapportionable to their 1977 work, was inherently de-structive of employees' rights to engage in protectedconcerted and union activities. The employees on recallstatus in January 1978 were at the very least economicstrikers who were not actively employed because theyhad engaged in protected activities, i.e., strike activity.They necessarily did not receive a 1978 bonus for workperformed in 1977 because of that protected activity. Ineffect, they were treated as new employees with no ac-crued bonus privileges. Accordingly, I conclude that theRespondent violated Section 8(a)(3) of the Act by itsfailure to grant a bonus to the unrecalled economic strik-ers on January 13, 1978. Woodlawn Hospital, 233 NLRB782, 794 (1977); compare: Borden, Inc., Chemical Division,235 NLRB 982 (1978); and Crane Company, Deming Di-vision, 244 NLRB 264 (1979).3. Discrimination against CarboniThe complaint alleges that in August 1977, the Re-spondent failed and refused to promote employee Timo-thy Carboni and failed to grant him a wage increase be-cause of his union activities.Timothy Carboni was hired by the Respondent onApril 29, 1976, as a laborer. As of January 9, 1979, hiswage rate was $3.90 per hour, which was effectuated onAugust 15, 1977. The General Counsel contends thatthere was a disparity of raises granted and wages paid toCarboni as compared with other employees classified aslaborers. Carboni was an active supporter of the Unionfrom the inception of its organizational efforts. He servedon the Union organizing committee, and was one of sev-eral employees who delivered to the Respondent the ini-tial communication from the Union advising them that aunion organizing drive was in progress. In October 1976,he distributed union literature on the Respondent's park-ing lot. He continued to support the union subsequent tohis return from the strike. He served as a Union steward.He was laid off in November 1976 and pursuant to thesettlement agreement was recalled in August 1977. Hedid not participate in the strike because as he testified heconsidered himself on layoff status. He did visit thepicket line to converse with the striking employees. Hetestified that after the strike he retrieved some union ma-terials from fellow employee Mosshamer outside theplant across the street from the plant office in September1977, at which time Pufahl photographed him. His testi-mony in this regard was vague, uncertain, hesitant, con-tradictory, and, I conclude, inherently unbelievable. Theconversation with Mosshamer either took place in Mos-shamer's car or outside of his car amidst many cars inthat parking lot, as the sun was setting and the eveningdarkness fell. Pufahl was supposedly standing in thedoorway across the street, to which Carboni had firsttestified was at a distance of only 15 or 20 feet away, aphysical impossibility in light of his testimony as to theseparation of the two points by the entranceway,sidewalks, a major street, and the parking lot. He had norecollection whether Mosshamer and he were sitting ornot. It is not clear from his testimony how Pufahl couldhave identified him from the stoop of the plant whileCarboni and Mosshamer were either in or out of Mos-shamer's car in that parking lot. Overall, Carboni provedto be an inconsistent, vague, hesitant, uncertain, and to-tally unreliable witness. However, it is clear that Carbonidid engage in union activity inasmuch as he was appoint-ed as the union steward; and that he did serve on theUnion negotiating committee.The General Counsel adduced the testimony of wit-ness and former employee Deborah Bucher who testifiedas to purported expressions of the Respondent's animos-ity toward Carboni because of his union activities. Shetestified that she entered on duty on May 31, 1977. Shewas classified as a riffler; i.e., an employee who gluesrubber strips to a table. The foreman for that departmentwas Robert Wafer. She testified that sometime duringthe months of June or July 1977, she had a conversationwith Wafer which she had initiated and during whichshe inquired of Wafer what would happen to her jobstatus if the Union returned; i.e., she had been hired sub-sequent to the strike and the Union was then on strike.According to her, Wafer opined that she would lose herjob, but if the Union did not come in she would receivea promotion and a wage increase. Also Wafer referred toemployees Lyle Franks, Chuck Newhouse, and CharlesMosshamer as "troublemakers." Further Wafer allegedlystated that if those strikers returned that he Water wouldeither quit or retire. The conversation was renderedwithout context.Bucher further testified that sometime during the fallof 1977, she again had a conversation with Wafer whichshe again initiated and again asked the same question andthat he again said the same thing. Wafer also stated thatshe was becoming "too friendly" with Carboni and thatCarboni was "union" and that she "might get in sometrouble by being so friendly with him." According toBucher, sometime in early fall 1977, she had a conversa-tion with Davis. She could not recall who initiated theconversation and could recall only that Davis told herthat he had noticed that she was becoming "too friend-ly" with Carboni.386 I)I-ISIR (')NCT'N'TRATOR CO()MPAN YOn cross-examination. Bucher conceded that in herpretrial affidavit of March 2, 178, with respect to thefirst conversation with Wafer, she failed to indicate thatWafer responded to her question as to what wouldhappen to her job status if the Union returned She alsoadmitted that her affidavit contained no reference to aconversation with Wafer wherein Wafer referred to hergetting too friendly with Carboni. On the whole, the wit-ness appeared to be testifying mechanically as if she hadmemorized the substance of her testimony. In responseto her question on direct examination as to her conversa-tion with Davis the tone of her voice in giving theanswer and her rueful facial expression suggested thatshe was asking a question rather than giving an answer.Overall, she appeared very uncertain and unconvincingin her demeanor.16 Wafer denied that he had toldBucher that she was too friendly with Carboni becausehe was union. Similarly Davis testified that he did not atany time tell Bucher that she was too friendly with Car-boni, and that Carboni was "union." I found Davis andWafer more convincing than Bucher, whom I discredit.Carboni was initially hired as a laborer in the machineshop at 53.45 an hour. On April 31, 1976, he was raisedto $3.52 an hour, pursuant to the normal 30-day wage iii-crease following initial employment. His next increasewas June 28, 1976, when he was raised $3.56 pursuant tothe normal 60-day raise. On August 16, 1976, he receivedan increase from $3.56 to $3.65 while he was still in thelaborer category. This raise was given pursuant to a gen-eral recognition of his good-work performance. OnAugust 15, 1977, following the settlement agreement, hewas recalled as a laborer in the machine shop at the rateof $3.90 per hour, pursuant to a general increase in payof 25 cents per hour. In the 2-year period preceeding thehearing, his job duties remained the same as that of a la-borer in the machine shop. He is neither a machinist nora machine operator.Seven other employees who were hired as laborers be-tween August 1 and September 21, 1978, were hired atthe rate of $3.90 per hour and after 90 days were raisedto a rate of $4.12 per hour. The only other employeethat had a current rate of $3.90 per hour, was an individ-ual who was hired on December 4, 1978. Five of thoseindividuals were hired as laborers in the carpentry de-partment. Carboni was a laborer in the machine shop.With respect to the raises granted to the laborers at theend of 1978, they were granted wage increases pursuantto Davis' review of their work progress which was de-termined by him to be satisfactory enough to warrant anincrease to the maximum rate of $4.12 an hour. Duringthe same period of time, Davis reviewed the work prog-ress of Carboni and determined that it was unsatisfac-tory. He concluded that there was no noticeable im-provement in his work which he concluded was defi-cient.Carboni's work function involved the checking of sus-pended head motions. It is critical to the Respondent's'R Bucher ulas employcd by the Respondelt unlil Junc ., 1978,. henshe Bwas terminated A sexual drimninalion complal nit as filed h helwith the Fr Wayne Metropolitan tuman Relatii,,, Co.mmisin, alleginga discrimrinalor discharge prcnmicd on sex, which Aas sublhquelnll dis-missedproduct that the head motion be properly balanced Ac-cording to the unconitroverted and credible testimony ofDavis, and that of Director of [enginecring John Christo-ferson, the head motions assembled by Carboni over along period of time were assembled defectively in thatthey were not properly leveled. Ultimately that defectcaused the breakdown of machinery in the field The ma-chinery was inspected by Christoferson and after investi-gation it was determined by him that the cause of thebreakdown of the machinery was due to the nonbalanc-ing of the head motion Because of the malfiunctioning ofthe head motions, the Respondent incurred a ubstantialcost running into thousands of dollars. During the periodof time from May through November 1976, of 143 ma-chines shipped to customers, 107 required replacementsof the head motions. Christoferson was required to makea check of head motions at the customers' locationsthroughout the United States. The assembly of thosehead motions was traced to Carboni. Sometime in Juneof 1978, Christoferson had determined that he had re-paired a majority. if not most, of the head motions thathad been distributed throughout the United States. ietherefore made an analysis for his superiors as to whatthe engineering department had expended in the repair-ing of the head motions. He did so on his own initiative.The underlying investigative work by Christofersoncommenced many months earlier, on or about August16, 1977, at a point in time when he determined or wasattempting to determine which coal companies wouldhave to be visited in his investigation. His initial memo-randum indicated that Carboni had assembled certainhead motions from April 29 through November 5, 197h.He therefore delineated the geographical distribution ofthose head motions. On November 7, 1977. he composeda breakdown of all coal companies that remained to bechecked for defective head motions. On November 28,1977, he had prepared a memorandum for his superiorswhich contained a breakdown of head motions assembledwith the critical defect involved. He recommended inthat memorandum that the list was not complete but thatthe head motion check should "become part of ournormal start of procedure." He composed the final analy-sis heretofore mentioned months later in June 1978.There is no evidence that Carboni was discriminatedagainst with respect to any other employment condition.He received a production bonus in January 1978 andbefore that a production bonus in 1977 although he wason layoff status at that time.In cross-examination, Carboni admitted that he hadperformed work on the head motions, and that subse-quent to his recall, pursuant to the terms of the settle-ment agreement in August 1977. he was accused byForeman Karl Huff of performing defective work on thehead motions. He was thereafter taken off the assemblyof head motions. After Carboni was taken off the headmotion assembly, he testified that there were occasionswhen he was assigned to head motion assembly workagain, although his primary job after that period of timein the machine shop was the building of connectors,cleaniing of spray nozzles, and painting. Prior to hisrecall. he had spent almost all of his time in the assembly397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof head motions. After his recall the type of head mo-tions he worked on also changed.It was not until after Carboni's recall in August 1977,that the Respondent's engineer, Christoferson, becameaware of a problem and surmised that the problem wastraceable to the head motions that had been assembledduring the period of time in which Carboni was assem-bling head motions. 7His subsequent investigation en-compassed a lengthy period of time as noted. Thus, ap-parently, by the fall of 1977 the Respondent had correct-ed its assembly with respect to the proper leveling ofhead motions. However as of the date of the hearing, thehead motions that were assembled during the criticalperiod of time still remained out in the field and uncor-rected, because of various reasons including the inacces-sibility of the machine. Head motions that have beenshipped and which were assembled by Carboni subse-quent to his recall have been each individually checkedfor the defect caused by the nonbalancing. A special pro-cedure for testing these head motions at a higher speedhas been implemented. It is Davis' uncontroverted testi-mony that he has assigned Foreman Karl Huff to checkevery head motion that has been assembled by Carboniand that it has been reported to him that virtually everyhead motion had to be releveled, and that Carboni hasbeen advised of such fact on numerous occasions.I conclude that the Respondent had reasonablegrounds to conclude that Carboni did not warrant an in-crease of his pay of $3.90 an hour to the maximum rateof $4.12 per hour, and that its action toward him was notdiscriminatorily motivated. Past raises granted him, weregiven at a time when the extent of his defective work-manship remained undisclosed.4. The discharge of Lawrence BadeThe complaint, as amended, alleges that the Respond-ent on or about September 5, 1978, discharged LawrenceBade because of his union activities or sympathies.Bade was hired by the Respondent on or about July18, 1978. He was interviewed by Davis in the presenceof Carpenter Shop Foreman Robert Wafer. Bade was as-signed to work for his 90-day probationary period in thecarpentry department. The Respondent denies thatRobert Wafer is a supervisor within the meaning of theAct. I conclude from the record, which in many areas isuncontradicted and in part admitted by Wafer himself,that as carpentry shop foreman, or working foreman, it isWafer's responsibility to determine the job assignmentsand to make job assignments for 12 to 18 employees inthe carpentry shop. It is also his responsibility to overseethe work of the carpentry shop employees and to makecertain that, according to his judgment, they are per-forming their work properly. Employees are obliged tofollow his orders as to how they are to perform theirwork. If employees are missing, Wafer obtains replace-ments for them. He spends at least 10 percent of his timeobserving the work of carpentry shop employees. Heconsidered himself part of management, and thereforei? There is a wide range of time. depending on the type of machineand the customer's needs, from when it is assembled to when it is shippedand may encompass a period of many months. Thus, actual leveling workmay have preceded the shipping date by a substantial period of time.testified that he did not engage in conversations with em-ployees with respect to possible threats or statements ofcoercion pursuant to outstanding instructions issued tothe foremen during the election campaign. He consultswith Davis with respect to employees' request for timeoff and conveys to them the permission or denial of suchrequest. According to his own testimony, he has issued"lots" of verbal warnings to employees for work defi-ciencies or deficiencies in conduct. He testified that heconsulted with Davis, and based on his representationDavis gave his approval or denial of the issuance of thewarnings. According to Wafer, Davis has never given awarning to employees without first discussing and ob-taining Wafer's representation of the facts involved. Heis also consulted by Davis as to the decision to dischargeemployees. It is clear that with respect to decisions todiscipline and discharge Davis, relies on Wafer's versionof the facts, without an independent investigation of hisown.Wafer is situated at a desk in the carpentry depart-ment. According to his own admission in 1973 and 1974,he issued several disciplinary warnings to Mosshamerand attempted to resolve the conflict between employeesand their fellow worker Mosshamer. He ordered Mos-shamer's fellow employees to attempt to get along withMosshamer despite their personal objections to him.Wafer also has custody at his desk of confidential em-ployment records of carpentry shop employees, includ-ing data concerning their wages and other personnelmatters. He maintains a record of the carpentry shop em-ployees' work progress as well as their conduct and theirattitude. It is clear therefore that based on Wafer's exer-cise of the authority to assign and direct work and tomake recommendations concerning the work status ofemployees that he occupies a position as a supervisorwithin the meaning of the Act.During Bade's hiring interview, which was conductedby Davis, Bade was presented with the Respondent'swork rules. He conceded that he was sufficiently ap-prised of the Company's rules which forbade soldieringon the job and wandering away from one's work station.He was also aware that he was to be employed for aprobationary period of 90 days. During the interview theonly reference to the Union occurred as Bade raised thequestion as to whether or not the Respondent's employ-ees were represented by a union. Bade could not recallwhether Davis stated that 70 percent were "in theUnion" or 70 percent were "not in the Union." He didconcede that Davis told him that it had an "open shop."Bade either asked Davis when he was eligible to join theUnion or when he was able to join the Union, and ac-cording to Bade, Davis merely responded that he was aprobationary employee for 90 days.Bade's duties involved riffling, i.e., cutting pieces ofrubber and gluing them to a table, and some spray paint-ing. During his break periods, Bade spent his time withMosshamer, Carboni, and employee Rebecca Bates. Mos-shamer and Carboni of course were known union activ-ists and members of the union bargaining committee. It ispresumably Bade's association with Mosshamer and Car-boni and his subsequent conversation with Mosshamer388 DEISlER CONCENTRATOR C()MPANYrelating to union membership which the General Counselcontends is the basis for the Respondent's decision to ter-minate Bade, pretextually on the grounds of violations ofthe plant rules concerning soldiering on the job and ab-sence from one's work station. Bade conceded that at notime was he instructed by any supervisor or representa-tive of management that he was not to associate sociallywith or converse with Mosshamer, Carboni, or any otherunion activists. However, certain testimony was adducedwhich purportedly demonstrated the continuing hostilityof the Respondent toward Mosshamer and the Union.Part of this testimony is premised on that of witnessBucher, whom I have discussed previously and have dis-credited as a reliable witness. A second witness, RebeccaBates, also testified as to this contention.Bates testified that during August through September1, 1977, she initiated several conversations in the carpen-try shop with Davis. Coworker Bucher was present.'8According to Bates, whose testimony on this point wasfluent and uncontradicted, she asked Davis how herstatus as a strike replacement would be affected on thereturn of the Union or the entrance of the Union into theplant; i.e., the end of the strike and the return of thestrikers. Davis responded that if the Union comes in, i.e.,if the strikers return there was a "chance" that the strikereplacements would be laid off, and that if the strikersdid not return, her chances for advancement were en-hanced. Under the circumstances, I consider this to haveconstituted an objective response to her inquiry.Bates testified that, subsequent to Mosshamer's returnto employment following the strike and the settlement,she engaged in a conversation with Foreman Wafer. Sheplaced this as having occurred in early 1978. She testi-fied that the reason that this conversation occurred washer continuing fear of the status of her position as astrike replacement and whether she would be laid off onthe return of the strikers. She therefore approachedWafer and inquired about her status. Somehow the con-versation turned to those strikers who would be return-ing to work. Wafer purportedly told her that Mosshamerwould be returning to work. At that point Wafer recitedto her how Mosshamer had missed a lot of work in thepast and how he had assisted Mosshamer and helpedMosshamer with his job, i.e., checked his work for himand done other things for him in the past and that Mos-shamer had "double-crossed him," "went with theUnion," and "went against him and he couldn't umder-stand why this was."According to Bates, a second conversation occurredsometime between July 22, and August 21. 1978. Ac-cording to Bates, she had delivered some materials in thecarpentry department at the tables and had engaged in aconversation with Wafer. Prior to the conversation shehad stopped to talk to Mosshamer. When she got toWafer, Bates testified that Wafer stated that she shouldnot talk to Mosshamer because he was involved with theUnion and that if Davis saw her she "could be eliminat-ed" from her job. In furtherance, Wafer had accused herof spending 10 minutes in conversation with Mosshamerand told her that there was an excessive amount of time'8 Certain errors in transcript are hereby noted and correctedto engage in conversation. Bates testified that on directexamination that she only spent 2 or 3 minutes talking toMosshamer. On cross-examination she testified that shemay have spent 5 minutes talking to him and that sheoften spoke to other employees for periods of 5 minutes.In cross-examination, she testified that she talked tomany employees in passing in the course of performingher work including Mosshamer and was never repri-manded. She had occasion to talk to Mosshamer at leastonce a day when delivering materials to him. Accordingto her after the warning, she did not talk to Mosshamer"as much." She conceded that on past occasions whenshe had engaged in passing conversations with other em-ployees she had done so when Davis was nearby al-though she could not recall if Davis observed her onthose occasions when she talked to Mosshamer.Wafer's denials of the conversation were limited to asingle answer response to limited portions of the purport-ed conversations. He did not deny having conversationswith her regarding Mosshamer, nor did he attempt togive his version of those conversations. His response washighly agitated and uncertain, and his overall demeanorunconvincing with respect to this issue. Bates on theother hand, was an assured, confident, fluent, and certainwitness. She appeared to have no motivation to give tes-timony adverse to the Respondent, and she impressed meas being an objective, unbiased witness. I therefore credither testimony. Accordingly, it appears that at the least,Foreman Wafer harbored a lingering resentment and an-tipathy toward Mossliamer. It is this antipathy coupledwith Bade's association with Mosshamer that is the basisof the General Counsel's case, with respect to the dis-charge of Bade.I conclude that by Wafer's statement to Bates threat-ening her with a job loss if she associated with a proun-ion antagonist, the Respondent violated Section 8(a)(1) ofthe Act.Bade received a warning for being absent from hiswork station and for soldiering on the job 2 weeks priorto his termination. On that occasion, he was assigned towork on a table with fellow employee McCoy. McCoyat one point went to the restroom and, thereupon, Badeleft his work station and proceeded to another part ofthe plant about 30 feet away to talk with Carboni, whowas engaged in assembling a head motion at that time.Wafer observed the conversation and approached Badeand asked him what he was doing and told him not to"bother" Carboni and to return to his work station andperform his job duties. There is no contention that atthat incident Bade was treated disparately or unfairly northat he was free to leave his work station and engage inconversations with employees who were actively em-ployed in their duties, nor that he had no duties to per-form.On Friday, September 1, in the morning, whileMcCoy was washing a table that was to be especiallyprepared for display at a trade show, Bade sat idly ontop of the table at which point he was confronted byWafer and told to get off the table, and assist in washingit. He was accused again of soldiering on the job. I)Ft'ISIO)NS ()F NAIIONAL I.A()KR REI.ATIONS OARI)At noon during the lunch period. Bade met Mos-shamer at a nearby tavern and inquired about unionmembership. Mosshamer responded that he had notraised the subject with Bade previously because ofBade's status as a probationary employee. Mosshamerpromised to get a union membership application card andgive it to Bade.At the 2 p.m. break period, Bade encountered Mos-shamer near the snack machines where employees gath-ered during the breaktime. Bade sat on a nearby tablefacing Mosshamer, who stood near one of the vendingmachines. On direct testimony, Bade testified that Mos-shamer took a union membership card out of his pocketbut noticed an oil spot on it and crumbled it and threw itaway. In his pretrial affidavit, he testified that Mos-shamer looked at the membership card and put it back inhis pocket. In any event it is clear that Mosshamer didnot tender to Bade a union membership card. Bade testi-fied that after Mosshamer either threw away the card orput it back into his pocket, Bade turned around and no-ticed that Davis was in the room at a distance of about20 feet away from him. Bade did not testify that Davisengaged in any conduct which revealed that he had beenlooking at the two individuals prior to the retrieval ofthe union membership card from Mosshamer's pocket.nor that Davis gave any indication of hearing any of thesubstance of the conversation. It is not clear how manyother employees were in the room at the time.According to Davis many employees gathered in thevending machine area to obtain snacks from the vendingmachines during the 2 p.m. break. He conceded that hemay have seen Mosshamer and Bade in the snack roomtalking on many occasions, but he denied having ob-served any actions with respect to a union membershipcard. Indeed from Bade's own testimony it is not clear atwhat point Davis entered the room. Mosshamer testifiedwith respect to other matters, but he was silent on thispoint.September 1, was a Friday. Monday was a holiday. OnTuesday, September 5, Bade was terminated and re-ceived a termination notice setting forth that he wasbeing discharged because of his past absence from hiswork station and his soldiering on the job. The face ofthe notice indicated that he had received three repri-mands. Bade testified that he disputed with Davis, onpresentation of the termination notice, the assertion thathe had received three warnings and contended that hehad only received two. Bade did not testify that he inany way disputed with Davis the justification for thetwo reprimands. There is evidence in the record that em-ployees may converse with fellow employees as they tra-verse the plant in delivering materials, etc. It is also clearthat the Respondent does have rules against soldiering onthe job and leaving one's work station without justifica-tion. There is no evidence that the Respondent has con-doned similar conduct by other employees. Obviously aprobationary employee who had been observed soldier-ing twice in the short span of time can reasonably be ex-pected to be the subject of a discharge.The General Counsel's argument that Bade was dis-charged not for soldiering on the job but because of theassociation with Mosshamer and his union activities andsympathies is based on too tenuous a premise. Althoughthe Respondent had a general antipathy toward theUnion, and based on the credited testimony of Bates,Foreman Wafer had a specific antipathy for Mosshamerbecause of his union activities, there is little in Bade'sconduct on which the Respondent could reasonably basea suspicion that he was allied to the union cause. His in-quiry on being hired was general in nature and was notan espousal of prounion sympathies. Nothing was statedin that hiring interview that could be characterized as awarning or threat to Bade not to engage in union activi-ties or not to support the Union. In fact, Bade did notdiscuss the subject matter of a union or express anyprounion sympathies until after he had received two rep-rimands. Counsel for the General Counsel's argumentrests on the inference that Davis must have observed theconversation between Msshamer and Bade near thesnack vending machines. I credit Davis' testimony thathe observed no union membership card as forming partof a transaction between Bade and Mosshamer at thevending machines. However, assuming that he had ob-served the incident, and assuming that Bade's testimony,which was uncorroborated by Mosshamer, is accuratethe most he would have observed was Mosshamer re-trieving a small card from his pocket and then eitherthrowing it away or returning it to his pocket. At a 20foot distance, it is unlikely that Davis could have recog-nized the card as a union membership card. Furthermore,there is no evidence that the room was so quite andbereft of conversation among employees engaged in con-suming snacks and socializing that Davis must haveheard what was said. In fact, Bade gave very little testi-mony as to what actually was said by Mosshamer and isnot clear that Mosshamer identified the card as a unionmembership card orally as he was confronted by Bade.Finally, what Davis would have observed was Badewalking away from Mosshamer without having receiveda union authorization card. It could equally be inferredthat what had transpired was a rejection by Bade of thetenure of a union authorization card to him by Mos-shamer, assuming that Davis would have identified thecard as a union membership card.The strongest element of the General Counsel's casehere is the fact that the final termination notice set forththat it was a third warning to Bade. There is no evidencethat the Respondent follows a regular course of action ofnot terminating probationary employees until they havereceived a third warning. The rules merely state that aviolation of the rules including, inter alia, soldiering onthe job and absence from the work station, shall incur adiscipline including discharge. Moreover, what ever theRespondent's practice is with respect to its permanentemployees, Bade was a probationary employee. What weare left with then is the testimony of Bade that he didnot receive three full and separate warnings and the su-spicuous assertion on the termination notice that threeseparate warnings were issued. I conclude, however, thatsuch erroneous assertion by the Respondent does not es-tablish that its action was so unreasonable as to infer adiscriminatory motive, particularly in the absence of anyevidence that Bade had clearly respoused prounion sym-39() I)EISTER CONCENTRATOR COMPANYpathies in his conversations with Mosshamer preceedingthe issuance of the two reprimands, and the lack of sub-stantial evidence that the Respondent was aware thatBade decided to join the Union after receiving the firsttwo reprimands. Accordingly, I conclude that there is in-sufficient evidence to establish that Bade was dischargedbecause of union activities or sympathies.5. Refusal to reinstate strikers on grounds of picketline misconductPursuant to the terms of the settlement agreement, sixof the strikers who were placed on the preferential hiringlist were placed on that list subject to the Respondent'ssubsequent determination as to whether, in its judgment,their alleged picket line misconduct would bar their rein-statement. These included Robert Preston, Mark Ander-son, Jeffrey Thomas, Verle Byrd, Jr., Thomas Ne-whouse, and Alan Ramsey. Of these, Jeffrey Thomaswas offered reinstatement subsequent to the settlementagreement, which he accepted. He voluntarily terminat-ed his employment thereafter inasmuch as he was em-ployed on another job the starting time of which over-lapped his starting time at the Respondent by an hourand a half. Thomas Newhouse voluntarily terminated hisemployment in December 1977, having obtained anotherjob in April 1977. Alan Ramsey notified the Respondentof his voluntary termination on October 10, 1977. Inas-much as these employees voluntarily terminated theiremployment, the Respondent was not faced with the de-cision as to whether it would deny them reinstatementfor strike misconduct inasmuch as it had not reached thepoint in time when work would have been available forthem. However, of the six. Preston and Anderson hadnot terminated their employment and the Respondentwas faced with the decision on April 14, 1978, of wheth-er or not it would offer reinstatement to them inasmuchas positions were available; and they were at the bottomof the seniority roster and the last of the employees to beoffered reinstatement pursuant to the terms of the settle-ment agreement. On that date the Respondent decided toterminate their employment on the grounds of picket linemisconduct.As to whether Preston and Anderson engaged inpicket line misconduct is a matter for credibility resolu-tion between the testimony of those two individuals ascorroborated in part by employees Charles Newhouseand Roger Bacht and the testimony of the Respondent'sagents, Davis, Christoferson, and Pufahl.Pufahl testified that the final incident which causedhim to terminate Anderson and Preston was the May 5,1977, picket line incident involving an encounter be-tween Director of Engineering Christoferson and Pres-ton and Anderson. Prior to this time, according toPufahl, he had observed from his vantage point on thesecond floor office, immediately above the site of thepicketing on the driveway below, that Anderson andPreston on numerous occasions placed 1-1/2 inch pack-aging nails on the driveway which subsequently causeddamage to tires that thereafter needed replacement. Heobserved them beating on passing automobiles of non-strikers while concurrently shouting threats in the natureof "we'll get ou." Pufahl also observed the physical en-counter of May 5, between Christoferson and two strik-ers.While giving due consideration to the lack of fluencyand natural tension aroused in an employee while testify-ing in a courtroom setting, and while giving due consid-eration to the passage of time involving the events, I amhowever still constrained to discredit the testimony ofAnderson and Preston whom I found to be hesitant, un-certain, furtive, and thoroughly unconvincing wit-nesses.19 Both had an opportunity to testify when calledby the counsel for the General Counsel and when calledin rebuttal. Davis, Pufahl, and Christoferson testified atlength. The most impressive witness was Christofersonwho not only was fluent and assured, but he also demon-strated that kind of spontaneity and responsiveness whichis indicative of candor. Neither Preston nor Andersonappeared to be particularly responsible for the originalorganizing effort of the Union, nor did they play a par-ticularly visible representational role in the Union withrespect to negotiations or the strike except for conducton the picket line. Thus, there appears to be little moti-vation for the Respondent to discriminate against thesetwo employees by concocting testimony with respect topicket line misconduct.Anderson and Preston denied placing the nails on thedriveway. They did not deny the presence of the nailson the driveway nor did they explain how the nails gotthere. Anderson denied striking a vehicle with a stick ora club and denied pounding on a vehicle Preston alsomade the same denial. However, Anderson admitted thatone and conceivably many more clubs were maintainedin the picketers shack at the driveway. He admitted thaton one occasion he wielded a club on the picket line,which consisted of a piece of lumber 3 feet in length by2 inches thickness. He testified that he could "recall"only one occasion when he wielded the club on thepicket line and it occurred in response to a nonstrikerwhose vehicle had been stopped and who had got out ofhis automobile with a I or 2-foot length of cut off broomhandle, and who had commenced to approach anotherpicket. At that time, according to Anderson, he pickedup the club in the picketers' shed and ran outside. No en-counter, according to him, occurred at that time. Heconceded that although that is the only occasion he canremember, that it is possible that there were other occa-sions. He did so in a very evasive tone and mannerwhich was thoroughly unconvincing.I conclude that prior to May 5, both Preston and An-derson engaged in picket line misconduct, which consist-ed of the placing of nails on the driveway, beating on ve-hicles of nonstrikers as they attempted to make egress"9 Employees Charles Newhou*e and Roge: acht ere called to, corroioralt Mark Anderslon and Robert Preston as to the Mavy 5 incident Idiscredit their cryptic, hesitant, uncerlain. and inconsistent estimon5An-derson. after an initial denial. admitted that he grabbed Christfersoa Ne-whousc testified only that Preston and Christoferson exchanged punchesBacht I etifilcl Ihat he coul Il rt .elln recall Anderson's presence lachland Neh house tcstlfidcl rhat Chril. rr. lr l started Ihl fightl y grahhingor pulling Anderson', hair In hi, pretrial affidasil. Bachl leslilied thaChrlstoflersoln ,iartcd Il e figh h swinging at Presto l All agree IhatT hristrofCerlon ilial l demanded hat I'resilon remo e Is chain fronirllder Ihe tfro l sl eel of (Chrlsifcrllr 's vehicle, and that P'reston did noi.rnmpl)301 DECISIONS OF NATIONAL LABOR RELATIONS BOAkDfrom the plant, and the yelling of general threats to"get" the nonstrikers. I also conclude that they engagedin the following conduct on May 5. On that date Chris-toferson attempted to drive his van past the pickets as hemade his way out of the plant. His passenger at that timewas Pufahl. As they approached the picket line, the vanencountered in its path, Preston who was slowly cross-ing the driveway carrying a metal folding chair. The vanstopped before it reached Preston who blocked the pathof the van. Preston threw his metal chair under thewheel of the van. After Christoferson got out of the vanand attempted to persuade Preston to retrieve the chair,Preston commenced to make a motion as if to strikeChristoferson. At that point Anderson rushed up andgrabbed Christoferson from behind and grasped hisshoulders. Preston struck Christoferson a glancing blowwhich caused Christoferson's glasses to fall to theground. Christoferson struck back with his free hand andthe two of them scuffled for a few minutes and thereafterChristoferson retrieved his glasses and returned to thetruck and drove on. At that time there were approxi-mately 10 to 15 pickets marching back and forth in thedriveway. 20The Respondent filed a charge against the Union inCase 25-CB-3023 alleging picket line misconduct whichwas subsequently disposed of by a settlement agreementwhich preceeded the settlement agreement in the instantcase.The scattering of nails at places of egress and ingresson the picket line at a strike bound plant, has long beenheld by the Board to constitute misconduct sufficient initself to warrant discharge. Moore Business Forms. Inc.,224 NLRB 393 (1976); enfd. in part, 574 F.2d 835 (5thCir. 1978); Otsego Ski Club-Hidden Valley, Inc., 217NLRB 408 (1975). Where the unfair labor practices havecaused or prolonged a strike, the Board has balanced themisconduct of a striker against the unfair labor practiceconduct of an employer in making a determination as towhether the striker misconduct is sufficient to bar his re-instatement. Coronet Casuals, Inc., 207 NLRB 304 (1973).However, assuming that the Respondent in this case didengage in unfair labor practices which caused the strike Iconclude that the conduct of Anderson and Prestonwhich consisted of placing of nails, battering of auto-mobiles, uttering of threats to persons crossing the picketline, and the interruption of Vice President Christofer-son's exit from the plant coupled with physical violenceis so severe as to bar their reinstatement regardless ofwhether the Respondent had indeed engaged in the al-leged conduct which caused the strike. Hedstrom Compa-ny subsidiary of Brown Group, Inc., 235 NLRB 1198(1978). Accordingly, I conclude that the Respondent didnot violate the Act by the termination of Mark Andersonand Robert Preston.Whether the Respondent violated the Act by refusingto reinstate immediately the other strikers who tenderedan unconditional offer to return to work, by refusing to20 As an example of Anderson's uncertainty as to his contrary testimo-ny, he was asked on cross-examination whether it was not a fact thatPreston blocked the path of the truck by placing his chair in front of thetruck. Anderson responded "I thought he was carrying the chair. I don'tknow "terminate strike replacements in order to provide em-ployment opportunities for them, must await a determi-nation and an analysis of whether the strike which com-menced on April 18, 1977, was caused or prolonged byunfair labor practices of the Respondent. If the strikewas not an unfair labor practice strike, the evidence failsto establish that the Respondent failed to provide em-ployment opportunities for economic strikers as the op-portunity arose in accordance with their seniority, and inaccordance with the terms of the settlement agreement.F. Analysis of the Nature of the April 15 StrikeThe General Counsel argues that the Respondent'sunfair labor practices caused and prolonged the strike ofthe employees from April 15 through July 1977. Assum-ing, however, that the Respondent had engaged in unfairlabor practices prior to or even at the time of the presett-lement bargaining, such conduct was not the basis forthe employees' decision to engage in a strike. The deci-sion to strike was made contrary to the recommendationof the union bargaining committee, and for the purposeof reinforcing the Union's bargaining position on con-tractual issues. Thus, it was the Respondent's conduct atthe bargaining table that caused the employees to strike.The strike can only accurately be characterized as anunfair labor practice strike if the Respondent's conductconsisted of bad-faith bargaining at the bargaining table.The mere existence of other conduct which may be vio-lative of the Act does not convert a strike into an unfairlabor practice strike. The Board has stated in forceful,lucid language that there must be a causal relationship,whole or in part, between the employee, the unfair laborpractices, and the strike, and mere temporal coincidencedoes not suffice. Tufts Brothers Incorporated, 235 NLRB808 (1978).The Respondent is not accused of engaging in surfacebargaining nor of bargaining with a fixed intent to avoidreaching agreement during the presettlement phase ofbargaining. It is accused of engaging in bad-faith bargain-ing by certain specific acts, i.e., the unilateral suspensionof the 1976 extra holidays; the wage increases of April1977; the refusal to agree to a union-shop clause in thecontract; the refusal to meet more than once a week; andthe April 26 modification of its buy-back offer because ofemployees' engagement in strike activities. 2 The Gener-al Counsel in the final stages of this hearing amended thecomplaint in Case 25-CA-8803 to also allege that theRespondent bargained to impasse unlawfully over aclause which made union stewards subject to greater lia-bility for breach of the proposed no-strike clause.The record reveals that both parties engaged in 13 bar-gaining sessions between February 1 and May 10, 1977.The commencement of bargaining on February I was inno way demonstrated to be delayed by any tactic of theRespondent. Both the Union and the Respondent en-gaged in hard bargaining. Both made proposals, and con-21 There is no evidence to support an additional allegation of par 8(ii)of the complaint in Cases 24-CA-8803 and 24-CA-9580, to the effectthat the Respondent in December 1976, or in March or April 1977, uni-laterally hanged hours of employment or contributions to the employ-ees' social club.392 DEISTER CONCENTRATOR COMPANYcessions were made in many areas by both parties. TheRespondent's conduct in insisting on meeting once aweek does not appear to have had any calculated effecton the progress of negotiations. The Union readilyagreed to such a pattern at the onset of negotiations inorder to give it time to formulate proposals and to digestinformation which was timely supplied to it by the Re-spondent. There is no contention that the Respondent atany time unreasonably delayed information which theUnion requested. nor that it purposely obstructed theUnion's access to any relevant information. Indeed, afterthe initial meetings the Union was rather slow in submit-ting its own full contractual proposals, even as to areaswhich it conceded were standard union proposals. Fur-thermore, the Union acquiesced with this pattern and didnot make any serious effort to expedite meetings which,at a later stage were determined by the availability of theFederal mediator. The Respondent offered to engage inlengthier meetings and the Union, at times, did not availitself of that offer, presumably because its employee ne-gotiators did not wish to negotiate on their own timeduring shift hours. There is no evidence that the Re-spondent refused to meet at an earlier time of day northat it refused to meet later in the evening. In any event,meetings were held later into the evening and on occa-sion into the morning hours. Certainly, when Mosshamerconducted the strike vote meeting he did not perceive,nor did he portray to the employees, that the Respond-ent had engaged in dilatory bargaining tactics. Rather, itwas the committee's recommendation that the Unionavail itself of the Respondent's willingness to negotiatefurther, and with some further concessions by the Unionthe committee expressed an expectation that compro-mises could be achieved. I conclude that the Respondentprovided the Union with sufficient opportunity to meetand fully explore all the contractual issues, and that thepattern of meetings requested by it, under these circum-stances, failed to evidence bad faith, and in any event itwas not causative of the strike.With respect to the alleged unilateral actions of theRespondent, no reference was made by Mosshamer ofthese actions at the strike vote discussion. Any referenceduring bargaining to the Respondent's unilateral changein working conditions, or its alleged unfair labor prac-tices prior to bargaining, were at most peripheral to thediscussions at the bargaining table, and were unrelated tothe failure of the parties to come to agreement on thesubstantive contractual issues.The Respondent's proposal language as to greater lia-bility for the union stewards' breach of the proposed no-strike clause, assuming such clause was, per se, unlawful,did not cause any serious disagreement over the courseof bargaining.22Inasmuch as the Union readily accededto that proposal, the Respondent cannot be characterizedas bargaining to impasse over an unlawful subject forbargaining. The issue was therefore extraneous to themain issues which divided the parties on April 15 and2 The General Counscl relies on the rationale of Precion (artingCompany Divivion of .urra (orr)raliolU. a vhlo//v owned Suhbiuarv ojAllied Products Corporatton. 231 NRH 183 (1977), which invoked theissue of whether an employer could impose greater discipline on unionistewards in the context of a reach of a no-strike clausebore no relationship to the failure of the parties to reachfull contractual agreement.As to the Respondent's assertion to the union bargain-ing committee that it would lessen its buy-back offer ofthe pension plan and bonus if employees engaged in thestrike, I find such conduct to be nothing more than anacceptable bargaining ploy. The Respondent's positionthat the strike would impact profits and that it thereforewould reevaluate what it could afford or desire to grantby way of economic concessions, is not an unreasonablebargaining stance. There had been no agreement on thebuy-back proposal. The Union's position was that itwanted a pension plan and a profit-sharing plan, but itwas amenable to discussing the elimination and buy backof the pension plan and annual bonus "if the price wasright."It is not unusual or unlawful for parties in negotiationsto withdraw or modify proposals, given a change in cir-cumstances. O'Malley Lumber Company, 234 NLRB1171, 1179 (1978) After the employees engaged in astrike, they might have expected that the Respondentwould yield to economic force and make concessions.However, they had no right to assume that the Respond-ent was bound to continue to make its same economicoffer, merely because they had engaged in a strike. Inas-much as the Respondent had been subjected to a strike,which affected its profits, it cannot be held to have actedin bad faith merely because it lessened an economic offerthat had been made earlier under different circumstances,i.e., at a point in time when an expectancy of agreementon wages, etc., was entertained by the parties withoutthe necessity of incurring the economic ravages of astrike. To characterize the Respondent's action as bad-faith bargaining is to ignore the realities of collectivebargaining. When employees engage in a strike theymust accept certain risks, and one of those risks is thattheir exercise of economic power may not be successful,but rather may, under certain circumstances, be counter-productive. The Act guarantees employees a right toengage in concerted activity. It does not guarantee thatsuch activity will be successful, nor does it prohibit anemployer from making economic adjustments in conse-quence of the results caused by the strike. Furthermore,an employer who has been able to survive a strike mayvery well utilize such ability as its own bargaining tooland may readjust its bargaining stance accordingly.O'Mlalley Lumber Company, Ibid. In any event there is noevidence that the Respondent's threat to modify the buy-back offer caused the employees to vote for the strike,nor is there any evidence that the Respondent's subse-quent actual modification prolonged the strike.The outline of the major divisive issues as presented tothe employees by Mosshamer related to the Respondent'sposition on at least 10 substantive contractual issues. Itsposition on one of those issues is alleged as evidence ofbad-faith bargaining; i.e., its refusal to agree to theUnion's proposed union-security proviso; i.e., the unionshop. Agreement on this issue, however, would have stillleft the parties at a stalemate on other economic andnoneconomic contractual matters. The Respondent tookthe position that it would not agree to a union shop, i.e.,393 I)F.(It IS)NS ()01: NA I()NAIL I.AII()R RF.LA I IONS ( BOARi)conlpulsory union memhership after the appropriate stat-utory grace period, il view of the substantial number ofemployecs who had voted ifor the Deister ConcentratorCompany. Inc. employees' shop comlmittee. That entityhad represented employees for many years. It had par-ticipated in a Board-coniducted electiol as at obstcilsiblyhona fide labor organization and had lost the election bynot an overwhelhilinlg ullber of otes. The Union insist-ed o an open shop arid lever suggested that it rouLldaccept anythinig less. The Respondent rejected eachderl;rand with the samnie argumeit. The Union did notseek to dissuade the Respondent with arguments of aphilosophical or pragmatic nature. It simply made its de-miands and remained silent aifter it had received negativeresponses. Nolan did not testify that Furst refused to dis-cuss the issue, nor that he refused to listen to any argu-nlltis that the Union wished to advance. he Rspond-cnt did not offer a modified union shop, but neither didthe Union request a modlified urnion shop. lThe Respond-cnt indicate that it considered the dues checkoff as aneconomic cost itern that it would agree to in trade off forits economic ofter. Thus, it did not take an unalterahleposition against anything that would have enhanced theUnion's representational status with the employees.An employer's vigorous opposition to a union-shopprovision i a collective-bargainiling agreement is not initself evidence of bad faith. Cf.. S & Co.. oJ' Billings.and .sociatlcd lnduvrits of t'il/ing, Montana, 159 NLRt39()3 (I )66); Star E.panion Idusiries Corporalion, 164NI.R13 563, 580-5() 2 (197); Otto Klein. Inda Khlin. Ste-phen Colh'ns, I.oais Cn,. ,Martaret Beaudoin antdRobert Gillle, u.s Trustecc, .t Co-Partnership, d/h/a/, tr-liste Pernancnt Wave Comnpany, 172 NLRI3 1922, 1923-27 (1968). The General Counsel cites Queen Mary Res-taurants Corporation. and Q. M. 1oods. Inc., 219 NLRI3776 (1975). enfd. 560 F.2d 403 (9th Cir. 1977), in supportof his position. In that case, however, the respondent hadbeen guilty of engaging in dilatory and evasive bargain-ing tactics, surface bargaining, and the maintenance of afixed intent at the bargaining table to avoid reachinigcontractual agreement, including a failure to make anycounterproposals. Furthermore, the respondent in thatcase rejected the Union's offer of even a modified unionshop. i.e., a "grandfather clause," on the grounds that it,the employer, represented employees who had votedagainst the union contrary to the certification of theunion as the exclusive representative of all employeesthat any form of union security was immoral despite thefact that its parent corporation had entered into union-security clause contracts elsewhere; and that it was "eco-nomic suicide." In the context of that employer's egre-gious surface bargaining, and in light of its specious ex-planation of its position, it was concluded that a refusalto accede to even a modified union shop was motivatedby bad faith and was utilized as a means of preventingtotal contractual agreement.In this case, the Respondent's presettlement bargainingposture is in no way comparable. The Respondent's pre-settlement bargaining at the bargaining table constitutedhard bargaining which in turn was met with hard bar-gaining by the Union. The failure to reach agreement onnumerous issues, of which the union-shop clause wasmerely one. was not due to the Respondent's bad faith atthe bargaining table. I cannot infer from the bargaininghistory that the Respondent's position on union securitywas made in bad faith or intended to prevent contractualagreement. Finally, as perceived by Mosshamer, and asreported by him to the mnembership, the union committeeentertained some hope that the Respondent might accepta modified union shop i it were offered. As we haveseen, the employees refused to permit their committee tomake any concessions as to that or as to at least nineother substantive issues as suggested by Mosshamer.Thus, the Respondent's inflexibility was met with anequal inflexibility b the Union.It is my conclusion therefore that the employees' deci-sion to strike as of April IS, 1977, was made not becauseotf any unfaiir labor practice by the Respondent. I con-clude that the strike was initiated as an economic striketo compel tile Respondent to accede to the Union's bar-gaining position, and that it was not converted into anunfair labor practice strike by tile mere characterizationof it t as such by the Union for tilhe purpose of enhancingthe employees' reinstatement rights. As there is a lack ofany evidence that subsequent conduct of the Respondenthad any causal effect on the continualion of the strike, Iconclude that the strike remained an economric strikeuntil it ceased in July 1977 2 1 conclude that the strikerswere economic strikers. and that tile Respondent did notviolate the Act by its failure to terminate permanentstrike replacements in order to reinstate economic strik-ers.G. AInulvsi o Poswlsetment 8(a)(5) iolationsThe Respoident takes the position that an impasse hadarisen i collective bargairning and continued to exist upto the time of the settlemenit agreement. Nevertheless, itundertook b the terms of the settlement agreement tobargain with the Uion. The Respondent further con-tends that whei the parties met on November 2 and 17,1977, the impasse persisted arid was not resolved becausethe Union failed to press for further negotiations. Itargues, therefore, that it lawfully implemented its lastcontractual offer with respect to the change in methodof determining vacation pay in May 1977. It asserts thatat no time did it refuse to meet and bargain with theUnion.The General Counsel contends that the Respondent re-sumed negotiations with a fixed intent not to reachagreement and also has bargained in bad faith by "refus-ing to negotiate and discuss with the Union matters withrespect to union security and related matters." Specifical-ly, the General Counsel cites as evidence of a fixedintent to avoid agreement the Respoyident's tender of a3-1/2-month contract; a haught at ude at the bargain-ing table; the encouragement of the Deister ConcentratorCompany, Inc., shop employees' committee petition; themanner in which the Respondent retained the shopbonus in December 1977; the refusal to grant retroactivesuperseniority to stewards on the preferential recall list:": lhc unilateral intilusiirl on f he Respornderl' s last wage offer inApril 1'977. after a pIurporled inpasse i hargailnrig, is alleged Io he illa-live ol the Act.:I4 I)F1ISI1R C()NCINI RA OR ()MIPANYand the attempt to dictate to the Union the identity of itsbargaining representatives. 4Also, although not allegedin the complaint, the General Counsel argues in the briefthat the Respondent "unilaterally"'' retained the shopbonus in December 1977 without bargaining with theUnion pursuant to Nolan's telephonic request. The shopbonus, however, had not been eliminated up to this hpointalthough the Respondent had proposed such. Thus, whatin effect occurred was that the Respondent merely re-tainled a past benefit which up to that point had not beenrescinded. It therefore cannot be accused of unilaterallychanging benefits of employment.I conclude that s of July 1977, the Respondent andthe Union had reached an impasse il negotiations. I coil-clude that this impasse was arrived inl at consequence ofhard but good-faith bargaining at the bargaiing table.and was not caused by unfair labor practices of the Re-spondent. Assuming that the Respondent engaged in col-lateral conduct in violation of Section 8(a)(5) of the Act.such conduct did niot induce the bargaining stalematewith respect to such issues as wages, pensions, profitsharing, insurance coverage, the right to strike at step 3of the grievance procedure, etc.Whether a bargairning impasse existed in November1977 is another matter. The Board in determiniing wheth-er an impasse exists normally looks to the following cri-teria: argaining history, good faith of the parties ill ne-gotiations, importance of the matters of disagreement,and the contemporaneous understanding of the parties.iafi Broadcasling Co.. H'DII .I/-F'fM IV. 163 NRB475, 478 (1967), enfd. 395 F.2d 22 (D.C. Cir. 1968).On November 2, the parties had resumed bargainingdespite impasse hut pursuant to the terms of a settlementagreement which followed the cessation of a strike.Indeed, a strike, in itself, call effectuate such a change incircumstances such as to break an impasse. The oardhas held that when a union requests bargaining after alengthy strike the employer is obliged under Section 8(d)of the Act to meet at "reasonaitble times" with the uniondespite the failure of the Union to openly declare a less-ening of its demands. ran.por Company of exas, 175NLRB 763 (1969). In the instant case, not only did theUnion request bargaining after a lengthy strike, it did sowithin the context of a Board settlement agreement ap-proved by the Regional Director. Whatever defense theRespondent maintained as to a preexisting impasse cer-tainly was waived by its participation in that settlementagreement whereby it undertook to bargain anew withthe Union.At the November meeting, at the very outset theUnion asserted that its position was much the same asthe last bargaining session. However, thereafter, at thefirst November meeting it requested that the Respondentprovide it with a contract in such a physical form that itcould be executed by the Union. It was, therefore, un-necessary for the Union to have stated that it was nowready to accept less than its prior demands. In view ofthe Respondent's refusal to lessen its denmands, such re-" I-he last allegallilo is based 1I) tihe nitial position of tie Resprondcrrin Ihe Novembnhr nregotlatll n t exclude represcntatises Of Ihe Utll l.who uere n actliscly emplyed, Ir om representing the employees ilcertain stages of the grievance prlcedure.quest as an implicit declaration that the Union wouldlessen its demands or would prepare alternative propos-als ill further bargaining. ()n receipt of the final contractoffer on November 17, the Union did not explicitlyreject any provision of thalt proposal. including the dura-tioi clause. Again its conduct hb iot immediately re-spondinig and by requestinl further negotiations to com-mence in January 1978. the Union implicitly declaredthat the impasse wNas broken and that it was ready to bar-gaint; i e., to submit nrew cotunterproposals. Nolan's testi-mon that he was silently opposed to that last offer doesnot detract from te possibility that the Union wouldhase offered alternative proposals in January. Accord-ingly, I conclude that the bargaining impasse had beenbrokei by the resumption iof the November negotiations.antl that the parties did iot reach impasse prior to theRcspondent's uniliateral chainge itt the method of comiput-ing vacation pay.The Respondent's positiotn that it did not refuse tomeet with the Union is unteliable in light of Pufahl's tcs-liilonly that he did not rcspond to Nolan's ritten re-quest to reschedulc negotiationis in January 1978 becausehe entertained doubt as to the UlnioIn's majorits status. Icolnclude that tlhe Rspondelrt lentered bargainling siihthe Uniol i November under the assumption that anelection could be conducted I sear after the Dleclerel28 certification. as well as vith an expectation of suchelection. That assumptlion was paramount. It emerged inPufahl's statcment to Schnobel \wlhen he told Schnobelthat the proshop colilmittee efforts were premature. Itemerged in I'ufahl's November 1977 notice to employeesherein lie asserted doubt of the Union's majority statusafter the first November negotiation meeting. Thus. al-though the Respondent did not instigate the decertifica-tion effort it was keenly aware of activity on behalf ofthe shop committee. Its offer of a short term contractmeshed perfectl witlh what it assumed would be lapse ofsufficient time to raise a question concerning represcnta-tion with the Board Although it took no direct hand itthe petition's circulation, its notice to employees wasclearly calculated to erode the employees' support forthe Union. The Respondent was aware of its employees'desire for a continuation of extra holidays, but attributedthe inability to grant these benefits to some obligationimposed by its last offer to the Union. The notice to em-ployees implied that the extra holidays had been lost be-cause of its bargaining position with the Union. In fact,this was not the case, inasmuch as no agreement had asyet been reached with the Union and, therefore, no im-passe existed, and the proposal to eliminate the extraholidays remained just that, an unaccepted proposal ofno binding force on the Respondent.Although I do not conclude that the substance of theRespondent's proposals in the November negotiationsconstituted bad-faith bargaining (apart from the durationclause), I do find that the Respondent entered those ne-gotiations with a fixed rltelnt to avoid reaching agree-ment. at least agreement on a long-term contract, pre-cisely because it expected an ouster of the Union shortlyafter January 1, 1978. Further, by failing to respond tothe Union's standing request for negotiations after Janu-:95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDary 1, because of its asserted belief of a lack of majoritystatus, the Respondent breached its obligation incurredby the terms of the settlement agreement of August 1977.By that agreement, in return for a dismissal of the refusalto bargain charge, the Respondent agreed to bargainwith the Union.A settlement agreement resolving an allegation of a re-fusal to bargain has traditionally, in the interest of indus-trial stability, been held to entitle a union to a reasonableperiod of time to bargain with the employer duringwhich its majority status is not subject to question andsuch settlement thereupon takes on the force of a Boardorder. Poole Foundry and Machine Company v. N.L.R.B,192 F.2d 740, 743 (4th Cir. 1951), cert. denied 342 U.S.954 (1952); All Brand Printing Corporation, 236 NLRB140 (1978); Key Molors Corp., 232 NLRB 214 (1977), en-forcement denied 579 F.2d 1388 (4th Cir. 1978).2"TheBoard has determined that a reasonable period of timefollowing a settlement of a refusal to bargain allegationin the certification year should compensate for the failureto bargain during any part of the certification year; i.e.,for that period of time alleged to have had manifestedbad-faith bargaining. Mar-Jac Poultry Company. Inc., 136NLRB 785 (1962); Vantran Electric Corporation, 231NLRB 1014 (1977).In the instant case, the original complaint alleged a re-fusal to bargain by the Respondent which commencedon or about the date of the certification. Thus, under theterms of the settlement agreement, the Union was enti-tled to its full certification year in which the Respondentwas obliged to bargain. That year commenced on ap-proval of the settlement agreement by the Regional Di-rector on or about August 5, 1977. Accordingly, underthe settlement agreement, which is akin to a Boardorder, the Respondent was, not in December 1977 or inJanuary 1978, privileged to refuse to bargain with theUnion on the grounds that the Union no longer pos-sessed a majority status. Accordingly, I conclude thatthe Respondent violated Section 8(a)(5) of the Act by re-fusing to bargain with the Union by entering negotiationswith a fixed intent to avoid agreement on November 2and 17, 1977, and by refusing to respond to the Union'srequest on December 20, 1977, for a continuation of ne-gotiations on or after January 1, 1978. I further find thatthe Respondent violated Section 8(a)(5) of the Act byunilaterally changing the method of computing vacationpay in May 1978.26I do not conclude that the Respondent violated Sec-tion 8(a)(5) of the Act by proposing an open shop in theNovember 1977 negotiations. The terms of the settlementagreement did not oblige the Respondent to agree to aunion shop, indeed as the Act itself imposes no obliga-tion on an employer to agree to any specific term orcondition of employment. The Respondent was obligedto bargain over the matter of union security. The merereassertion of its position in favor of an open shop in No-vember 1977, in view of its past good faith on that issue,:s The court refused enforcement, inter alia, on grounds that the initialcomplaint did not include a refusal to hbargain allegation.26 The record does not clearly reflect whether the Respondent in-creased wages in May 1978 or implemented any other changes il condi-tions of employment on that date as alleged in the complaint.was not in itself violative of the Act, nor indicative ofbad faith. However, the Respondent's attitude towardthe Union as manifested by its position against retroac-tive seniority preference for union stewards, by its initialposition with respect to the identity of the Union's bar-gaining representatives at certain stages of the grievanceprocedure, by a newly asserted refusal to cooperate withrespect to questions concerning the operation of theprofit-sharing plan, and by Furst's statement that he wasonly present at the November negotiations because thelaw compelled it, is indicative that the Respondent didnot enter negotiations with an open mind and receptivityto agreement.The presettlement allegationsOn March 13, 1978, the Regional Director vacatedand set aside the settlement agreement. Under the termsof that agreement multitudinous allegations of preelec-tion and prebargaining 8(a)(1) conduct consisting of in-terference with employees' rights to select the Union, aswell as 8(a)(3) violations including, inter alia, mass lay-offs and other terminations were fully remedied. Back-pay in excess of $25,000 was paid as well as the postingof the appropriate notices for the usual 60-day period oftime. Additionally, the 8(a)(5) allegations were remediedby the posting of a notice and a publicly announced un-dertaking by the Respondent to bargain in good faith onrequest. More than 2 months elapsed before the Unionmade any contact with the Respondent with respect toarranging a negotiation meeting. Almost 3 monthselapsed before the first negotiation meeting was held,through no fault of the Respondent.The Regional Director revoked the settlement agree-ment 7 months after its approval because of the refusal tobargain in November 1977 and because of other subse-quent conduct alleged to be violative of Section 8(a)(1)and (3) of the Act. Inasmuch as I have found that subse-quent 8(a)(1), (3), and (5) violations of the Act occurred,there appears to be grounds to conclude that the Region-al Director acted for good cause in rescinding the settle-ment agreement. However, it has been held that undercertain circumstances where postsettlement violations areremote in time, or do not materially affect the remedialorder, it may not be appropriate or necessary to rescinda settlement agreement. Utrad Corporation, 185 NLRB434 (1970).In this case, although the postsettlement violations ofthe Act are not extremely remote in time, and are en-compassed within the general scope of the settlementagreement, I conclude that it is unnecessary in order toeffectuate the policies of the Act that that settlementagreement be rescinded. The preponderance of 8(a)(l)and (3) violations remedied by the settlement agreementoccurred with the context of the Union's organizingeffort and involved alleged violations of employees'rights to engage in union activities. The thrust of the8(a)(5) violations in the instant case arise primarily fromthe bargaining relationship, subsequent to the certifica-tion of the Union as bargaining agent, and involved to agreat extent a breach of a bargaining obligation arisingfrom the settlement agreement itself. The essence of the396 DEISTER CONCENTRATOR COMPANYRespondent's postsettlement bad-faith bargaining arisesfrom its failure to bargain in good faith at the bargainingtable. The presettlement conduct of the Respondent didnot involve surface bargaining, nor bargaining with afixed intent to reach no agreement. On the contrary, theparties failed to reach agreement on substantive contrac-tual issues after a course of hard bargaining.I have found subsequent violations of Section 8(a)(1)and (3) of the Act, but they vary in kind and degreefrom those massive and gross violations alleged to haveoccurred during the organizing campaign and prior tothe settlement agreement. Moreover, they are tangentialto the real issue in this case; i.e., the bad-faith bargaining.Finally, inasmuch as I will recommend herein an 8(a)(1),(3), and (5) remedial order, I do not construe that furtherfindings of presettlement 8(a)(1), (3), and (5) violationswill materially add to or enhance the remedial order inthis case. Accordingly, it is my recommendation that thesettlement agreement in Case 25-CA-8803 be reinstatedand I therefore find it unnecessary to make any furtherfindings concerning the alleged unfair labor practicespredating the settlement agreement.CONCI.USIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union, a labor organization within the meaningof Section 2(5) of the Act, and has at all times since De-cember 6, 1976, been the representative for purposes ofcollective bargaining of a majority of the employees inthe appropriate unit consisting of all production andmaintenance employees including regular part-time em-ployees of the Respondent employed at its Fort Wayne,Indiana, plant, exclusive of all office clerical employees,laboratory employees, technical employees, salesman, allprofessional employees, all managerial employees, allguards and all supervisors as defined in the Act.3. The Respondent by entering negotiations with theUnion on November 2 and 17, 1977, with a fixed inten-tion to avoid reaching an agreement on a collective-bar-gaining contract, and by having engaged in bad-faith bar-gaining with the Union on November 2 and 17, 1977,and by refusing to recognize and bargain with the Unionas the exclusive bargaining representative of the employ-ees in the appropriate unit after January 1, 1978, has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) of the Act.4. The Respondent by unilaterally changing terms andconditions of employment, specifically the method forcomputing vacation pay for its employees on or aboutMay 1978, without providing an opportunity to theUnion to bargain about its decision and the implementa-tion of its decision, has engaged in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) of the Act.5. The Respondent by limiting the payment of bonusesto employees actively employed on its payroll on orabout January 1978, and thereby excluding payment ofbonuses to former striking employees whose names ap-peared on a preferential rehire list, has engaged in unfairlabor practices affecting commerce within the meaningof Section 8(a)(3) and (1) of the Act.6. The Respondent by reprimanding employee Schno-blc on or about April 18, 1978, because Schnobel had en-gaged in concerted activities protected by the Act. hasengaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)( I) of the Act.7. The Respondent by the conduct of its supervisor,Robert Wafer, in late July 1978, whereby Wafer threat-ened an employee with discharge or implied other repris-al if that employee associated with known union advo-cates thereby discouraging its employees' right to unionmembership and activities, engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(1) of the Act.THE REMEDYI recommend that the Respondent cease and desistfrom its unfair labor practices and post an appropriatenotice. Inasmuch as I have found that the Respondent re-fused to bargain with the Union on or about November2, 1977, and, thereafter, in breach of the terms of Board-settlement agreement, thereby precluding the Union fromits opportunity to bargain for a full certification year, itwill be recommended that the Respondent be ordered tobargain with the Union for a period of 9 months duringwhich a question concerning the Union's majority statuscannot be raised. As I have concluded that the Respond-ent unilaterally changed working conditions by changingthe method of calculating vacation pay it will be recom-mended that the Respondent be ordered to make wholeany employees for any losses they may have suffered asa result of the change in the method of computation ofvacation pay on or about May of 1978, in the mannerprescribed in F W Woolworth Company, 90 NLRB 289(1950), with interest thereon to be computed in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).27Inasmuch as I have found that the Respondent violat-ed Section 8(a)(3) of the Act by discriminatorily refusingto disburse to the former strikers the 1978 share of bo-nuses for work performed in 1977 by strikers who hadnot been recalled to work in 1978 but who were on thepreferential rehire list pursuant to a preferential recalllist, it will be ordered that the Respondent make wholethose former striking employees for any losses they mayhave suffered as a consequence of such action in themanner prescribed in F W. Woolworth Company, supra,and Florida Steel, supra. As I have concluded that theRespondent unlawfully reprimanded employee CharlesSchnobel because of his concerted activities protected bythe Act it will be recommended that the Respondent re-scind said reprimand, and expunge all reference to samefrom its personnel or other records.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:z7 See. generally. lsi lIlumhing & Hearing C(o.. 138 NRHB 716 (1962)397 I)ECISI()NS ()F NATIONAI. LABOR RKLATIONS I()Akl)ORDER2The Respondent Deister Concentractor Company,Inc., Fort Wayne, Indiana, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Threatening employees with loss of employment orother reprisals in the event that they associate with unionadvocates, or otherwise discouraging their union mem-bership and union activities.(b) Reprimanding employees because they have en-gaged in concerted activities concerning wages, hours,or other terms and conditions of employment or mattersconcerning their mutual aid and protection, as protectedby the Act.(c) Discriminating against our employees by refusingto pay them their share of the annual bonus or in anyother manner because they have engaged in union orother activities protected by the Act.(d) Refusing to bargain in good faith with Internation-al Union of Electrical, Radio and Machine Workers,AFL-CIO and its Local 998, including bargaining aboutchanging the method of computing vacation pay.(e) In any like or related manner intefering with, re-straining, or coercing employees in the rights guaranteedto them in Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Rescind the reprimand issued to Charles Schnobelon April 18, 1978, and expunge all reference to said rep-rimand from all its personnel and other records.(b) Make whole all former striking employees whowere not actively employed in January 1978, but whosenames appeared on the preferential rehire list for any lossof money they may have suffered because of the discrim-inatory failure to pay to them on or about January 1978,or, thereafter, their share of the annual bonus apportiona-ble to the work performance by them in 1977, in themanner set forth in the section of this Decision entitled,"The Remedy."(c) Make whole all employees for the loss of anymoney suffered by them because of the change in themethod of computing vacation pay on or about May28 In the event nrio exceptions are filed as provided by Sec. 102.46 ofIhe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, coinclusions, and Order, and all objections theretoshall be deemed waived for all purposes1978, which was done unilaterally and without bargain-ing with the Union, in the manner set forth in the sectionof this Decision entitled "The Remedy."(d) Upon request bargain with International Union ofElectrical, Radio and Machine Workers, AFL-CIO andits Local 998, as the exclusive collective-bargaining rep-resentative of its employees in the appropriate bargainingunit with respect to wages, hours of employment, bene-fits, and other terms and conditions of employment for atleast 9 months from the date it resumes bargaining withsaid Union during which its majority status cannot bequestioned, and embody any understanding reached in asigned, written agreement. The appropriate unit is:All production and maintenance employees includ-ing regular part-time employees of the Deister Con-centrator Company, Inc., employed at its FortWayne, Indiana, plant exclusive of all office clericalemployees, laboratory employees, technical employ-ees, salesmen, all professional employees, all man-agerial employees, all guards and all supervisors asdefined in the Act.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of moneys dueunder the terms of this Order.(f) Post at its place of business in Fort Wayne, Indiana,copies of the attached notice marked "Appendix."29Copies of said notice, on forms provided by the RegionalDirector for Region 25, after being duly signed by its au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by it to insurethat said notices are not altered, defaced, or covered byany other material.(g) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2' In the event that his Order is enforced by a Judgement of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ait to a Judgment of the United States Court of Appeals nforcing anOrder of the National Iabhor Relalion, HBoard "398